SECOND AMENDED AND RESTATED CREDIT AGREEMENT

among

THOMAS & BETTS CORPORATION, as Borrower,

The Financial Institutions Party Hereto,

BANK OF AMERICA, N.A., REGIONS BANK and SUNTRUST BANK,
as Co-Syndication Agents,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH,
as Documentation Agent

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swing Bank and Issuing Bank

Dated as of October 16, 2007

1

WACHOVIA CAPITAL MARKETS, LLC
and
BANC OF AMERICA SECURITIES LLC
Joint Lead Arrangers and Joint Book Runners
TABLE OF CONTENTS

Page

ARTICLE I

DEFINED TERMS, ACCOUNTING PRINCIPLES AND OTHER INTERPRETIVE MATTERS

     
Section 1.1
Section 1.2
Section 1.3
  Defined Terms
Accounting Principles
Other Interpretive Matters

ARTICLE II

THE LOANS AND THE LETTERS OF CREDIT

     
Section 2.1
Section 2.2
Section 2.3
Section 2.4
Section 2.5
Section 2.6
Section 2.7
Section 2.8
Section 2.9
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
  Extension of Credit
Manner of Borrowing and Disbursement of Loans.
Interest.
Fees.
Prepayment/Reduction of Commitment.
Repayment.
Revolving Loan Notes; Loan Accounts.
Manner of Payment.
Reimbursement
Pro Rata Treatment.
Application of Payments.
Use of Proceeds
Maximum Rate of Interest
Letters of Credit.

ARTICLE III

CONDITIONS PRECEDENT

     
Section 3.1
Section 3.2
Section 3.3
Section 3.4
  Conditions Precedent to Closing
Conditions Precedent to Each Advance
Conditions Precedent to Each Letter of Credit
Conditions to Funding Material Acquisitions

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     
Section 4.1
Section 4.2
  General Representations and Warranties
Survival of Representations and Warranties, etc

ARTICLE V

GENERAL COVENANTS

     
Section 5.1
Section 5.2
Section 5.3
Section 5.4
Section 5.5
Section 5.6
Section 5.7
Section 5.8
Section 5.9
Section 5.10
Section 5.11
Section 5.12
Section 5.13
  Preservation of Existence and Similar Matters
Compliance with Applicable Law
Maintenance of Properties
Accounting Methods and Financial Records
Insurance
Payment of Taxes and Claims
Visits and Inspections
Conduct of Business
ERISA
Further Assurances
Indemnity
Environmental Matters
Formation of Subsidiaries

ARTICLE VI

INFORMATION COVENANTS

     
Section 6.1
Section 6.2
Section 6.3
Section 6.4
Section 6.5
Section 6.6
  Quarterly Financial Statements and Information
Annual Financial Statements and Information; Certificate of No Default
Compliance Certificates
Access to Accountants
Additional Reports.
Notice of Litigation and Other Matters.

ARTICLE VII

NEGATIVE COVENANTS

     
Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
  Indebtedness
Liens
Restricted Payments.
Affiliate Transactions
Fundamental Changes; Disposition or Acquisition of Assets; Investments
ERISA Liability
Financial Covenants.
Amendment and Waiver
Negative Pledge

ARTICLE VIII

DEFAULT

     
Section 8.1
Section 8.2
  Events of Default
Remedies

ARTICLE IX

THE ADMINISTRATIVE AGENT

     
Section 9.1
Section 9.2
Section 9.3
Section 9.4
Section 9.5
Section 9.6
Section 9.7
Section 9.8
Section 9.9
Section 9.10
  Appointment and Authority
Rights as a Lender
Exculpatory Provisions
Reliance by Administrative Agent
Delegation of Duties
Resignation of Administrative Agent
Indemnification
Non-Reliance On Administrative Agent and Other Lenders
No Other Duties, etc
Issuing Lender and Swing Bank

ARTICLE X

MISCELLANEOUS

     
Section 10.1
Section 10.2
Section 10.3
Section 10.4
Section 10.5
Section 10.6
Section 10.7
Section 10.8
Section 10.9
Section 10.10
Section 10.11
Section 10.12
Section 10.13
Section 10.14
Section 10.15
Section 10.16
Section 10.17
Section 10.18
  Notices; Effectiveness; Electronic Communication.
Expenses
Waivers
Set-Off
Assignment.
Counterparts
Governing Law
Severability
Headings
Source of Funds
Entire Agreement
Amendments and Waivers.
Other Relationships
Pronouns
Disclosure
Confidentiality
Revival and Reinstatement of Obligations
USA PATRIOT Act Notice

ARTICLE XI

YIELD PROTECTION

     
Section 11.1
Section 11.2
  Increased Costs.
Mitigation Obligations; Replacement of Lenders.

ARTICLE XII

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

      Section 12.1Jurisdiction and Service of Process
Section 12.2Consent to Venue
Section 12.3Waiver of Jury Trial

EXHIBITS:
 

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F
Exhibit G
SCHEDULES:
  Form of Assignment and Assumption
Form of Compliance Certificate
Form of Notice of Conversion/Continuation
Form of Request for Advance
Form of Request for Issuance of Letter of Credit
Form of Revolving Loan Note
Form of Loan Certificate


Schedule 1
Schedule 2
Schedule 4.1(c)
Schedule 4.1(h)
Schedule 4.1(i)
Schedule 4.1(m)
Schedule 4.1(r)
Schedule 7.4
  Existing Letters of Credit
Revolving Loan Commitment
Subsidiaries; Partnerships and Joint Ventures; Affiliates
Labor and Employment
Taxes
Employee Benefits
Environmental Matters
Affiliate Transactions

2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
October 16, 2007, by and among THOMAS & BETTS CORPORATION, a Tennessee
corporation (the “Borrower”), the financial institutions from time to time party
hereto as lenders (collectively, the “Lenders” and individually, each a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swing Bank and Issuing Bank.

RECITALS

WHEREAS, the Borrower, certain of the Lenders and the Administrative Agent are
parties to that certain Amended and Restated Credit Agreement dated as of
June 14, 2005 (as amended, supplemented, and otherwise modified from time to
time prior to the Agreement Date, the “Existing Credit Agreement”); and

WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
and restate the Existing Credit Agreement in its entirety as provided in this
Agreement, effective as of the Agreement Date, to provide, among other things,
for an increase in the maximum principal amount of, and the determination of
availability under, the Revolving Loan Commitment, it being understood that
nothing contained herein shall be deemed a satisfaction or novation of the
indebtedness and obligations created or evidenced by the Existing Credit
Agreement as of the Agreement Date and it being further understood that this
Agreement is merely an amendment and restatement of the Existing Credit
Agreement in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
and restate the Existing Credit Agreement in its entirety as follows:

ARTICLE I

DEFINED TERMS, ACCOUNTING PRINCIPLES AND

OTHER INTERPRETIVE MATTERS

Section 1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“1992 Indenture” means that certain Indenture dated as of January 15, 1992,
between the Borrower and Morgan Guaranty Trust Company of New York, as trustee,
as amended by that First Supplemental Indenture dated as of July 28, 1992,
between the Borrower and Morgan Guaranty Trust Company of New York, as trustee,
as further amended by that certain Second Supplemental Indenture dated as of
February 10, 1998, between the Borrower and The Chase Manhattan Bank, as
trustee, as further amended by that certain Third Supplemental Indenture dated
as of May 7, 1998, between the Borrower and The Chase Manhattan Bank, as
trustee.

“1998 Indenture” means that certain Trust Indenture dated as of August 1, 1998,
between the Borrower and The Bank of New York, as trustee, as amended by that
Supplemental Indenture No. 1 dated as of February 5, 1999, between the Borrower
and The Bank of New York, as trustee, as further amended by that certain
Supplemental Indenture No. 2 dated as of May 27, 2003, between the Borrower and
The Bank of New York, as trustee.

“Accounting Change” shall mean any change in accounting principles required by
any change in GAAP.

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the direct or indirect (whether by purchase, lease,
exchange, issuance of Equity Interests, merger, reorganization or any other
method) (a) acquisition by such Person of any other Person, which Person shall
then become consolidated with the acquiring Person in accordance with GAAP,
(b) acquisition of all or any substantial part of the assets, property or
business of any other Person, or (c) acquisition of any assets that constitute a
division or operating unit, or a product line within a division or operating
unit, of the business of any other Person.

“Administrative Agent” shall mean Wachovia Bank, National Association, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent appointed pursuant to Section 9.6.

“Administrative Agent’s Office” shall mean the address of the Administrative
Agent set forth in Section 10.1, or such other address or account as the
Administrative Agent hereafter may designate by written notice to the Borrower
and the Lenders.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Advance” or “Advances” shall mean amounts of the Revolving Loans advanced by
the Lenders to the Borrower pursuant to Section 2.2 on the occasion of any
borrowing.

“Affiliate” shall mean, with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person, or which is a director, officer, or partner of such
Person. For purposes of this definition, “control” when used with respect to any
Person includes, without limitation, the direct or indirect beneficial ownership
of five percent (5%) or more of the outstanding voting Equity Interests of such
Person or the power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless otherwise
specified, “Affiliate” as used herein with respect to the Domestic T&B Companies
shall not include Leviton.

“Aggregate Real Properties” shall have the meaning set forth in Section 4.1(r).

“Aggregate Revolving Credit Obligations” shall mean, as of any particular time,
the sum of (a) the aggregate principal amount of all Revolving Loans then
outstanding, plus (b) the aggregate amount of all Letter of Credit Obligations
then outstanding, plus (c) the aggregate principal amount of all Swing Loans
then outstanding.

“Agreement” shall mean this Second Amended and Restated Credit Agreement,
together with all Exhibits and Schedules hereto.

“Agreement Date” shall mean the date as of which this Agreement is dated.

“Applicable Law” shall mean, in respect of any Person, all provisions of
constitutions, statutes, rules, regulations, and orders of governmental bodies
or regulatory agencies applicable to such Person, and all orders and decrees of
all courts and arbitrators in proceedings or actions (other than any non-binding
arbitration proceedings) to which the Person in question is a party or by which
it is bound.

“Applicable Rate” shall mean the rate per annum, in basis points, set forth
under the relevant column heading below based upon the applicable Debt Ratings:

                                      Debt Ratings                   Eurodollar
Rate/ Pricing Level   (S&P/Moody’s/Fitch)   Facility Fee   Base Rate   Letters
of Credit
1
    = A-/A3/A-       7.0       0.0       28.0  
2
  BBB+/Baa1/BBB+     8.0       0.0       32.0  
3
  BBB/Baa2/BBB     10.0       0.0       40.0  
4
  BBB-/Baa3/BBB-     12.5       0.0       50.0  
5
  = BB+/Ba1/BB+     17.5       0.0       70.0  

As used in this definition, “Debt Rating” means, as of any date of
determination, the rating as determined by either S&P, Moody’s or Fitch
(collectively, the “Debt Ratings”) of the Borrower’s senior unsecured non-credit
enhanced long-term Funded Debt; provided, that solely for purposes of
determining the Applicable Rate, if the Borrower shall maintain a rating of its
senior unsecured debt from only two of Moody’s, S&P and Fitch, then the higher
of such Debt Ratings shall apply (with Pricing Level 1 being the highest and
Pricing Level 5 being the lowest), unless there is a split in Debt Ratings of
more than one level, in which case, the level that is one level lower than the
higher Debt Rating shall apply. If the Borrower shall maintain a rating of its
senior unsecured debt from all three of Moody’s, S&P and Fitch and there is a
difference in such ratings, (A) pricing will be based on the higher level when
there is a one-notch rating differential between the Debt Ratings, and (B) if
there is greater than a one-notch rating differential between the Debt Ratings,
and if two Debt Ratings are equivalent and the third Debt Rating is lower, then
the higher Debt Rating shall govern; otherwise the applicable level shall be
based upon one level below the level corresponding to the highest of the three
Debt Ratings. Any change in the Applicable Rate shall become effective on and as
of the date of any public announcement of any Debt Rating that indicates a
different Applicable Rate. If the rating system of S&P, Moody’s or Fitch shall
change, the Borrower and the Administrative Agent shall negotiate in good faith
to amend this definition to reflect such changed rating system, and pending
effectiveness of such amendment (which shall require the approval of the
Majority Lenders, such approval not to be unreasonably withheld, conditioned or
delayed or conditioned upon the payment of a fee to one or more of the Lenders),
the Debt Ratings shall be determined by reference to the rating most recently in
effect prior to such change.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required pursuant to Section 10.5), and accepted by the
Administrative Agent, in substantially the form of Exhibit A or any other form
approved by the Administrative Agent.

“Authorized Signatory” shall mean such personnel of the Borrower as may be duly
authorized and designated in writing to the Administrative Agent by the Borrower
to execute documents, agreements, and instruments on behalf of the Borrower.

“Available Letter of Credit Amount” shall mean, as of any particular time, an
amount equal to the lesser of (a) the result of (i) the Letter of Credit
Commitment at such time, minus (ii) the aggregate amount of all Letter of Credit
Obligations then outstanding, and (b) the result of (i) the Revolving Loan
Commitment at such time, minus (ii) the Aggregate Revolving Credit Obligations
then outstanding.

“Backup Letter of Credit” shall mean a Non-Participated Letter of Credit
provided by the Borrower to the Administrative Agent to support payment of any
outstanding Letter of Credit Obligations, which Non-Participated Letter of
Credit shall name the Administrative Agent, for the benefit of the Lender Group,
as beneficiary and shall have an aggregate face amount equal to one hundred and
five percent (105%) of the aggregate then undrawn and unexpired amount of the
Letter of Credit Obligations supported thereby.

“Bankruptcy Code” shall mean the United States Bankruptcy Code (11 U.S.C.
Section 101 et seq.), as now or hereafter amended, and any successor statute.

“Base Rate” shall mean, at any time, a fluctuating and floating rate per annum
equal to the higher of: (a) 0.50% per annum above the latest Federal Funds Rate
and (b) the rate of interest announced publicly by the Administrative Agent from
time to time, as its “prime rate” for the determination of interest rate loans
of varying maturities in Dollars to United States residents of varying degrees
of credit worthiness. Such “prime rate” is not necessarily the lowest rate of
interest charged to borrowers of the Administrative Agent, and the
Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below such “prime rate”. Each change in the prime rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Advance” shall mean an Advance made hereunder that bears interest
based upon the Base Rate.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina or New York, New York;
provided that in the case of Eurodollar Loans, such day is also a day on which
dealings between banks are carried on in Dollar deposits in the London interbank
market.

“Capitalized Lease Obligation” shall mean that portion of any obligation of a
Person as lessee under a lease which at the time would be required to be
capitalized on the balance sheet of such lessee in accordance with GAAP.

“Cash Equivalents” shall mean, collectively, (a) marketable, direct obligations
of the United States of America and its agencies maturing within three hundred
sixty-five (365) days of the date of purchase, (b) commercial paper issued by
corporations, each of which shall (i) have a consolidated net worth of at least
$250,000,000, and (ii) conduct substantially all of its business in the United
States of America, which commercial paper will mature within one hundred eighty
(180) days from the date of the original issue thereof and is rated “P-1” or
better by Moody’s or “A-1” or better by S&P, (c) certificates of deposit,
deposit notes, bankers acceptances, bank notes and time deposits maturing within
three hundred sixty-five (365) days of the date of purchase and issued by a
United States national or state bank having deposits totaling more than
$250,000,000, and whose short-term debt is rated “P-1” or better by Moody’s or
“A-1” or better by S&P, (d) up to $100,000 per institution and up to $1,000,000
in the aggregate in (i) short-term obligations issued by any local commercial
bank or trust company located in those areas where the Borrower conducts its
business, whose deposits are insured by the Federal Deposit Insurance
Corporation, or (ii) commercial bank-insured money market funds, or any
combination of the types of investments described in this clause (d), (e) the
following types of investments in accordance with investment policy approved by
the Board of Directors of the Borrower as in effect on the Agreement Date: (i)
repurchase agreements with major banks and authorized dealers, fully
collateralized to at least one hundred two percent (102%) of market value by
securities of the United States government, (ii) taxable municipal securities,
(iii) asset backed securities, (iv) corporate bonds, notes and floating rate
notices including medium term notes, (v) fixed income mutual funds, (vi) short
duration mortgage-backed securities, (vii) tax-exempt commercial paper,
(viii) municipal notes and bonds, (ix) tax-exempt variable rate demand notes,
(x) tax-exempt money market funds, and (xi) tax-exempt fixed income funds, and
(f) other Investments approved by the Majority Lenders.

“CERCLA” shall mean the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et. seq. and its implementing regulations and
amendments.

“CERCLIS” shall mean the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

“Certified Public Accountants” shall mean the Borrower’s independent certified
public accountants as of the Agreement Date and such other firm or firms of
nationally recognized independent certified public accountants which may be
retained by the Borrower thereafter for the purpose of auditing its financial
statements.

“Change in Control” shall mean (a) any Person or two or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of twenty-five percent (25%) or more of the outstanding
shares of the voting stock of the Borrower; (b) as of any date a majority of the
board of directors of the Borrower consists of individuals who were not either
(i) directors of the Borrower as of the corresponding date of the previous year,
(ii) selected or nominated to become directors by the board of directors of the
Borrower of which a majority consisted of individuals described in clause (i),
or (iii) selected or nominated to become directors by the board of directors of
the Borrower of which a majority consisted of individuals described in clause
(i) and individuals described in clause (ii); or (c) except to the extent that a
Domestic Subsidiary may be sold or otherwise disposed of in a Permitted
Disposition, the Borrower ceases to directly or indirectly own and control one
hundred percent (100%) of the outstanding Equity Interests of each of the
Domestic Subsidiaries extant as of the Agreement Date (other than directors’
qualifying shares).

“Change in Law” means the occurrence, after the Agreement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Commercial Letter of Credit” shall mean a documentary letter of credit issued
in respect of the purchase of goods or services by the Borrower in the ordinary
course of its business.

“Commitment Termination Date” means the Maturity Date or such earlier date of
termination of the Revolving Loan Commitments pursuant to Section 2.5(b) or
Section 8.2.

“Compliance Certificate” shall mean a certificate of an Authorized Signatory of
the Borrower substantially in the form of Exhibit B.

“Consolidated Interest Coverage Ratio” shall mean, on any calculation date, for
the Borrower and its Consolidated Subsidiaries, on a consolidated basis, the
ratio of (a) EBITDA to (b) Consolidated Interest Expense, in each case as
determined for the immediately preceding twelve (12) month period.

“Consolidated Interest Expense” shall mean, for any period, the sum (without
duplication) of (i) total interest expense of the Borrower and its Consolidated
Subsidiaries for such period in respect of Funded Debt (including, without
limitation, all such interest expense accrued or capitalized during such period,
whether or not actually paid during such period and the interest component under
synthetic leases, tax retention operating leases, off-balance sheet loans and
similar off-balance sheet financing products), determined on a consolidated
basis in accordance with GAAP, and (ii) all recurring fees in respect of Funded
Debt (including the facility fee provided for under Section 2.4) paid, accrued
or capitalized by the Borrower and its Subsidiaries during such period.

“Consolidated Net Worth” shall mean, as of any date of determination, for the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, the sum of
(a) common stock, (b) additional paid in capital, and (c) retained earnings, in
each case as of such date.

“Consolidated Subsidiaries” shall mean, collectively, at any date the
Subsidiaries of the Borrower or other Persons the accounts of which, in
accordance with GAAP, would be consolidated with those of the Borrower in its
consolidated financial statements as of such date.

“Date of Issue” shall mean the date on which the Issuing Bank issues a Letter of
Credit pursuant to Section 2.14; provided, however, that the Date of Issue with
respect to the Existing Letters of Credit shall be deemed to be the Agreement
Date.

“Default” shall mean any Event of Default or any event specified in Section 8.1
which with the giving of notice or lapse of time (or both) would, unless cured
or waived, become an Event of Default.

“Default Rate” shall mean a simple per annum interest rate equal to, with
respect to all outstanding Obligations, the sum of (a) the highest applicable
Interest Rate Basis, plus (b) the highest Applicable Rate, plus (c) two percent
(2.00%). As to any Eurodollar Advance outstanding on the date that the Default
Rate becomes applicable, the Default Rate shall be based on the then applicable
Eurodollar Basis until the end of the current Eurodollar Advance Period and
thereafter the Default Rate shall be based on the Base Rate as in effect from
time to time. As to any Base Rate Advance outstanding on the date that the
Default Rate becomes applicable, the Default Rate shall be based on the Base
Rate as in effect from time to time.

“Debt Rating” shall have the meaning set forth in the definition of “Applicable
Rate”.

“Dividends” shall mean any direct or indirect distribution, dividend, or payment
to any Person on account of any Equity Interests of the Borrower or any of the
Borrower’s Subsidiaries (other than in connection with an employee equity
compensation plan or similar plan with respect to members of the board of
directors of the Borrower who are not employees of the Borrower).

“Dollars” or “$” shall mean the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

“Domestic T&B Companies” shall mean, collectively, the Borrower and the Domestic
Subsidiaries; and “Domestic T&B Company” shall mean any one of the foregoing
Domestic T&B Companies. Notwithstanding anything to the contrary contained in
this Agreement, the Domestic T&B Companies shall not include any Foreign
Subsidiaries.

“EBITDA” shall mean, with respect to any period, for the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, net income (or loss) minus
non-cash extraordinary gains, plus non-cash extraordinary losses and impairment
charges relating to either fixed assets or goodwill required under GAAP plus, to
the extent deducted from such net earnings, interest expense, income taxes,
depreciation and amortization, and other non-cash charges for such period.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person constituting a commercial bank or
financial institution organized under the laws of the United States or any state
thereof and having total assets in excess of $5,000,000,000, or an Affiliate of
any such bank, or any other financial institution not meeting the foregoing
requirements but otherwise acceptable to the Administrative Agent, that is, in
any such case under this clause (d), approved by the Administrative Agent and,
unless a Default or Event of Default has occurred and is continuing, the
Borrower, such approvals not to be unreasonably withheld or delayed.

“Environmental Authority” shall mean any foreign, federal, state, local or
regional government that exercises any form of jurisdiction or authority under
any Environmental Requirement.

“Environmental Authorizations” shall mean all licenses, permits, orders,
approvals, notices, registrations or other legal prerequisites for conducting
the business of any Domestic T&B Company required by any Environmental
Requirement.

“Environmental Judgments and Orders” shall mean all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent, or written agreements with an Environmental
Authority or other entity arising from or in any way associated with any
Environmental Requirement, whether or not incorporated in a judgment, decree or
order.

“Environmental Liabilities” shall mean any liabilities, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.

“Environmental Notice” shall mean notice from any Environmental Authority or by
any other Person, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including any complaints, citations, demands or
requests from any Environmental Authority or from any other person or entity for
correction of any violation of any Environmental Requirement or any
investigations concerning any violation of any Environmental Requirement.

“Environmental Proceedings” shall mean any judicial or administrative
proceedings arising from or in any way associated with any Environmental
Requirement.

“Environmental Releases” shall mean releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.

“Environmental Requirements” means any legal requirement relating to health,
safety or the environment and applicable to the Borrower or any of its
Subsidiaries or the Aggregate Real Properties, including any such requirement
under CERCLA or similar state legislation and all federal, state and local laws,
ordinances, regulations, orders, writs, decrees and common law.

“Equity Interests” shall mean, as applied to any Person, any capital stock,
membership interests, partnership interests or other equity interests of such
Person, regardless of class or designation, and all warrants, options, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any “affiliate” of the Borrower within the meaning
of Section 414(b), (c) or (m) of the Code.

“Eurodollar Advance” shall mean an Advance (other than a Swing Loan) made
hereunder that bears interest based upon the Eurodollar Rate.

“Eurodollar Advance Period” shall mean, in connection with any Eurodollar
Advance, the term of such Advance selected by the Borrower, which may be one
(1), two (2), three (3) or six (6) months; provided, however, notwithstanding
the foregoing, (a) any applicable Eurodollar Advance Period which would
otherwise end on a day which is not a Business Day shall be extended to the
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Eurodollar Advance Period shall end on the immediately
preceding Business Day, (b) any applicable Eurodollar Advance Period which
begins on a day for which there is no numerically corresponding day in the
calendar month during which such Eurodollar Advance Period is to end shall
(subject to clause (a) above) end on the last day of such calendar month, and
(c) no Eurodollar Advance Period shall extend beyond the Maturity Date or such
earlier date as would interfere with the Borrower’s repayment obligations under
Section 2.6.

“Eurodollar Basis” shall mean a simple per annum interest rate equal to the
quotient of (a) the Eurodollar Rate divided by (b) one minus the Eurodollar
Reserve Percentage, stated as a decimal. The Eurodollar Basis shall remain
unchanged during the applicable Eurodollar Advance Period, except for changes to
reflect adjustments in the Eurodollar Reserve Percentage.

“Eurodollar Rate” shall mean, for any Eurodollar Advance Period, the interest
rate per annum (rounded upward to the nearest one one-hundredth of one percent
(1/100%)) determined by the Administrative Agent as the offered rate for
deposits in U.S. Dollars for a period comparable to the Eurodollar Advance
Period appearing on the Reuters Screen LIBOR01 Page (or any successor page) as
of 11:00 a.m. London time, on the day that is two (2) London banking days prior
to the Eurodollar Advance Period. If no such rate is available, the rate of
interest shall be determined by the Administrative Agent to be the rate or the
arithmetic mean of rates at which Dollar deposits in immediately available funds
are offered to first-tier banks in the London interbank Eurodollar market.

“Eurodollar Reserve Percentage” shall mean the percentage which is in effect
from time to time under Regulation D of the Board of Governors of the Federal
Reserve System, as such regulation may be amended from time to time, as the
maximum reserve requirement applicable with respect to Eurocurrency Liabilities
(as that term is defined in Regulation D), whether or not any Lender has any
Eurocurrency Liabilities subject to such reserve requirement at that time. The
Eurodollar Basis for any Eurodollar Advance shall be adjusted as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events specified in Section 8.1.

“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 1.

“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” shall mean that certain letter agreement dated as of September 10,
2007, executed by the Administrative Agent and Wachovia Capital Markets LLC and
addressed to and accepted by the Borrower.

“Financial Covenants” shall mean from time to time the financial covenants
applicable to the Borrower from time to time as set forth in Section 7.7.

“Fitch” shall mean Fitch, Inc., or its successor.

“Foreign Subsidiary” shall mean any Subsidiary of the Borrower that does not
constitute a Domestic Subsidiary.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of business.

“Funded Debt” shall mean all outstanding obligations, liabilities and
indebtedness of the types described in subsections (a) through (h) of the
definition of Indebtedness set forth herein, including all obligations under the
Loan Documents and the Indentures; provided, however, that for purposes of
determining Funded Debt, indebtedness of the type described in subsections
(f) and (g) of the definition of Indebtedness shall only be included to the
extent such payment obligations have been realized; provided further, however,
that notwithstanding anything in GAAP to the contrary, the amount of all
obligations shall be the full amount of such obligations owing at the time of
determination.

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions or pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements or pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States accounting profession).

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranty” or “guaranteed,” as applied to an obligation (each a “primary
obligation”), shall mean and include (a) any guaranty, direct or indirect, in
any manner, of any part or all of such primary obligation, and (b) any
agreement, direct or indirect, contingent or otherwise, the practical effect of
which is to assure in any way the payment or performance (or payment of damages
in the event of non-performance) of any part or all of such primary obligation,
including any reimbursement obligations as to amounts drawn down by
beneficiaries of outstanding letters of credit, and any obligation of any
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property or asset constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of such primary
obligation or (2) to maintain working capital, equity capital or the net worth,
cash flow, solvency or other balance sheet or income statement condition of any
other Person, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner or holder of any primary
obligation of the ability of the primary obligor with respect to such primary
obligation to make payment thereof or (iv) otherwise to assure or hold harmless
the owner or holder of such primary obligation against loss in respect thereof.

“Hazardous Materials” shall mean, collectively, (a) solid or hazardous waste, as
defined in the Resource Conservation and Recovery Act of 1980, 42 U.S.C. § 6901
et seq. and its implementing regulations and amendments, or in any applicable
state or local law or regulation, (b) “hazardous substance”, “pollutant”, or
“contaminant” as defined in CERCLA, or in any applicable state or local law or
regulation, (c) gasoline, or any other petroleum product or by-product,
including crude oil or any fraction thereof, (d) toxic substances, as defined in
the Toxic Substances Control Act of 1976, or in any applicable state or local
law or regulation, and (e) insecticides, fungicides, or rodenticides, as defined
in the Federal Insecticide, Fungicide, and Rodenticide Act of 1975, or in any
applicable state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time.

“Indebtedness” shall mean, with respect to any Person, (a) any obligation for
borrowed money; (b) any obligation evidenced by bonds, debentures, notes or
other similar instruments; (c) any obligation to pay the deferred purchase price
of property or for services (other than in the ordinary course of business);
(d) any Capitalized Lease Obligation; (e) any obligation or liability of others
secured by a Lien on property owned by such Person, whether or not such
obligation or liability is assumed; (f) any net payment obligations with respect
to interest rate and currency hedging agreements; (g) any reimbursement
obligations (contingent or otherwise) with respect to letters of credit, bankers
acceptances and similar instruments issued for the account of such Person;
(h) any Guaranty (except items of shareholders’ equity or Equity Interests or
surplus or general contingency or deferred tax reserves); (i) any financial
obligation under purchase money mortgages; (j) any obligations under conditional
sales contracts and similar title retention instruments with respect to property
acquired; and (k) any financial obligation of such Person as issuer of Equity
Interests redeemable in whole or in part at the option of a Person other than
such issuer, at a fixed and determinable date or upon the occurrence of an event
not solely within the control of such issuer.

“Indentures” shall mean, collectively, the 1992 Indenture and the 1998
Indenture; and “Indenture” shall mean any one of the foregoing Indentures.

“Interest Rate Basis” shall mean the Base Rate or the Eurodollar Basis, as
appropriate.

“Investment” shall mean, with respect to any Person, any loan, advance or
extension of credit by such Person to, or any Guaranty with respect to the
Equity Interests, Funded Debt or other obligations of, or any contributions to
the capital of, any other Person, or any ownership, purchase or other
acquisition by such Person of any Equity Interests of any other Person, other
than any Acquisition.

“Issuing Bank” shall mean Wachovia Bank, National Association.

“L&S” shall mean The Lamson & Sessions Co., an Ohio corporation.

“Lender Group” shall mean, collectively, the Administrative Agent, the Swing
Bank, the Issuing Bank and the Lenders.

“Lenders” shall mean those lenders whose names are set forth on the signature
pages to this Agreement under the heading “Lenders” and any assignees of the
Lenders who hereafter become parties hereto pursuant to and in accordance with
Section 2.1(d) or Section 10.5; and “Lender” shall mean any one of the foregoing
Lenders.

“Letter of Credit Commitment” shall mean $100,000,000.

“Letter of Credit Obligations” shall mean, at any time, the sum of (a) an amount
equal to one hundred percent (100%) of the aggregate undrawn and unexpired
amount (including the amount to which any such Letter of Credit can be
reinstated pursuant to the terms of this Agreement) of the then outstanding
Letters of Credit, plus (b) an amount equal to one hundred percent (100%) of the
aggregate drawn, but unreimbursed drawings under any Letters of Credit.

“Letter of Credit Reserve Account” shall mean any account maintained by the
Administrative Agent, for the benefit of the Issuing Bank, the proceeds of which
shall be applied as provided in Section 8.2(d).

“Letters of Credit” shall mean either Standby Letters of Credit or Commercial
Letters of Credit issued by the Issuing Bank on behalf of the Borrower from time
to time in accordance with Section 2.14, and shall include the Existing Letters
of Credit; provided, however, that Letters of Credit shall not include any of
the Non-Participated Letters of Credit.

“Leverage Ratio” shall mean, on any calculation date, for the Borrower and its
Consolidated Subsidiaries, on a consolidated basis, the ratio of (a) Funded Debt
as of such date to (b) EBITDA determined for the immediately preceding twelve
(12) month period.

“Leviton” shall mean Leviton Manufacturing Co., Inc., a Delaware corporation.

“Lien” shall mean, with respect to any property, any mortgage, lien, pledge,
assignment, charge, security interest, title retention agreement, levy,
execution, seizure, attachment, garnishment, or other encumbrance of any kind in
respect of such property, whether or not choate, vested, or perfected.

“Loan Account” shall mean an account with respect to the Loans and interest
thereon.

“Loan Documents” shall mean this Agreement, any Revolving Loan Notes, the Fee
Letter, the Negative Pledge Agreement, all reimbursement agreements and
applications relating to Letters of Credit issued hereunder, all legal opinions
or reliance letters issued by counsel to the Borrower in connection herewith,
all Requests for Advance, all Requests for Issuance of Letters of Credit, and
all Compliance Certificates.

“Loans” shall mean, collectively, the Revolving Loans and the Swing Loans.

“Majority Lenders” shall mean (a) as of any date of calculation prior to the
termination of the aggregate Revolving Loan Commitments, Lenders the sum of
whose Revolving Loan Commitments on such date of calculation exceeds fifty
percent (50%) of the aggregate Revolving Loan Commitments on such date of
calculation, or (b) as of any date of calculation after termination of the
aggregate Revolving Loan Commitments, Lenders the total of whose Revolving Loans
outstanding plus participation interests in Letter of Credit Obligations and
Swing Loans outstanding, as applicable, on such date of calculation exceeds
fifty percent (50%) of the Aggregate Revolving Credit Obligations as of such
date of calculation.

“Material Contracts” shall mean, collectively, (a) the Material Financing
Agreements, and (b) all other contracts, leases, instruments, guaranties,
licenses or other arrangements (other than any of the Loan Documents), to which
any of the Domestic T&B Companies is or becomes a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could have
a Materially Adverse Effect, but excluding any employee benefit plan, within the
meaning of Section 3(3) of ERISA, maintained for employees of the Borrower or
any of its ERISA Affiliates.

“Material Financing Agreements” shall mean, individually and collectively, the
Indentures and any other material agreement the primary purpose of which is to
provide financing for any of the Domestic T&B Companies.

“Materially Adverse Effect” shall mean any materially adverse effect (a) upon
the business, assets, liabilities, condition (financial or otherwise),
prospects, or results of operations of the Borrower and its Consolidated
Subsidiaries, taken as a whole, (b) upon the ability of the Borrower to perform
under this Agreement or any other Loan Document to which it is a party or
(c) the legality, validity or enforceability of this Agreement or any of the
other Loan Documents or the rights and remedies of the Administrative Agent, the
Issuing Bank, the Swing Bank and the Lenders hereunder and thereunder.

“Maturity Date” shall mean October 16, 2012, or such earlier date as payment of
the Loans shall be due (whether by acceleration or otherwise).

“Moody’s” shall mean Moody’s Investor Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Necessary Authorizations” shall mean all material authorizations, consents,
permits, approvals, licenses, and exemptions from, and all material filings and
registrations with, and all material reports to, any Governmental Authority
whether federal, state, local, and all agencies thereof, which are required for
the conduct of the businesses and the ownership (or lease) of the properties and
assets of the Domestic T&B Companies.

“Negative Pledge Agreement” shall mean that certain Negative Pledge Agreement
dated as of October 16, 2007, among the Domestic Subsidiaries, the Foreign
Subsidiaries and the Administrative Agent for the benefit of the Lender Group,
in form and substance satisfactory to the Administrative Agent.

“Non-Participated Letters of Credit” shall mean either Standby Letters of Credit
or Commercial Letters of Credit issued by any financial institution for the
account of the Borrower from time to time in the ordinary course of its
business, other than Letters of Credit issued by the Issuing Bank, in such
capacity and not individually, pursuant to the terms of this Agreement.

“Notice of Conversion/Continuation” shall mean a notice in substantially the
form of Exhibit C.

“Obligations” shall mean (a) all payment and performance obligations as existing
from time to time of the Borrower to the Lender Group under this Agreement and
the other Loan Documents (including all Letter of Credit Obligations and
including any interest, fees and expenses that, but for the provisions of the
Bankruptcy Code, would have accrued), or as a result of making the Loans or
issuing the Letters of Credit, and (b) the obligation to pay an amount equal to
the amount of any and all damages which the Lender Group, or any of them, may
suffer by reason of a breach by the Borrower of any obligation, covenant, or
undertaking with respect to this Agreement or any other Loan Document.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“Participant” shall mean a bank or other entity to which any Lender shall have
sold a participation in all or a portion of such Lender’s rights and/or
obligations under this Agreement pursuant to Section 10.5(d).

“Payment Date” shall mean the last day of each Eurodollar Advance Period for a
Eurodollar Advance.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Acquisitions” shall mean Acquisitions made by the Borrower or any
Domestic T&B Company, subject to compliance with Section 5.13, of assets
reasonably related to, or reasonably complementary to, the business of the
Borrower and the Domestic T&B Companies as currently conducted, or of Persons
that are engaged in such business, provided that (a) the Borrower shall deliver
to the Administrative Agent notice thereof prior to the closing of any proposed
Acquisition in which the purchase price is equal to or greater than 10% of the
lesser of the book or fair market value of the property and assets of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis as
of the last day of the previous fiscal year of the Borrower, and (b) no Default
or Event of Default shall then exist or be caused thereby.

“Permitted Dispositions” shall mean (a) the sale of Inventory in the ordinary
course of business at the fair market value thereof and for cash or Cash
Equivalents, (b) physical assets used, consumed or otherwise disposed of in the
ordinary course of business, (c) the termination of any derivative agreements in
accordance with the terms thereof, (d) the sale, transfer or other disposition
by the Borrower of its interests in Leviton, and (e) the sale or other
disposition of any other assets of the Domestic T&B Companies (including any
Equity Interests in their Subsidiaries), provided that (A) the Borrower shall
deliver to the Administrative Agent notice thereof prior to the closing of any
proposed disposition in which the aggregate book value attributable to the
assets subject to such disposition is equal to or greater than 10% of the lesser
of the book or fair market value of the property and assets of the Borrower and
its Consolidated Subsidiaries determined on a consolidated basis as of the last
day of the previous fiscal year of the Borrower, (B) the aggregate book value
attributable to the assets subject to such disposition, shall not (1) together
with the aggregate book value attributable to all other assets disposed of
during the immediately preceding twelve (12) month period, exceed twenty percent
(20%) of the aggregate book value of all assets of the Borrower and its
Consolidated Subsidiaries as of the last day of the previous fiscal year of the
Borrower, or (2) together with the aggregate book value attributable to all
other assets disposed of during the term of this Agreement, exceed fifty percent
(50%) of the aggregate book value of all assets of the Borrower and its
Consolidated Subsidiaries as of the last day of the previous fiscal year of the
Borrower, and (C) no Default or Event of Default shall then exist or be caused
thereby.

“Permitted Liens” shall mean, as applied to any Person:

(a) Any Lien in favor of the Administrative Agent or any other member of the
Lender Group given to secure the Obligations;

(b) Liens for taxes, assessments, judgments, governmental charges or levies, or
claims not yet delinquent or the non-payment of which is being diligently
contested in good faith by appropriate proceedings for which reserves have been
established by such Person in accordance with GAAP;

(c) Liens arising by operation of law in favor of carriers, warehousemen,
mechanics, laborers, suppliers, workers and materialmen incurred in the ordinary
course of business and not in connection with the borrowing of money, which are
not yet delinquent or the non-payment of which is being diligently contested in
good faith by appropriate proceedings for which reserves have been established
by such Person in accordance with GAAP;

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance or other types of social
security benefits;

(e) Easements, rights-of-way, restrictions (including zoning or deed
restrictions), and other similar encumbrances on the use of real property which
do not interfere with the ordinary conduct of the business of such Person;

(f) Deposits to secure the performance of bids, trade contracts (other than for
borrowed money), tenders, sales, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) Liens incidental to the conduct of the business of the Borrower and its
Subsidiaries or the ownership of their respective assets which (i) do not secure
Funded Debt and (ii) do not, in the aggregate, materially detract from the value
of their respective assets or materially impair the use thereof in the operation
of their respective businesses;

(h) Liens on any “margin security” or “margin stock” as defined in Regulation T,
U, and X of the Board of Governors of the Federal Reserve System;

(i) Liens existing on any specific fixed asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;

(j) Liens on any specific fixed asset of any Person at the time such Person is
merged or consolidated with or into the Borrower or one of its Subsidiaries and
not created in contemplation of such event;

(k) Liens existing on any specific fixed asset prior to the acquisition thereof
by the Borrower or any of its Subsidiaries and not created in contemplation of
such acquisition; and

(l) Other Liens on assets of the Borrower and its Subsidiaries so long as the
sum of (i) the aggregate principal amount of Indebtedness of the Borrower and
its Subsidiaries that is secured by a Lien on the assets of the Borrower and its
Subsidiaries, plus (ii) the aggregate principal amount of unsecured Indebtedness
of the Domestic Subsidiaries (other than any Indebtedness permitted under
Section 7.1(f)), shall not at any time exceed twenty percent (20%) of
Consolidated Net Worth determined as of the last day of the fiscal quarter most
recently ended.

“Person” shall mean an individual, corporation, partnership, trust, joint stock
company, limited liability company, unincorporated organization, other legal
entity or joint venture or a government or any agency or political subdivision
thereof.

“Plan” shall mean the Thomas & Betts Pension Plan, the Thomas & Betts
Corporation Pension Plan for Bargaining Unit Employees, the Thomas & Betts
Corporation Employees’ Investment Plan, and any other “pension plan” (within the
meaning of Section 3(3) of ERISA) that is a tax-qualified plan under Section 401
of the Code which the Borrower or any of its ERISA Affiliates adopts, maintains,
or joins.

“Prohibited Transaction” means any transaction described in (i) Section 406 of
ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.

“Register” shall have the meaning set forth in Section 10.5(c).

“Reimbursement Obligations” shall mean the payment obligations of the Borrower
under Section 2.14(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” shall have the meaning set forth in Section 4043(c) of ERISA
and the regulations thereunder, but shall not include any event with respect to
which the notice requirement is waived pursuant to regulations issued under
Section 4043 of ERISA.

“Request for Advance” shall mean any certificate signed by an Authorized
Signatory of the Borrower requesting an Advance hereunder which will increase
the aggregate amount of the Revolving Loans outstanding, which certificate shall
be denominated a “Request for Advance,” and shall be in substantially the form
of Exhibit D, and shall, among other things, specify the date of the Advance,
which shall be a Business Day, the amount of the Advance, and the type of
Advance.

“Request for Issuance of Letter of Credit” shall mean any certificate signed by
an Authorized Signatory of the Borrower requesting that the Issuing Bank issue a
Letter of Credit hereunder, which certificate shall be in substantially the form
of Exhibit E, and shall, among other things, specify (a) that the requested
Letter of Credit is either a Commercial Letter of Credit or a Standby Letter of
Credit, (b) the stated amount of the Letter of Credit, (c) the effective date
(which shall be a Business Day) for the issuance of such Letter of Credit,
(d) the date on which such Letter of Credit is to expire (which shall be a
Business Day and which shall be subject to Section 2.14(a)), (e) the Person for
whose benefit such Letter of Credit is to be issued, (f) other relevant terms of
such Letter of Credit, and (g) the Available Letter of Credit Amount as of the
scheduled date of issuance of such Letter of Credit.

“Revolving Commitment Ratio” shall mean, with respect to any Lender, the ratio,
expressed as a percentage, of (a) the Revolving Loan Commitment of such Lender,
divided by (b) the aggregate Revolving Loan Commitments of all Lenders, which,
as of the Agreement Date, are set forth (together with Dollar amounts thereof)
on Schedule 2 hereto.

“Revolving Loan Commitment” shall mean, with respect to any Lender, the several
obligation of such Lender to advance to the Borrower on or after the Agreement
Date an aggregate amount not to exceed, at any time, the amount set forth
opposite such Lender’s name on Schedule 2 pursuant to the terms of this
Agreement, and as such amount may be reduced or increased from time to time,
pursuant to the terms of this Agreement.

“Revolving Loan Commitment Increase” shall have the meaning set forth in Section
2.1(d).

“Revolving Loan Notes” shall mean those certain promissory notes issued by the
Borrower to each of the Lenders that requests a promissory note, in accordance
with each such Lender’s Revolving Loan Commitment, in substantially the form of
Exhibit F.

“Revolving Loans” shall mean, collectively, amounts advanced from time to time
by the Lenders to the Borrower under the Revolving Loan Commitment, not to
exceed the amount of the Revolving Loan Commitment, excluding any amounts
advanced as Swing Loans.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/

programs/, or as otherwise published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-

offices/enforcement/ofac/sdn/index.shtml, or as otherwise published from time to
time, or (ii) (A) an agency of the government of a Sanctioned Country, (B) an
organization controlled by a Sanctioned Country, or (C) a Person resident in a
Sanctioned Country, to the extent subject to a sanctions program administered by
OFAC.

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar Federal law then in force.

“Senior Notes” shall mean, collectively, the Senior Notes (2008), the Senior
Notes (2009) and the Senior Notes (2013).

“Senior Notes (2008)” shall mean the 6.625% Notes due May 7, 2008 issued by the
Borrower on May 7, 1998, in an aggregate original principal amount of
$115,000,000, pursuant to the terms and conditions of the 1992 Indenture.

“Senior Notes (2009)” shall mean the 6.39% Notes due February 10, 2009 issued by
the Borrower on February 10, 1999, in an aggregate original principal amount of
$150,000,000, pursuant to the terms and conditions of the 1998 Indenture.

“Senior Notes (2013)” shall mean the 7.25% Notes due June 1, 2013 issued by the
Borrower on May 27, 2003, in an aggregate principal amount of $175,000,000,
pursuant to the terms and conditions of the 1998 Indenture.

“Special Purpose Subsidiary” shall mean TBSPV, Inc., a Delaware corporation.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc.

“Standby Letter of Credit” shall mean a Letter of Credit issued to support
obligations of the Borrower, and which is not a Commercial Letter of Credit.

“Subsidiary” shall mean, as applied to any Person, any corporation of which more
than fifty percent (50%) of the outstanding stock (other than directors’
qualifying shares) having ordinary voting power to elect a majority of its board
of directors, regardless of the existence at the time of a right of the holders
of any class or classes of securities of such corporation to exercise such
voting power by reason of the happening of any contingency, or any partnership
or limited liability company of which more than fifty percent (50%) of the
outstanding partnership interests or limited liability company interests, as
applicable, is at the time owned by such Person, or by one or more Subsidiaries
of such Person, or by such Person and one or more Subsidiaries of such Person.

“Swing Bank” shall mean Wachovia Bank, National Association, or any other Lender
who shall agree with the Administrative Agent and the Borrower to act as Swing
Bank.

“Swing Loans” shall mean, collectively, the amounts advanced from time to time
by the Swing Bank to the Borrower under the Revolving Loan Commitment in
accordance with Section 2.2(f).

“Uniform Customs” shall mean the Uniform Customs and Practice for Documentary
Credits (1993 Revision), International Chamber of Commerce Publication No. 500,
as the same may be amended from time to time.

“Voidable Transfer” shall have the meaning set forth in Section 10.17.

“Wachovia” means Wachovia Bank, National Association, and its successors and
assigns.

Section 1.2 Accounting Principles. The classification, character and amount of
all assets, liabilities, capital accounts and reserves and of all items of
income and expense to be determined, and any consolidation or other accounting
computation to be made, and the interpretation of any definition containing any
financial term, pursuant to this Agreement shall be determined and made in
accordance with GAAP consistently applied; provided, however, in the event that
an Accounting Change shall occur and either the Borrower or the Majority Lenders
shall object to the application of such Accounting Change to the method of
calculation of the Financial Covenants, or any other financial standards or
terms in this Agreement, then GAAP shall be applied on a basis consistent with
the most recent financial statements of the Borrower for which no objection was
made. All accounting terms used herein without definition shall be used as
defined under GAAP. All financial calculations hereunder shall, unless otherwise
stated, be determined for the Borrower on a consolidated basis with its
Consolidated Subsidiaries.

Section 1.3 Other Interpretive Matters. Each definition of an agreement in this
Article I shall include such instrument or agreement as amended, restated,
supplemented or otherwise modified from time to time with, if required, the
prior written consent of the Majority Lenders, except as provided in
Section 10.12, and otherwise to the extent permitted under this Agreement and
the other Loan Documents. Except where the context otherwise requires,
definitions imparting the singular shall include the plural and vice versa, and
the terms “includes” and “including” are not limiting. Except where otherwise
specifically provided herein, each reference to a “Section”, “Article”,
“Exhibit” or “Schedule” shall be to a Section or Article of this Agreement or an
Exhibit or Schedule attached hereto. Except where otherwise specifically
restricted, reference to a party to a Loan Document includes that party and its
successors and assigns. An Event of Default, if one occurs, shall “exist”,
“continue” or be “continuing” until such Event of Default has been waived in
writing in accordance with Section 10.12.

ARTICLE II

THE LOANS AND THE LETTERS OF CREDIT

Section 2.1 Extension of Credit. Subject to the terms and conditions of, and in
reliance upon the representations and warranties made in, this Agreement and the
other Loan Documents, each Lender agrees, severally and not jointly, to extend
credit to the Borrower in an aggregate principal amount not to exceed its
Revolving Loan Commitment.

(a) The Revolving Loans. Each Lender agrees, severally and not jointly, upon the
terms and subject to the conditions of this Agreement, to make Revolving Loans
in Dollars to the Borrower, from time to time during the period from the
Agreement Date to the Commitment Termination Date, in an aggregate amount not to
exceed at any time its Revolving Loan Commitment; provided, that no Revolving
Loans shall be made if, immediately after giving effect thereto, the Aggregate
Revolving Credit Obligations outstanding at such time shall exceed the aggregate
Revolving Loan Commitments. Subject to the terms and conditions of this
Agreement and prior to the Commitment Termination Date, Advances under the
Revolving Loan Commitment may be repaid and reborrowed from time to time on a
revolving basis.

(b) The Letters of Credit. Subject to the terms and conditions of this
Agreement, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower, from time to time after the Agreement Date but prior to the
Commitment Termination Date; provided, that no Letters of Credit shall be issued
if, immediately after giving effect thereto, (i) the aggregate Letter of Credit
Obligations shall exceed the Letter of Credit Commitment or (ii) the Aggregate
Revolving Credit Obligations then outstanding shall exceed the aggregate
Revolving Loan Commitments.

(c) The Swing Loans. Subject to the terms and conditions of this Agreement, the
Swing Bank agrees to make Swing Loans in Dollars to the Borrower from time to
time after the Agreement Date but prior to the Commitment Termination Date;
provided, that no Swing Loans shall be made if, immediately after giving effect
thereto, (i) the aggregate principal amount of Swing Loans outstanding at such
time shall exceed $25,000,000, or (ii) the Aggregate Revolving Credit
Obligations outstanding at such time shall exceed the aggregate Revolving Loan
Commitments. Swing Loans hereunder may be repaid and reborrowed in accordance
with the provisions hereof.

(d) Revolving Loan Commitment Increases. Subject to the terms and conditions of
this Agreement, the Borrower may request an increase in the amount of the
aggregate Revolving Loan Commitments (each a “Revolving Loan Commitment
Increase”) on any Business Day; provided, however, that the Borrower may not
request a Revolving Loan Commitment Increase during the continuance of a Default
or Event of Default, including any Default or Event of Default that would result
after giving effect to any such Revolving Loan Commitment Increase; and provided
further, that the Borrower may request up to two (2) Revolving Loan Commitment
Increases (each of which commitments may be from more than one Lender) which may
be no less than $50,000,000 and no more than $150,000,000 in the aggregate.
Revolving Loan Commitment Increases may not exceed $150,000,000 during the term
of this Agreement. In requesting a Revolving Loan Commitment Increase, the
Borrower shall offer each of the Lenders an opportunity to provide their pro
rata share of such Revolving Loan Commitment Increase; provided that none of the
Lenders shall be required to issue any Revolving Loan Commitment Increase and
the decision of any Lender to issue or not issue any Revolving Loan Commitment
Increase to the Borrower shall be at such Lender’s sole discretion. Persons not
then Lenders may be included as Lenders with the written approval, not to be
unreasonably withheld, of the Borrower and the Administrative Agent. Prior to
the effectiveness of any Revolving Loan Commitment Increase, the Borrower shall
(i) deliver to the Administrative Agent and the Lenders a written notice, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth the proposed effective date and amount of such Revolving Loan Commitment
Increase and (ii) deliver to the Administrative Agent at least fifteen (15) days
prior to such Revolving Loan Commitment Increase a Compliance Certificate
setting forth calculations demonstrating, on a pro forma basis, that the
Borrower shall be in compliance with the Financial Covenants immediately before
and after giving effect to such Revolving Loan Commitment Increase. To the
extent necessary to keep the outstanding Revolving Loans ratable in the event of
any non-ratable increase in the aggregate Revolving Loan Commitments, on any
effective date of a Revolving Loan Commitment Increase, (i) all then outstanding
Eurodollar Advances (the “Initial Loans”) shall automatically be converted into
Base Rate Advances, (ii) immediately after the effectiveness of the Revolving
Loan Commitment Increase, the Borrower shall, if it so requests, convert such
Base Rate Advances into Eurodollar Advances (the “Subsequent Borrowings”) in an
aggregate principal amount equal to the aggregate principal amount of the
Initial Loans in accordance with its Notice of Conversion/Continuation delivered
to the Administrative Agent in accordance with Section 2.2(c), (iii) each Lender
shall pay to the Administrative Agent in immediately available funds an amount
equal to the difference, if positive, between (y) such Lender’s ratable share
(calculated after giving effect to the Revolving Loan Commitment Increase) of
the Subsequent Borrowings and (z) such Lender’s ratable share (calculated
without giving effect to the Revolving Loan Commitment Increase) of the Initial
Loans, (iv) after the Administrative Agent receives the funds specified in
clause (iii) above, the Administrative Agent shall pay to each Lender the
portion of such funds equal to the difference, if positive, between (y) such
Lender’s ratable share (calculated without giving effect to the Revolving Loan
Commitment Increase) of the Initial Loans and (z) such Lender’s ratable share
(calculated after giving effect to the Revolving Loan Commitment Increase) of
the amount of the Subsequent Borrowings, (v) the Lenders shall be deemed to hold
the Subsequent Borrowings ratably in accordance with their respective Revolving
Loan Commitment (calculated after giving effect to the Revolving Loan Commitment
Increase), (vi) the Borrower shall pay all accrued but unpaid interest on the
Initial Loans to the Lenders entitled thereto, and (vii) Schedule 2 shall
automatically be amended to reflect the Revolving Loan Commitments of all
Lenders after giving effect to the Revolving Loan Commitment Increase. The
conversion of the Initial Loans pursuant to clause (i) above shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.9.

Section 2.2 Manner of Borrowing and Disbursement of Loans.

(a) Choice of Interest Rate, etc. Any Advance of the Revolving Loans shall, at
the option of the Borrower, be made either as a Base Rate Advance or as a
Eurodollar Advance (except for the first two (2) Business Days after the
Agreement Date, during which period each Advance shall bear interest as a Base
Rate Advance); provided, however, that (i) if the Borrower fails to give the
Administrative Agent written notice specifying whether a Eurodollar Advance is
to be repaid, continued or converted on a Payment Date, such Advance shall be
converted to a Base Rate Advance on the Payment Date, and (ii) the Borrower may
not select a Eurodollar Advance (A) with respect to an Advance, the proceeds of
which are to reimburse the Issuing Bank pursuant to Section 2.14, or (B) if, at
the time of such Advance, a Default or an Event of Default has occurred and is
continuing. Any notice given to the Administrative Agent in connection with a
requested Advance hereunder shall be given to the Administrative Agent prior to
11:00 a.m. (Eastern time) in order for such Business Day to count toward the
minimum number of Business Days required.

(b) Base Rate Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Base Rate Advances irrevocable notice by telephone or
telecopy not later than 11:00 a.m. (Eastern time) on the date of such Base Rate
Advance and shall confirm any such telephone notice with a written Request for
Advance; provided, however, that the failure by the Borrower to confirm any
notice by telephone with a written Request for Advance shall not invalidate any
notice so given.

(ii) Repayments and Conversions. The Borrower may (A) repay a Base Rate Advance
at any time, or (B) upon at least three (3) Business Days’ irrevocable prior
written notice to the Administrative Agent in the form of a Notice of
Conversion/Continuation, convert all or a portion of the principal thereof to
one or more Eurodollar Advances. Upon the date indicated by the Borrower, such
Base Rate Advance shall be so repaid or converted.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Base Rate Advance (except any Base
Rate Advance, the proceeds of which are to reimburse the Issuing Bank pursuant
to Section 2.14 or to finance Refunded Swing Loans) shall be in a principal
amount of no less than $500,000 and in an integral multiple of $100,000 in
excess thereof, or the remaining amount of the Revolving Loan Commitment.

(c) Eurodollar Advances.

(i) Initial and Subsequent Advances. The Borrower shall give the Administrative
Agent in the case of Eurodollar Advances at least three (3) Business Days’
irrevocable prior notice by telephone or telecopy and shall immediately confirm
any such telephone notice with a written Request for Advance; provided, however,
that the failure by the Borrower to confirm any notice by telephone with a
written Request for Advance shall not invalidate any notice so given.

(ii) Repayments, Continuations and Conversions. At least three (3) Business Days
prior to each Payment Date for a Eurodollar Advance, the Borrower shall give the
Administrative Agent written notice in the form of a Notice of
Conversion/Continuation specifying whether all or a portion of such Eurodollar
Advance outstanding on such Payment Date is to be continued in whole or in part
as one or more new Eurodollar Advances and also specifying the Eurodollar
Advance Period applicable to each such new Eurodollar Advance (and subject to
the provisions of this Agreement, upon such Payment Date, such Eurodollar
Advance shall be so continued). Upon such Payment Date, any Eurodollar Advance
(or portion thereof) not so continued shall be converted to a Base Rate Advance
or, subject to Section 2.5, be prepaid or repaid.

(iii) Miscellaneous. Notwithstanding any term or provision of this Agreement
which may be construed to the contrary, each Eurodollar Advance shall be in a
principal amount of no less than $5,000,000 and in an integral multiple of
$1,000,000 in excess thereof, or the remaining amount of the Revolving Loan
Commitment, and at no time shall the aggregate number of all Eurodollar Advances
then outstanding exceed seven (7).

(d) Notification of Lenders. Upon receipt of a (i) Request for Advance or a
telephone or telecopy request for Advance, (ii) notification from the Issuing
Bank that a draw has been made under any Letter of Credit (unless the Issuing
Bank will be reimbursed through the funding of a Swing Loan), (iii) notification
from the Swing Bank with respect to any outstanding Swing Loans pursuant to
Section 2.2(f)(ii), or (iv) notice from the Borrower with respect to any
continuation or conversion of an outstanding Eurodollar Advance prior to the
Payment Date for such Advance, the Administrative Agent shall promptly notify
each Lender by telephone or telecopy of the contents thereof and the amount of
each Lender’s portion of any such Advance. Each Lender shall, not later than
2:00 p.m. (Eastern time) on the date specified for the borrowing of an Advance
in such notice, make available to the Administrative Agent at the Administrative
Agent’s Office, or at such account as the Administrative Agent shall designate,
the amount of such Lender’s portion of the Advance in immediately available
funds.

(e) Disbursement. Prior to 3:00 p.m. (Eastern time) on the date of an Advance
hereunder, the Administrative Agent shall, subject to the satisfaction of the
conditions set forth in Article III, disburse the amounts made available to the
Administrative Agent by the Lenders in like funds by (i) transferring the
amounts so made available by wire transfer pursuant to the Borrower’s written
instructions or (ii) in the case of an Advance the proceeds of which are to
reimburse the Issuing Bank pursuant to Section 2.14, transferring such amounts
to the Issuing Bank. Unless the Administrative Agent shall have received notice
from a Lender prior to 12:00 noon (Eastern time) on the date of any Advance that
such Lender will not make available to the Administrative Agent such Lender’s
ratable portion of such Advance, the Administrative Agent may assume that such
Lender has made or will make such portion available to the Administrative Agent
on the date of such Advance and the Administrative Agent may, in its sole
discretion and in reliance upon such assumption, make available to the Borrower
on such date a corresponding amount. If and to the extent such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, (x) for the first two (2) Business Days, at
the Federal Funds Rate, and (y) thereafter, at the Base Rate. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s portion of the applicable Advance for
purposes of this Agreement. If such Lender does not repay such corresponding
amount immediately upon the Administrative Agent’s demand therefor, the
Administrative Agent shall notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent. If both
such Lender and the Borrower shall pay and repay such corresponding amount, the
Administrative Agent shall promptly relend to the Borrower such corresponding
amount. The failure of any Lender to fund its portion of any Advance shall not
relieve any other Lender of its obligation, if any, hereunder to fund its
respective portion of the Advance on the date of such borrowing, but no Lender
shall be responsible for any such failure of any other Lender. In the event that
a Lender for any reason fails or refuses to fund its portion of an Advance in
violation of this Agreement, then, until such time as such Lender has funded its
portion of such Advance, or all other Lenders have received payment in full
(whether by repayment or prepayment) of the principal and interest due in
respect of such Advance, such non-funding Lender shall not (i) have the right to
vote regarding any issue on which voting is required or advisable under this
Agreement or any other Loan Document and, with respect to any such Lender, the
amount of the Revolving Loan Commitment or Loans, as applicable, held by such
Lender shall not be counted as outstanding for purposes of determining “Majority
Lenders” hereunder, and (ii) be entitled to receive any payments of principal,
interest or fees from the Borrower or the Administrative Agent (or the other
Lenders) in respect of its Loans.

(f) Special Provisions Pertaining to Swing Loans.

(i) The Borrower shall give the Swing Bank written notice in the form of a
Request for Advance, or notice by telephone followed immediately by a written
Request for Advance, no later than 12:00 noon (Eastern time) on the date on
which the Borrower wishes to receive any Swing Loan, in each case with a copy to
the Administrative Agent; provided, however, that the failure by the Borrower to
confirm any notice by telephone with a written Request for Advance shall not
invalidate any notice so given. Each Swing Loan shall bear interest at the same
rate as a Base Rate Advance. The Swing Loan shall be made under the Revolving
Loan Commitment on the date specified in the notice or the Request for Advance
and such notice or Request for Advance shall specify (A) the amount of the
requested Swing Loan, and (B) instructions for the disbursement of the proceeds
of the requested Swing Loan. Each Swing Loan shall be subject to all the terms
and conditions of this Agreement and the other Loan Documents applicable to
Revolving Loans, except that all payments thereon shall be payable to the Swing
Bank solely for its own account. The Swing Bank shall not make any Swing Loans
if the Swing Bank has received written notice from any Lender that one or more
applicable conditions precedent set forth in Section 3.2 will not be satisfied
on the date of the requested Swing Loan. The Swing Bank shall make the proceeds
of such Swing Loan available to the Borrower by deposit of Dollars in same day
funds by wire transfer pursuant to the Borrower’s instructions.

(ii) The Swing Bank may at any time (whether or not an Event of Default has
occurred and is continuing and notwithstanding any failure of the Borrower to
satisfy the conditions in Section 3.2) in its sole and absolute discretion, and
is hereby authorized and empowered by the Borrower to, cause a borrowing of
Revolving Loans to be made for the purpose of repaying any and all outstanding
Swing Loans by delivering to the Administrative Agent (if the Administrative
Agent is not also the Swing Bank) and each other Lender (on behalf of, and with
a copy to, the Borrower), not later than 11:00 a.m. (Eastern time) one Business
Day prior to the proposed date of borrowing therefor, a notice (which shall be
deemed to be a Request for Advance given by the Borrower) requesting the Lenders
to make Revolving Loans (which shall be made initially as Base Rate Advances) on
such date in an aggregate amount equal to the amount of such Swing Loans (the
“Refunded Swing Loans”) outstanding on the date such notice is given that the
Swing Bank requests to be repaid. Not later than 1:00 p.m. (Eastern time) on the
requested date of borrowing, each Lender (other than the Swing Bank) will make
available to the Administrative Agent at its designated payment office an
amount, in Dollars and in immediately available funds, equal to the amount of
the Revolving Loan to be made by such Lender. To the extent the Lenders have
made such amounts available to the Administrative Agent as provided hereinabove,
the Administrative Agent will make the aggregate of such amounts available to
the Swing Bank in like funds as received by the Administrative Agent, which
shall apply such amounts in repayment of the Refunded Swing Loans. Additionally,
if at any time any Swing Loans are outstanding, any of the events described in
clauses (g) or (h) of Section 8.1 shall have occurred, or if the Swing Bank is
otherwise precluded for any reason from giving a notice on behalf of the
Borrower as provided for hereinabove, the Swingline Lender shall be deemed to
have sold without recourse, representation or warranty and each Lender shall
automatically be deemed to have purchased an undivided participation in the
principal and interest of all Swing Loans then outstanding in an amount equal to
its ratable share (based on its Revolving Commitment Ratio) of the unpaid amount
thereof together with accrued interest thereon. Each Lender shall immediately
pay to the Administrative Agent for the account of the Swing Bank in immediately
available funds, the amount of such Lender’s participation (and upon receipt
thereof, the Swing Bank shall deliver to such Lender a loan participation
certificate dated the date of receipt of such funds in such amount). The
obligation of each Lender (other than the Swing Bank) to make Revolving Loans
for the purpose of repaying any Refunded Swing Loans and each such Lender’s
obligation to purchase a participation in any unpaid Swing Loans shall be
absolute and unconditional and shall not be affected by any circumstance or
event whatsoever, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that such Lender may have against the Swing
Bank, the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum borrowing amount specified in this Agreement, or (iv) the
failure of any conditions set forth in Section 3.2 or elsewhere herein to be
satisfied.

Section 2.3 Interest.

(a) On Revolving Loans. Interest on Advances under the Revolving Loan
Commitment, subject to Section 2.3(b) and (c), shall be payable as follows:

(i) On Base Rate Advances. Interest on each Base Rate Advance shall be computed
on the basis of a 365/366-day year for the actual number of days elapsed and
shall be payable quarterly in arrears on the first day of each calendar quarter
for the prior calendar quarter, commencing on January 1, 2008. Interest on Base
Rate Advances then outstanding shall also be due and payable on the Maturity
Date, provided that in the event the Loans are repaid or prepaid in full and the
Revolving Loan Commitments have been terminated, then accrued interest in
respect of all Base Rate Advances shall be payable together with such repayment
or prepayment on the date thereof. Interest shall accrue and be payable on each
Base Rate Advance at the simple per annum interest rate equal to the sum of
(A) the Base Rate, and (B) the Applicable Rate then in effect with respect to
Base Rate Advances.

(ii) On Eurodollar Advances. Interest on each Eurodollar Advance shall be
computed on the basis of a hypothetical 360-day year for the actual number of
days elapsed and shall be payable in arrears (A) on the applicable Payment Date
for such Advance, and (B) if the Eurodollar Advance Period for such Eurodollar
Advance exceeds three (3) months, interest on such Eurodollar Advance shall be
due and payable in arrears on every three (3) month anniversary of such
Eurodollar Advance. Interest on Eurodollar Advances then outstanding shall also
be due and payable on the Maturity Date, provided that in the event all
Eurodollar Advances made pursuant to a single borrowing are repaid or prepaid in
full, then accrued interest in respect of such Eurodollar Advances shall be
payable together with such repayment or prepayment on the date thereof. Interest
shall accrue and be payable on each Eurodollar Advance at the simple per annum
interest rate equal to the sum of (A) the Eurodollar Basis applicable to such
Eurodollar Advance, and (B) the Applicable Rate then in effect with respect to
Eurodollar Advances.

(iii) If No Notice of Selection of Interest Rate. If the Borrower fails to give
the Administrative Agent timely notice of its selection of a Eurodollar Basis,
or if for any reason a determination of a Eurodollar Basis for any Advance is
not timely concluded, the Base Rate shall apply to such Advance. If the Borrower
fails to elect to continue any Eurodollar Advance then outstanding prior to the
last Payment Date applicable thereto in accordance with the provisions of
Section 2.2, as applicable, the Base Rate shall apply to such Advance commencing
on and after such Payment Date.

(b) Upon Default. Upon the occurrence and during the continuance of an Event of
Default, interest on the outstanding Obligations shall accrue at the Default
Rate from the date of such Event of Default. Interest accruing at the Default
Rate shall be payable on demand and in any event on the Maturity Date and shall
accrue until the earliest to occur of (i) waiver of the applicable Event of
Default in accordance with Section 10.12, (ii) agreement by the Majority Lenders
to rescind the charging of interest at the Default Rate, or (iii) payment in
full of the Obligations. The Lenders shall not be required to (A) accelerate the
maturity of the Loans, (B) terminate the Revolving Loan Commitment, or
(C) exercise any other rights or remedies under the Loan Documents in order to
charge interest hereunder at the Default Rate.

(c) Computation of Interest. In computing interest on any Advance, the date of
making the Advance shall be included and the date of payment shall be excluded;
provided, however, that if an Advance is repaid on the date that it is made, one
(1) day’s interest shall be due with respect to such Advance.

Section 2.4 Fees.

(a) Fee Letter. The Borrower agrees to pay to the Administrative Agent such fees
as are set forth in the Fee Letter.

(b) Facility Fee. The Borrower agrees to pay to the Administrative Agent for the
account of the Lenders, in accordance with their respective Revolving Commitment
Ratios, a facility fee on the Revolving Loan Commitment (regardless of usage)
for each day from the Agreement Date through the Maturity Date (or the date of
any earlier prepayment in full of the Obligations), at a rate equal to the
Applicable Rate in effect from time to time with respect to the facility fee.
Such facility fee shall be computed on the basis of a hypothetical year of
360 days for the actual number of days elapsed, shall be payable quarterly in
arrears on the first (1st) day of each calendar quarter for the immediately
preceding calendar quarter, commencing on January 1, 2008, and if then unpaid,
on the Maturity Date (or the date of any earlier prepayment in full of the
Obligations), and shall be fully earned when due and non-refundable when paid.

(c) Letter of Credit Fees.

(i) The Borrower shall pay to the Administrative Agent for the account of the
Lenders, in accordance with their respective Revolving Commitment Ratios, a fee
on the stated amount of any outstanding Letters of Credit for each day from the
Date of Issue through the Maturity Date (or the date of any earlier prepayment
in full of the Obligations) at a rate per annum on the daily average aggregate
stated amount of such Letters of Credit equal to the Applicable Rate in effect
from time to time with respect to Letters of Credit; provided, however, that
following the occurrence and during the continuance of an Event of Default, the
Letter of Credit fee shall be increased by an additional two percent (2.00%) per
annum. Such Letter of Credit fee shall be computed on the basis of a
hypothetical year of 360 days for the actual number of days elapsed, shall be
payable quarterly in arrears on the first (1st) day of each calendar quarter for
the immediately preceding calendar quarter, commencing on January 1, 2008, and
if then unpaid, on the Maturity Date (or the date of any earlier prepayment in
full of the Obligations), and shall be fully earned when due and non-refundable
when paid.

(ii) The Borrower shall also pay to the Issuing Bank (A) a fronting fee on the
daily average aggregate stated amount of the outstanding Letters of Credit for
each day from the Date of Issue through the expiration date of such Letter of
Credit (or any earlier prepayment in full of the Obligations) at a rate of
one-eighth of one percent (0.125%) per annum which fee shall be computed on the
basis of a hypothetical year of 360 days for the actual number of days elapsed,
shall be payable quarterly in arrears on the first (1st) day of each calendar
quarter for the immediately preceding calendar quarter, commencing on January 1,
2008, and if then unpaid, on the Maturity Date, (or any earlier prepayment in
full of the Obligations) and (B) any reasonable and customary fees charged by
the Issuing Bank for issuance and administration of such Letters of Credit. The
foregoing fees shall be fully earned when due, and non-refundable when paid.

(d) Computation of Fees. In computing any fees payable under this Section 2.4,
the first day of the applicable period shall be included and the date of payment
shall be excluded.

Section 2.5 Prepayment/Reduction of Commitment.

(a) Prepayment of Advances. The principal amount of any Base Rate Advance may be
repaid in full or in part at any time, without penalty; and the principal amount
of any Eurodollar Advance may be prepaid prior to the applicable Payment Date,
upon three (3) Business Days’ prior written notice to the Administrative Agent,
provided that the Borrower shall reimburse the Lenders and the Administrative
Agent, on the earlier of demand and the Maturity Date, for any loss or
reasonable out-of-pocket expense incurred by the Lenders or the Administrative
Agent in connection with such prepayment, as set forth in Section 2.9. Each
notice of prepayment of any Eurodollar Advance shall be irrevocable, and each
prepayment or repayment made under this Section 2.5(a) shall include the accrued
interest on the amount so prepaid. Upon receipt of any notice of prepayment or
repayment, the Administrative Agent shall promptly notify each Lender of the
contents thereof by telephone or telecopy and of such Lender’s portion of such
prepayment or repayment. Notwithstanding the foregoing, the Borrower shall not
make any repayment or prepayment of the Revolving Loans unless and until the
balance of the Swing Loans then outstanding is zero. Other than with respect to
amounts required to be applied to the Revolving Loans pursuant to Section 2.6,
repayments and prepayments of principal hereunder shall be in minimum amounts of
$1,000,000 and integral multiples of $1,000,000 in excess thereof. Except as
provided in Section 2.5(b), any repayment or prepayment of outstanding Advances
shall not reduce the Revolving Loan Commitment.

(b) Permanent Prepayment or Reduction. The Borrower shall have the right, at any
time and from time to time after the Agreement Date and prior to the Maturity
Date, upon at least three (3) Business Days’ prior written notice to the
Administrative Agent, without premium or penalty, to cancel or reduce
permanently all or a portion of the Revolving Loan Commitment on a pro rata
basis among the Lenders in accordance with their respective Revolving Commitment
Ratios, provided that any such partial reductions shall be made in minimum
amounts of $5,000,000 and integral multiples of $1,000,000 in excess thereof.
Notwithstanding the foregoing, the Borrower shall not cancel or reduce
permanently the Revolving Loan Commitment to an amount less than the then
outstanding Letter of Credit Obligations. As of the date of cancellation or
reduction set forth in such notice, the Revolving Loan Commitment shall be
permanently reduced to the amount stated in the Borrower’s notice for all
purposes herein, and the Borrower shall pay to the Administrative Agent for the
account of the Lenders the amount necessary to reduce the principal amount of
the applicable type of Revolving Loans then outstanding to not more than the
amount of the Revolving Loan Commitment as so reduced, together with accrued
interest on the amount so prepaid and the facility fee set forth in
Section 2.4(b) accrued through the date of the reduction with respect to the
amount reduced, and shall reimburse the Administrative Agent and the Lenders for
any loss or out-of-pocket expense incurred by any of them in connection with
such payment as set forth in Section 2.9.

Section 2.6 Repayment.

(a) All unpaid principal and accrued interest on the Revolving Loans shall be
due and payable in full on the Maturity Date.

(b) In addition to the foregoing, the Borrower hereby promises to pay all
Obligations, including the principal amount of the Loans, all Base Rate Advances
made pursuant to draws under the Letters of Credit and all interest and fees on
the foregoing, as the same become due and payable hereunder and, in any event,
on the Maturity Date.

Section 2.7 Revolving Loan Notes; Loan Accounts.

(a) The Revolving Loans shall be repayable in accordance with the terms and
provisions set forth herein and, upon request by any Lender, the Revolving Loans
owed to such Lender shall be evidenced by Revolving Loan Notes. Each Revolving
Loan Note shall be payable to the order of each Lender requesting the same in
accordance with such Lender’s Revolving Commitment Ratio. Any such Revolving
Loan Notes shall be issued by the Borrower to the Lenders and shall be duly
executed and delivered by an Authorized Signatory of the Borrower.

(b) The Administrative Agent may open and maintain on its books in the name of
the Borrower a Loan Account. The Administrative Agent shall debit such Loan
Account for the principal amount of each Advance made by it on behalf of the
Lenders, accrued interest thereon, and all other amounts which shall become due
from the Borrower pursuant to this Agreement (including any Swing Loans) and
shall credit the Loan Account for each payment which the Borrower shall make in
respect to the Obligations. The records of the Administrative Agent with respect
to such Loan Account shall be conclusive evidence of the Loans and accrued
interest thereon, absent manifest error.

Section 2.8 Manner of Payment.

(a) When Payments Due. Each payment (including any prepayment) by the Borrower
on account of the principal of or interest on the Loans, fees, and any other
amount owed to any member of the Lender Group under this Agreement or any of the
other Loan Documents shall be made not later than 1:00 p.m. (Eastern time) on
the date specified for payment under this Agreement or any other Loan Document
to the Administrative Agent at the Administrative Agent’s Office, for the
account of the Lenders, the Issuing Bank or the Administrative Agent, as the
case may be, in Dollars and in immediately available funds. Any payment received
by the Administrative Agent after 1:00 p.m. (Eastern time) shall be deemed
received on the next Business Day. In the case of a payment for the account of a
Lender, the Administrative Agent will promptly thereafter distribute the amount
so received in like funds to such Lender. If the Administrative Agent shall not
have received any payment from the Borrower as and when due, the Administrative
Agent will promptly notify the Lenders accordingly. If any payment under this
Agreement or any Revolving Loan Note shall be specified to be made upon a day
which is not a Business Day, it shall be made on the next succeeding day which
is a Business Day, and such extension of time shall in such case be included in
computing interest and fees, if any, in connection with such payment.

(b) No Deduction.

(i) The Borrower agrees to pay principal, interest, fees, and all other amounts
due hereunder or under any other Loan Documents without set-off or counterclaim
or any deduction whatsoever. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any taxes. If
the Borrower shall hereafter be required by law to deduct any taxes from or in
respect of any sum payable hereunder or under any other Loan Documents to any
Lender, the Issuing Bank or the Administrative Agent, (A) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.8(b)), such Lender, the Issuing Bank or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make such deductions, and (C) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with Applicable Law. The Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Bank, within ten
days after demand therefor, for the full amount of any taxes (including taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

(ii) On or prior to the Agreement Date and on or prior to the first Business Day
of each calendar year thereafter, each Lender which is organized in a
jurisdiction other than the United States or a political subdivision thereof
shall provide each of the Administrative Agent and the Borrower with either
(a) two (2) properly executed originals of Form W-8ECI or Form W-8BEN (or any
successor forms) prescribed by the Internal Revenue Service or other documents
satisfactory to the Borrower and the Administrative Agent, as the case may be,
certifying (i) as to such Lender’s status for purposes of determining exemption
from or a reduction in United States withholding taxes with respect to all
payments to be made to such Lender hereunder and under any other Loan Documents,
or (ii) that all payments to be made to such Lender hereunder and under any
other Loan Documents are subject to such taxes at a rate reduced to zero by an
applicable tax treaty, or (b)(i) a certificate executed by such Lender
certifying that such Lender is not a “bank” and that such Lender qualifies for
the portfolio interest exemption under Section 881(c) of the Code, and (ii) two
(2) properly executed originals of Internal Revenue Service Form W-8BEN (or any
successor form), in each case, certifying such Lender’s entitlement to an
exemption from or a reduction in United States withholding tax with respect to
payments of interest to be made hereunder or under any other Loan Documents.
Each such Lender agrees to provide the Administrative Agent and the Borrower
with new forms prescribed by the Internal Revenue Service upon the expiration or
obsolescence of any previously delivered form, or after the occurrence of any
event requiring a change in the most recent forms delivered by it to the
Administrative Agent and the Borrower.

Section 2.9 Reimbursement. Whenever any Lender shall sustain or incur any
losses, liabilities or out-of-pocket expenses in connection with (a) failure by
the Borrower to borrow or continue any Eurodollar Advance, or convert any
Advance to a Eurodollar Advance, in each case, after having given notice of its
intention to do so in accordance with Section 2.2 (whether by reason of the
election of the Borrower not to proceed or the non-fulfillment of any of the
conditions set forth in Article III), or (b) any prepayment, repayment or
conversion of any Eurodollar Advance in whole or in part on a date other than
the last day of any Eurodollar Advance Period applicable thereto (including as a
consequence of any acceleration of the maturity of the Loans pursuant to
Section 8.2), or (c) failure by the Borrower to prepay any Eurodollar Advance
after giving notice of its intention to prepay such Advance, or (d) any
assignment to replace a Lender pursuant to Section 11.2(b), the Borrower agrees
to pay to such Lender, upon the earlier of such Lender’s demand or the Maturity
Date, an amount sufficient to compensate such Lender for all such losses and
out-of-pocket expenses; provided, however, that notwithstanding the foregoing,
the Borrower shall have no obligation to make any such payment in respect of any
such losses, liabilities or expenses incurred more than one hundred eighty (180)
days prior to its receipt of demand from such Lender. A certificate indicating
the computation of the amount of such losses, liabilities and out-of-pocket
expenses sustained or increased by any Lender as a result of any event referred
to in this paragraph submitted by such Lender to the Borrower shall be binding
and conclusive, absent manifest error, as to the amount thereof. Losses subject
to reimbursement hereunder shall include, without limitation, expenses incurred
by any Lender or any participant of such Lender permitted hereunder in
connection with the liquidation or re-employment of funds prepaid, repaid, not
borrowed, or paid, as the case may be.

Section 2.10 Pro Rata Treatment.

(a) Advances. Each Advance with respect to the Revolving Loans from the Lenders
under this Agreement shall be made pro rata on the basis of their respective
Revolving Commitment Ratios.

(b) Payments. Each payment and prepayment of the principal of the Revolving
Loans and each payment of interest on the Revolving Loans received from the
Borrower shall be made by the Administrative Agent to the Lenders pro rata on
the basis of their respective unpaid principal amounts thereof outstanding
immediately prior to such payment or prepayment (except in cases when a Lender’s
right to receive payments is restricted pursuant to Section 2.2(e)). If any
Lender shall obtain any payment (whether involuntary, through the exercise of
any right of set-off or counterclaim, or otherwise) on account of the Revolving
Loans or other Obligations in excess of its ratable share (based upon its
Revolving Commitment Ratio), or in violation of any restriction set forth in
Section 2.2(e), such Lender shall forthwith purchase from the other Lenders such
participation in the Revolving Loans and such other Obligations made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery without
interest thereon unless the Lender obligated to repay such amount is required to
pay interest. The provisions of this Section 2.10(b) shall not be construed to
apply to (x) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letter of Credit Obligations or Swing Loans to any
Eligible Assignee or Participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section 2.10(b) shall apply). The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.10(b) may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off and
counterclaim) with respect to such participation as fully as if such Lender were
the direct creditor of the Borrower in the amount of such participation. If
under any applicable bankruptcy, insolvency or similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 2.10(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.10(b) to share in the benefits of any recovery on such
secured claim.

Section 2.11 Application of Payments.

(a) Payments Prior to Event of Default. Prior to the occurrence and continuance
of any Event of Default, all amounts received by the Administrative Agent from
the Borrower (other than payments specifically earmarked for application to
certain principal, interest, fees or expenses hereunder or payments made
pursuant to Section 2.6), shall be distributed by the Administrative Agent in
the following order of priority: FIRST, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agent (or any Affiliate of the
Administrative Agent) from the Borrower, SECOND, to the payment of fees and
expenses then due and payable to the Administrative Agent hereunder; THIRD, to
the payment of any fees and expenses then due and payable to the Lenders, and
the Issuing Bank hereunder or under any other Loan Documents; FOURTH, pro rata
to the payment of interest then due and payable on the Swing Loans and the
Revolving Loans; FIFTH, to the payment of principal then due and payable on the
Swing Loans; SIXTH, pro rata to the payment of principal then due and payable on
the Revolving Loans; and SEVENTH, to the payment of all other Obligations not
otherwise referred to in this Section 2.11(a) then due and payable.

(b) Payments Subsequent to Event of Default. Subsequent to the occurrence and
during the continuance of an Event of Default, payments and prepayments with
respect to the Obligations made to the Lender Group, or any of them, or
otherwise received by any member of the Lender Group shall be distributed in the
following order of priority (subject, as applicable, to Section 2.10): FIRST, to
the costs and expenses (including attorneys’ fees and expenses), if any,
incurred by any member of the Lender Group in the collection of such amounts
under this Agreement or any other Loan Document; SECOND, to any fees then due
and payable to the Administrative Agent under this Agreement or any other Loan
Document; THIRD, pro rata to any fees then due and payable to the Lenders and
the Issuing Bank under this Agreement or any other Loan Document; FOURTH, pro
rata to the payment of interest then due and payable on the Swing Loans and the
Revolving Loans; FIFTH, to the payment of the principal of the Swing Loans then
outstanding; SIXTH, pro rata to the payment of principal of the Revolving Loans
then outstanding; SEVENTH, to the Letter of Credit Reserve Account in an amount
equal to one hundred five percent (105%) of any Letter of Credit Obligations
then outstanding which are not supported by a Backup Letter of Credit; EIGHTH,
to any other Obligations not otherwise referred to in this Section 2.11(b);
NINTH, to damages incurred by any member of the Lender Group by reason of any
breach of this Agreement or of any other Loan Document; and TENTH, upon
satisfaction in full of all Obligations to the Borrower or as otherwise required
by law.

Section 2.12 Use of Proceeds. The Borrower shall use the aggregate proceeds of
all Loans to fund the Borrower’s general operating needs and for other general
corporate purposes to the extent not inconsistent with the provisions of this
Agreement (including to finance fees and expenses relating to the transactions
contemplated by this Agreement and the other Loan Documents and to refinance,
under certain circumstances, existing Indebtedness and to finance Permitted
Acquisitions).

Section 2.13 Maximum Rate of Interest. The Borrower and the Lender Group hereby
agree and stipulate that the only charges imposed upon the Borrower for the use
of money in connection with this Agreement are and shall be the specific
interest and fees described in this Article II and in any other Loan Document.
Notwithstanding the foregoing, the Borrower and the Lender Group further agree
and stipulate that all closing fees, agency fees, syndication fees, facility
fees, underwriting fees, default charges, late charges, funding or “breakage”
charges, increased cost charges, attorneys’ fees and reimbursement for costs and
expenses paid by any member of the Lender Group to third parties or for damages
incurred by the Lender Group, or any of them, are charges to compensate the
Lender Group for underwriting and administrative services and costs or losses
performed or incurred, and to be performed and incurred, by the Lender Group in
connection with this Agreement and the other Loan Documents and shall under no
circumstances be deemed to be charges for the use of money pursuant to any
Applicable Law. In no event shall the amount of interest and other charges for
the use of money payable under this Agreement exceed the maximum amounts
permissible under any law that a court of competent jurisdiction shall, in a
final determination, deem applicable. The Borrower and the Lender Group, in
executing and delivering this Agreement, intend legally to agree upon the rate
or rates of interest and other charges for the use of money and manner of
payment stated within it; provided, however, that, anything contained herein to
the contrary notwithstanding, if the amount of such interest and other charges
for the use of money or manner of payment exceeds the maximum amount allowable
under Applicable Law, then, ipso facto as of the Agreement Date, the Borrower is
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from the Borrower in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Loans to the
extent of such excess, and any remaining excess shall be returned to the
Borrower.

Section 2.14 Letters of Credit.

(a) Subject to the terms and conditions of this Agreement, the Issuing Bank, on
behalf of the Lenders, and in reliance on the agreements of the Lenders set
forth in Section 2.14(c) below, hereby agrees to issue one or more Letters of
Credit for the account of the Borrower up to an aggregate face amount equal to
the Letter of Credit Commitment; provided, however, that, without the consent of
the Majority Lenders, the Issuing Bank shall not issue any Letter of Credit
unless the conditions precedent to the issuance thereof set forth in Section 3.3
have been satisfied, and shall not issue any Letter of Credit if any Default or
Event of Default then exists or would be caused thereby; and provided further,
however, that at no time shall the Letter of Credit Obligations outstanding
hereunder exceed the Letter of Credit Commitment. Each Letter of Credit shall
(1) be denominated in Dollars (or, at the request of the Borrower, a foreign
currency if such issuance is consented to by the Issuing Bank and the
Administrative Agent and is issued on substantially the terms and conditions set
forth in this Section 2.14), and (2) expire no later than the earlier to occur
of (A) twelve (12) months following the Maturity Date, and (B) 360 days after
its date of issuance (but may contain provisions for automatic renewal provided
that no Default or Event of Default exists on the renewal date or would be
caused by such renewal and provided further that no such renewal shall extend
beyond twelve (12) months following the Maturity Date). Each Letter of Credit
shall be subject to the Uniform Customs and, to the extent not inconsistent
therewith, the laws of the State of New York. The Issuing Bank shall not at any
time be obligated to issue, or to cause to be issued, any Letter of Credit if
such issuance would conflict with, or cause the Issuing Bank to exceed any
limits imposed by, any Applicable Law. Without limiting the generality of the
foregoing, each of the Existing Letters of Credit shall be deemed to constitute
a Letter of Credit issued under this Agreement on the Agreement Date and shall
thereafter be subject to each of the terms and conditions of this Agreement and
the other Loan Documents.

(b) The Borrower may from time to time request that the Issuing Bank issue a
Letter of Credit. The Borrower shall execute and deliver to the Administrative
Agent and the Issuing Bank a Request for Issuance of Letter of Credit for each
Letter of Credit to be issued by the Issuing Bank, not later than 12:00 noon
(Eastern time) on the fifth (5th) Business Day preceding the date on which the
requested Letter of Credit is to be issued, or such shorter notice as may be
acceptable to the Issuing Bank and the Administrative Agent. Upon receipt of any
such Request for Issuance of Letter of Credit, subject to satisfaction of all
conditions precedent thereto as set forth in Section 3.3, the Issuing Bank shall
process such Request for Issuance of Letter of Credit and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby. The Issuing Bank shall furnish a copy of
such Letter of Credit to the Borrower and the Administrative Agent following the
issuance thereof. In addition to the fees payable pursuant to
Section 2.4(c)(ii), the Borrower shall pay or reimburse the Issuing Bank for
normal and customary and reasonable costs and expenses incurred by the Issuing
Bank in issuing, effecting payment under, amending or otherwise administering
the Letters of Credit.

(c) Immediately upon the issuance by the Issuing Bank of a Letter of Credit and
in accordance with the terms and conditions of this Agreement, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Revolving Commitment Ratio, in
such Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto). The Issuing
Bank shall promptly notify the Administrative Agent of any such draw under a
Letter of Credit. At such time as the Administrative Agent shall be notified by
the Issuing Bank that the beneficiary under any Letter of Credit has drawn on
the same, the Administrative Agent shall promptly notify the Borrower and each
Lender, by telephone or telecopy, of the amount of the draw and, in the case of
each Lender, such Lender’s portion of such draw amount as calculated in
accordance with its Revolving Commitment Ratio.

(d) The Borrower hereby agrees to immediately reimburse the Issuing Bank for
amounts paid by the Issuing Bank in respect of draws under each Letter of
Credit. In order to facilitate such repayment, the Borrower hereby irrevocably
requests the Lenders, and the Lenders hereby severally agree, on the terms and
conditions of this Agreement (other than as provided in Article II with respect
to the amounts of, the timing of requests for, and the repayment of Advances
hereunder and in Article III with respect to conditions precedent to Advances
hereunder), with respect to any drawing under a Letter of Credit, to make a Base
Rate Advance on each day on which a draw is made under any Letter of Credit and
in the amount of such draw, and to pay the proceeds of such Advance directly to
the Issuing Bank to reimburse the Issuing Bank for the amount paid by it upon
such draw, and the Administrative Agent agrees to notify the Borrower promptly
after the making of any such Base Rate Advance. Each Lender shall pay its share
of such Base Rate Advance by paying its ratable portion of such Advance (based
on its Revolving Commitment Ratio) to the Administrative Agent in accordance
with Section 2.2(e), without reduction for any set-off or counterclaim of any
nature whatsoever and regardless of whether any Default or Event of Default then
exists or would be caused thereby. The disbursement of funds in connection with
a draw under a Letter of Credit pursuant to this Section hereunder shall be
subject to the terms and conditions of Section 2.2(e). The obligation of each
Lender to make payments to the Administrative Agent, for the account of the
Issuing Bank, in accordance with this Section 2.14 shall be absolute and
unconditional and no Lender shall be relieved of its obligations to make such
payments by reason of noncompliance by any other Person with the terms of the
Letter of Credit or for any other reason. The Administrative Agent shall
promptly remit to the Issuing Bank the amounts so received from the other
Lenders. Any overdue amounts payable by the Lenders to the Issuing Bank in
respect of a draw under any Letter of Credit shall bear interest, payable on
demand, (x) for the first two (2) Business Days, at the Federal Funds Rate, and
(y) thereafter, at the Base Rate.

(e) The Borrower agrees that each Advance by the Lenders to reimburse the
Issuing Bank for draws under any Letter of Credit, shall, for all purposes
hereunder, be deemed to be a Base Rate Advance under the Revolving Loan
Commitment and shall be payable and bear interest in accordance with all other
Base Rate Advances.

(f) The Borrower agrees that any action taken or omitted to be taken by the
Issuing Bank in connection with any Letter of Credit, except for such actions or
omissions as shall constitute gross negligence or willful misconduct on the part
of the Issuing Bank as determined by a final non-appealable judgment of a court
of competent jurisdiction, shall be binding on the Borrower as between the
Borrower and the Issuing Bank, and shall not result in any liability of the
Issuing Bank to the Borrower. The obligation of the Borrower to reimburse the
Issuing Bank for a drawing under any Letter of Credit or the Lenders for
Advances made by them to the Issuing Bank on account of draws made under the
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances whatsoever, including the following circumstances:

(i) Any lack of validity or enforceability of any Loan Document or any documents
or instruments relating to any Letter of Credit;

(ii) Any change in the time, manner or place of payment of, or in any other term
of, all or any of the Letter of Credit Obligations or any amendment,
modification or waiver of or consent to any departure from any Letter of Credit
or any of the Loan Documents;

(iii) Any improper use which may be made of any Letter of Credit or any improper
acts or omissions of any beneficiary or transferee of any Letter of Credit in
connection therewith;

(iv) The existence of any claim, set-off, defense or any right which the
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or Persons for whom any such beneficiary or any such
transferee may be acting), any Lender, the Administrative Agent, the Issuing
Bank, or any other Person, whether in connection with any Letter of Credit, any
transaction contemplated by any Letter of Credit, this Agreement, or any other
Loan Document, or any unrelated transaction;

(v) Any statement or any other documents presented under any Letter of Credit
proving to be insufficient, forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(vi) The insolvency of any Person issuing any documents in connection with any
Letter of Credit;

(vii) Any breach of any agreement between the Borrower and any beneficiary or
transferee of any Letter of Credit;

(viii) Any irregularity in the transaction with respect to which any Letter of
Credit is issued, including any fraud by the beneficiary or any transferee of
such Letter of Credit;

(ix) Any errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, wireless or otherwise, whether or
not they are in code;

(x) Any act, error, neglect or default, omission, insolvency or failure of
business of any of the correspondents of the Issuing Bank;

(xi) Any other circumstances arising from causes beyond the control of the
Issuing Bank;

(xii) Payment by the Issuing Bank under any Letter of Credit against
presentation of a sight draft or a certificate which does not comply with the
terms of such Letter of Credit; and

(xiii) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

(g) If any change in Applicable Law, any change in the interpretation or
administration thereof, or any change in compliance with Applicable Law by the
Issuing Bank as a result of any request or directive of any Governmental
Authority, central bank or comparable agency (whether or not having the force of
law) after the Agreement Date shall (i) impose, modify or deem applicable any
reserve (including any imposed by the Board of Governors of the Federal Reserve
System), special deposit, capital adequacy, assessment or other requirements or
conditions against letters of credit issued by the Issuing Bank or (ii) impose
on the Issuing Bank any other condition regarding this Agreement or any Letter
of Credit or any participation therein, and the result of any of the foregoing
in the determination of the Issuing Bank is to increase the cost to the Issuing
Bank of issuing or maintaining any Letter of Credit or purchasing or maintaining
any participation therein, then, on the earlier of the Maturity Date or a date
not more than five (5) days after demand by the Issuing Bank, the Borrower
agrees to pay to the Issuing Bank, from time to time as specified by the Issuing
Bank, such additional amount or amounts as the Issuing Bank reasonably
determines will compensate it for such increased costs, from the date such
change or action is effective, together with interest on each such amount from
the Maturity Date or the date demanded, as applicable, until payment in full
thereof at the Base Rate. A certificate as to such increased cost incurred by
the Issuing Bank as a result of any event referred to in this paragraph
submitted by the Issuing Bank to the Borrower shall be conclusive, absent
manifest error, as to the amount thereof.

(h) The Borrower will indemnify and hold harmless each member of the Lender
Group and each of their respective employees, representatives, officers and
directors from and against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (including reasonable attorneys’ fees) which
may be imposed on, incurred by or asserted against such member of the Lender
Group in any way relating to or arising out of the issuance of a Letter of
Credit, except that the Borrower shall not be liable to any member of the Lender
Group for any portion of such claims, liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements
resulting from the gross negligence or willful misconduct of such member of the
Lender Group as determined by a final non-appealable judgment of a court of
competent jurisdiction. This Section 2.14(h) shall survive termination of this
Agreement.

(i) Each Lender shall be responsible (to the extent the Issuing Bank is not
reimbursed by the Borrower) for its pro rata share (based on such Lender’s
Revolving Commitment Ratio) of any and all reasonable out-of-pocket costs,
expenses (including reasonable legal fees) and disbursements which may be
incurred or made by the Issuing Bank in connection with the collection of any
amounts due under, the administration of, or the presentation or enforcement of
any rights conferred by any Letter of Credit, the Borrower’s obligations to
reimburse draws thereunder or otherwise. In the event the Borrower shall fail to
pay such expenses of the Issuing Bank within fifteen (15) days of demand for
payment by the Issuing Bank, each Lender shall thereupon pay to the Issuing Bank
its pro rata share (based on such Lender’s Revolving Commitment Ratio) of such
expenses within ten (10) days from the date of the Issuing Bank’s notice to the
Lenders of the Borrower’s failure to pay; provided, however, that if the
Borrower shall thereafter pay such expenses, the Issuing Bank will repay to each
Lender the amounts received from such Lender hereunder.

(j) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the Maturity Date, the Borrower shall promptly
upon demand by the Administrative Agent deposit in a Letter of Credit Reserve
Account opened by Administrative Agent, for the benefit of the Issuing Bank, an
amount equal to one hundred and five percent (105%) of the aggregate then
undrawn and unexpired amount of such Letter of Credit Obligations or provide one
or more Backup Letters of Credit with respect to such Letter of Credit
Obligations. Amounts held in such Letter of Credit Reserve Account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after such Letters of Credit
shall have expired or been fully drawn upon, if any, shall be applied to repay
other Obligations in the manner set forth in Section 2.11. Pending the
application of such deposit to the payment of the Reimbursement Obligations, the
Administrative Agent shall, to the extent reasonably practicable, invest such
deposit in an interest bearing open account or similar available savings deposit
account selected by the Borrower and reasonably acceptable to the Administrative
Agent, and all interest accrued thereon shall be held with such deposit as
additional security for the Obligations. After all such Letters of Credit shall
have expired or been fully drawn upon, all Reimbursement Obligations shall have
been satisfied, and all other Obligations shall have been paid in full, the
balance, if any, in such Letter of Credit Reserve Account shall be returned to
the Borrower. Except as expressly provided hereinabove, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligations of the Lenders to
make Loans as of the Agreement Date, and the obligation of the Issuing Bank to
issue Letters of Credit, are subject to the prior fulfillment of each of the
following conditions at the closing of this Agreement:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Lender Group:

(i) This duly executed Agreement;

(ii) A duly executed Revolving Loan Note to the order of each Lender requesting
a promissory note in the amount of such Lender’s Revolving Commitment;

(iii) The duly executed Negative Pledge Agreement;

(iv) The legal opinions of (A) Milbank, Tweed, Hadley & McCloy, LLP, counsel to
the Borrower, and (B) W. David Smith, in-house counsel to the Borrower, in each
case addressed to the Lender Group, together with copies of any legal opinions
upon which any of the foregoing rely;

(v) A loan certificate signed by an Authorized Signatory of the Borrower in
substantially the form of Exhibit G, including a certificate of incumbency with
respect to each Authorized Signatory of the Borrower, together with appropriate
attachments which shall include, without limitation, the following: (A) a copy
of the certificate or articles of incorporation of the Borrower certified to be
true, complete and correct by the Secretary of State for the State of the
Borrower’s organization, (B) a true, complete and correct copy of the by-laws of
the Borrower, (C) a true, complete and correct copy of the resolutions of the
Borrower authorizing the execution, delivery and performance by the Borrower of
the Loan Documents and authorizing the borrowings hereunder, and (D)
certificates of good standing from each jurisdiction in which the Borrower is
qualified or authorized to do business, except to the extent failure to be
qualified or authorized to do business, or to be in good standing, could not
reasonably be expected to have a Materially Adverse Effect; and

(vi) The Borrower’s financial projections on a fiscal year basis through
December 31, 2009.

(b) All fees and expenses payable to the Administrative Agent, the Affiliates of
the Administrative Agent, and each other member of the Lender Group in
connection with the execution and delivery of this Agreement, including fees and
expenses of counsel to the Administrative Agent, to the extent invoices for such
fees and expenses have been delivered to the Borrower, shall have been paid.

(c) All principal, interest and other amounts outstanding under the Borrower’s
Existing Credit Agreement shall be repaid and satisfied in full.

Section 3.2 Conditions Precedent to Each Advance. The obligation of the Lenders
to make each Advance, including the initial Advance hereunder (but excluding
Advances, the proceeds of which are to reimburse (i) the Swing Bank for Swing
Loans or (ii) the Issuing Bank for amounts drawn under a Letter of Credit), is
subject to the fulfillment of each of the following conditions immediately prior
to or contemporaneously with such Advance:

(a) All of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents, which, pursuant to Section 4.2, are made
at and as of the time of such Advance, shall be true and correct at such time,
both before and after giving effect to the application of the proceeds of such
Advance;

(b) The incumbency of the Authorized Signatories of the Borrower shall be as
stated in the certificate of incumbency contained in the certificate of the
Borrower delivered pursuant to Section 3.1(a) or as subsequently modified and
reflected in a certificate of incumbency delivered to the Administrative Agent;
and

(c) There shall not exist on the date of such Advance, and after giving effect
to the application of the proceeds of such Advance, a Default or an Event of
Default.

The Borrower hereby agrees that the delivery of any Request for Advance
hereunder shall be deemed to be the certification of the applicable Authorized
Signatory of the Borrower, on behalf of the Borrower, that there does not exist,
on the date of the making of the Advance and after giving effect thereto, a
Default or an Event of Default and that all of the other conditions set forth in
this Section 3.2 have been satisfied.

Section 3.3 Conditions Precedent to Each Letter of Credit. The obligation of the
Issuing Bank to issue each Letter of Credit (excluding the automatic renewal of
any previously issued Letter of Credit) hereunder is subject to the fulfillment
of each of the following conditions immediately prior to or contemporaneously
with the issuance of such Letter of Credit:

(a) All of the representations and warranties of the Borrower under this
Agreement and the other Loan Documents, which, pursuant to Section 4.2, are made
at and as of the time of the issuance of such Letter of Credit, shall be true
and correct at such time, both before and after giving effect to the issuance of
such Letter of Credit;

(b) The incumbency of the Authorized Signatories of the Borrower shall be as
stated in the certificate of incumbency contained in the certificate of the
Borrower delivered pursuant to Section 3.1(a) or as subsequently modified and
reflected in a certificate of incumbency delivered to the Administrative Agent;
and

(c) There shall not exist on the date of issuance of such Letter of Credit, and
after giving effect thereto, a Default or an Event of Default.

The Borrower hereby agrees that the delivery of any Request for Issuance of
Letter of Credit hereunder shall be deemed to be the certification of the
applicable Authorized Signatory of the Borrower, on behalf of the Borrower, that
there does not exist, on the date of the issuance of the Letter of Credit and
after giving effect thereto, a Default or an Event of Default and that all of
the other conditions set forth in this Section 3.3 have been satisfied.

Section 3.4 Conditions to Funding Material Acquisitions. In addition to the
satisfaction of the other applicable conditions sets forth in this Article III,
the obligation of the Lenders to make any Advance to fund the acquisition of L&S
or any other material Acquisition is subject to the fulfillment of each of the
following conditions immediately prior to or contemporaneously with such
Advance:

(a) The Borrower shall have delivered to the Administrative Agent a Compliance
Certificate as of the most recently ended fiscal quarter for which financial
statements are available giving pro forma effect to such acquisition or giving
pro forma effect only to the borrowings incurred to make such acquisition and
the Administrative Agent shall be reasonably satisfied that the Borrower is in
compliance with the Financial Covenants;

(b) With respect to the acquisition of L&S only, the Administrative Agent will
have received, in form and substance reasonably satisfactory to the
Administrative Agent, (i) pro forma consolidated financial statements for the
Borrower and its subsidiaries for the four-quarter period ending as of the most
recently ended fiscal quarter for which financial statements are available
giving pro forma effect to such acquisition (prepared in accordance with
Regulation S-X under the Securities Act, and all other rules and regulations of
the Securities and Exchange Commission under such Securities Act, and including
other adjustments reasonably acceptable to the Administrative Agent) and a pro
forma balance sheet of the Borrower and its Subsidiaries as of the most recently
ended fiscal quarter for which financial statements are available giving pro
forma effect to such acquisition and (ii) projections prepared by management of
balance sheets, income statements and cashflow statements of the Borrower and
its subsidiaries prepared on an annual basis for fiscal years 2007, 2008 and
2009 (and which will not be inconsistent with information previously provided to
the Administrative Agent), provided that if the Borrower can demonstrate to the
Administrative Agent that it is in compliance with the Financial Covenants after
giving pro forma effect to the borrowings incurred to make the acquisition of
L&S, the preparation and delivery of pro forma financial statements and
projections will not be required; and

(c) With respect to the acquisition of L&S only, the Administrative Agent will
have received, in form and substance reasonably satisfactory to it, (i) copies
of the definitive documentation for such acquisition, including the definitive
acquisition agreement and all exhibits and schedules thereto and (ii) evidence
of all consents and approvals required pursuant to the terms of such acquisition
agreement, including the consent of the board of directors of L&S. Such
acquisition shall have been consummated in accordance with the terms and
conditions of the definitive acquisition agreement pertaining thereto without
any waiver, modification or consent thereunder that is materially adverse to the
Lenders (as reasonably determined by the Administrative Agent) unless approved
by the Administrative Agent and no law or regulation will be applicable, or
event will have occurred, nor will any litigation or investigation be pending or
threatened, that could reasonably be expected to impose materially adverse
conditions, or which could reasonably be expected to have a Materially Adverse
Effect.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 General Representations and Warranties. The Borrower hereby
represents and warrants in favor of each member of the Lender Group that:

(a) Organization; Power; Qualification. Each Domestic T&B Company (i) is a
corporation or other legal entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (ii) has the
power and authority to own or lease and operate its properties and to conduct
its business, and (iii) is duly qualified, in good standing as a foreign
corporation, and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization, except where the failure to be so qualified, in
good standing or authorized could not reasonably be expected to have a
Materially Adverse Effect. The Special Purpose Subsidiary does not have an
interest in any material properties or assets.

(b) Authorization; Enforceability. The Borrower has the power and has taken all
necessary action, corporate or otherwise, to authorize it to execute, deliver
and perform each of the Loan Documents in accordance with the terms thereof and
to consummate the transactions contemplated hereby and thereby. Each of the Loan
Documents has been duly executed and delivered by the Borrower, and is a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting the
enforcement of creditor’s rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

(c) Organization Structure; Subsidiaries; Affiliates. Schedule 4.1(c) sets
forth, as of the Agreement Date, a complete and accurate organization chart of
the Borrower and its Subsidiaries, which Subsidiaries are identified on such
chart as Domestic Subsidiaries or Foreign Subsidiaries. As of the Agreement
Date, the Borrower has no Subsidiaries and owns no interest, directly or
indirectly, in any partnership or joint venture except as set forth on Schedule
4.1(c). Schedule 4.1(c) further sets forth, as of the Agreement Date, the name
or type of each Affiliate of the Borrower and the nature of its affiliation. The
outstanding Equity Interests of the Borrower and each of its Subsidiaries have
been duly authorized and validly issued and are fully paid and non-assessable,
and are free and clear of all Liens.

(d) No Contravention. The execution, delivery, and performance by the Borrower
of the Loan Documents in accordance with their respective terms, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not (i) violate any Applicable Law, (ii) conflict with, result in a breach
of, or constitute a default under the organizational documents of the Borrower
or under any indenture, agreement, or other instrument to which the Borrower or
any of its Domestic Subsidiaries is a party or by which the Borrower or any of
its Subsidiaries or any of its properties may be bound (including the
Indentures), or (iii) result in or require the creation or imposition of any
Lien upon or with the Borrower or any of its Domestic Subsidiaries except
Permitted Liens.

(e) Necessary Authorizations. The Borrower has obtained all Necessary
Authorizations, and all such Necessary Authorizations are in full force and
effect, except in each case where the failure to obtain, or to maintain in full
force and effect, such Necessary Authorization does not have, and could not
reasonably be expected to have, a Materially Adverse Effect. The Borrower is not
required to obtain any additional Necessary Authorizations in connection with
the execution, delivery and performance of the Loan Documents in accordance with
their respective terms and the consummation of the transactions contemplated
thereby.

(f) Title to Properties. Each of the Domestic T&B Companies has title to, or a
valid leasehold interest in, all of its properties and assets sufficient for the
conduct of its business, and none of such properties or assets is subject to any
Liens, other than Permitted Liens.

(g) Material Contracts. All of the Material Contracts have been filed with the
Securities and Exchange Commission as exhibits to the Borrower’s annual,
quarterly or current reports. Neither the Borrower nor any of its Domestic
Subsidiaries is in default under or with respect to any Material Contract to
which it is a party or by which it or any of its properties are bound.

(h) Labor Matters. Except (i) as disclosed on Schedule 4.1(h) or (ii) matters
which (A) are not reasonably expected to have a Materially Adverse Effect and
(B) exclusively affect the Foreign Subsidiaries, (I) there is no collective
bargaining agreement or other labor contract covering employees of the Borrower
or any of its Domestic Subsidiaries, (II) no collective bargaining agreement or
other labor contract is scheduled to expire during the term of this Agreement,
(III) to the best of the Borrower’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Domestic Subsidiaries
or for any similar purpose, and (IV) there is no pending, or to the Borrower’s
knowledge, threatened, strike, work stoppage, material unfair labor practice
claim, or other material labor dispute against or affecting the Borrower or any
of its Domestic Subsidiaries or their respective employees.

(i) Taxes. Except as disclosed on Schedule 4.1(i), there have been filed on
behalf of the Borrower and its Domestic Subsidiaries (and, to the best of the
Borrower’s knowledge, on behalf of all Persons which have been acquired by or
merged into the Borrower or any of its Domestic Subsidiaries for periods prior
to any such merger or acquisition) all federal, state and local income, excise,
property and other tax returns which are required to be filed by them, and all
taxes due pursuant to such returns or pursuant to any assessment received by or
on behalf of any of the Borrower and its Domestic Subsidiaries have been paid
other than those which are being contested in good faith. Any charges, accruals
and reserves on the books of the Borrower and its Domestic Subsidiaries in
respect of taxes or other governmental charges are, in the reasonable opinion of
the Borrower, adequate. United States income tax returns of the Borrower and its
Domestic Subsidiaries have been examined and closed through the fiscal year
ended on or about December 31, 2003.

(j) Financial Statements. The Borrower has furnished, or caused to be furnished,
to the Lenders (i) the audited consolidated financial statements of the Borrower
and its Consolidated Subsidiaries which present fairly in accordance with GAAP
the financial position of the Borrower and its Consolidated Subsidiaries as at
December 31, 2006, and the results of operations for the periods then ended and
(ii) the unaudited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries which present fairly in accordance with GAAP (subject
to normal adjustments and the absence of footnotes) the financial position of
the Borrower and its Consolidated Subsidiaries as at June 30, 2007, and the
results of operations for the periods then ended.

(k) No Adverse Change. Since December 31, 2006, there has occurred no event
which has had or which could reasonably be expected to have a Materially Adverse
Effect.

(l) Litigation. There is no material action, suit or proceeding pending, or to
the knowledge of the Borrower threatened, against or affecting the Borrower or
any of its Domestic Subsidiaries before any court or arbitrator or any
governmental body, agency or official, except as disclosed as of the Agreement
Date in the Borrower’s Form 10-K and Form 10-Q filings dated December 31, 2006
and June 30, 2007, respectively, filed with the Securities and Exchange
Commission, and as disclosed after the Agreement Date from time to time pursuant
to Section 6.6(b).

(m) ERISA. Each Plan is in substantial compliance with the applicable provisions
of ERISA and the Code except to the extent non-compliance would not individually
or in the aggregate have a Materially Adverse Effect, and neither the Borrower
nor any of its ERISA Affiliates incurred any accumulated funding deficiency with
respect to any Plan within the meaning of Section 302 of ERISA or Section 412 of
the Code. Neither the Borrower nor any of its ERISA Affiliates has incurred any
material liability to the PBGC in connection with any Plan. The Borrower and
each of its ERISA Affiliates have fulfilled their obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan to which such
standards apply. No Reportable Event has occurred and is continuing with respect
to any Plan. No Plan or trust created thereunder, or party in interest (as
defined in Section 3(14) of ERISA), or any fiduciary (as defined in
Section 3(21) of ERISA), has engaged in a Prohibited Transaction which would
subject such Plan or any other Plan of the Borrower or any of its ERISA
Affiliates, any trust created thereunder, or any such party in interest or
fiduciary, or any party dealing with any such Plan or any such trust to any
material penalty or tax on Prohibited Transactions imposed by Section 502 of
ERISA or Section 4975 of the Code. Except as provided in Schedule 4.1(m),
neither the Borrower nor any of its ERISA Affiliates is a participant in or is
obligated to make any payment to a Multiemployer Plan. As of the Agreement Date,
using actuarial assumptions and computation methods consistent with Part I of
Subtitle E of Title IV of ERISA, the aggregate liabilities of the Borrower and
its ERISA Affiliates to all Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
Multiemployer Plan ended prior to the date hereof, would not, individually or in
the aggregate, have a Materially Adverse Effect.

(n) Compliance with Law; Absence of Default. Each of the Borrower and its
Domestic Subsidiaries is in material compliance with (i) all Applicable Laws,
except where such compliance is being contested in good faith through
appropriate proceedings, and except where such failure to comply (other than
with respect to the Fair Labor Standards Act of 1938, as amended) does not have,
or could not reasonably be expected to have, a Materially Adverse Effect, and
(ii) all of the provisions of its certificate or articles of incorporation or
formation, by-laws or other governing documents. The Borrower has adopted and
continues to follow a compliance program satisfactory to assure the accuracy of
the statement contained in the foregoing sentence. No event has occurred or has
failed to occur which has not been remedied or waived, the occurrence or
non-occurrence of which constitutes, or with the passage of time or giving of
notice or both would constitute, an Event of Default.

(o) Accuracy and Completeness of Information. None of the written information,
reports, other papers and data in final form relating to the Borrower or any of
its Domestic Subsidiaries furnished by or at the direction of the Borrower to
the Lender Group in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein not misleading
in light of the circumstances in which made. No fact is currently known to the
Borrower or any of its Domestic Subsidiaries which has, or could reasonably be
expected to have, a Materially Adverse Effect. With respect to projections,
estimates and forecasts given to the Lender Group, such projections, estimates
and forecasts are based on the Borrower’s good faith assessment of the future of
its business at the time made. The Borrower had a reasonable basis for such
assessment at the time made.

(p) Compliance with Regulations T, U, and X. Neither the Borrower nor any of its
Domestic Subsidiaries is engaged principally in, or has as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying, and neither the Borrower nor any of its Domestic Subsidiaries owns or
presently intends to acquire, any “margin security” or “margin stock” as defined
in Regulations T, U, and X of the Board of Governors of the Federal Reserve
System (herein called “margin stock”). None of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock or for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry margin stock or for any other
purpose which might constitute this transaction a “purpose credit” within the
meaning of said Regulations T, U, and X. Neither the making of the Loans nor the
use of proceeds thereof will violate, or be inconsistent with, the provisions of
Regulation T, U, or X of said Board of Governors.

(q) Solvency. As of the Agreement Date and after giving effect to the
transactions contemplated by the Loan Documents, (i) the property of the
Borrower and its Consolidated Subsidiaries, taken as a whole, at a fair
valuation on a going concern basis, will exceed their debt; (ii) the capital of
the Borrower and its Consolidated Subsidiaries, taken as a whole, will not be
unreasonably small to conduct the business; and (iii) taken as a whole, the
Borrower and its Consolidated Subsidiaries will not have incurred debts, or have
intended to incur debts, beyond their ability to pay such debts as they mature.
For purposes of this Section, “debt” means any liability on a claim, and “claim”
means (A) the right to payment, whether or not such right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
undisputed, legal, equitable, secured or unsecured, or (B) the right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, undisputed, secured or
unsecured.

(r) Environmental Matters. Except as disclosed in Schedule 4.1(r):

(i) Neither the Borrower nor any of its Subsidiaries is subject to any
Environmental Liability which could have or cause a Materially Adverse Effect,
and neither the Borrower nor any of its Subsidiaries has been designated as a
potentially responsible party under CERCLA or under any state statute similar to
CERCLA. None of the real property owned, leased or operated by the Borrower or
any of its Subsidiaries (collectively, the “Aggregate Real Properties”) has been
identified on any current or proposed (A) National Priorities List under 40
C.F.R. § 300, (B) CERCLIS list or (C) any list arising from a state statute
similar to CERCLA.

(ii) No Hazardous Materials have been or are being used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed or
otherwise handled at, or shipped or transported to or from the Aggregate Real
Properties or are otherwise present at, on, in or under the Aggregate Real
Properties, or, to the best of the knowledge of the Borrower, at or from any
adjacent site or facility, except for Hazardous Materials, such as cleaning
solvents, pesticides and other materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed of, managed, or
otherwise handled in minimal amounts in the ordinary course of business in
substantial compliance with all applicable Environmental Requirements.

(iii) Each of the Borrower and its Subsidiaries has procured all Environmental
Authorizations necessary for the conduct of its business, and is in substantial
compliance with all Environmental Requirements in connection with the operation
of the Aggregate Real Properties, and the respective businesses of the Borrower
and each of its Subsidiaries.

(s) Investment Company Act. Neither the Borrower nor any of its Subsidiaries is
required to register under the provisions of the Investment Company Act of 1940,
as amended.

(t) OFAC; Anti-Terrorism Laws.

(i) Neither the Borrower nor any of its Subsidiaries is a Sanctioned Person or
does business in a Sanctioned Country or with a Sanctioned Person in violation
of the economic sanctions of the United States administered by OFAC.

(ii) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Domestic T&B Companies are
in compliance in all material respects with the PATRIOT Act.

Section 4.2 Survival of Representations and Warranties, etc. All representations
and warranties made by the Borrower under this Agreement and the other Loan
Documents shall be deemed to be made, and shall be true and correct, at and as
of the Agreement Date and the date of each Loan or issuance of a Letter of
Credit hereunder, except to the extent previously fulfilled in accordance with
the terms of this Agreement and to the extent subsequently inapplicable. All
representations and warranties made by the Borrower under this Agreement shall
survive, and not be waived by, the execution of this Agreement by the Lender
Group and the closing of the transactions described herein.

ARTICLE V

GENERAL COVENANTS

Until the aggregate Revolving Loan Commitments have expired or been terminated
and the principal of and interest on the Loans, and all fees and expenses (other
than contingent expenses) payable under this Agreement and the other Loan
Documents, shall have been paid in full in cash and all Letters of Credit have
expired or been terminated and all amounts drawn under each Letter of Credit
shall have been reimbursed, the Borrower covenants and agrees with the Lender
Group that:

Section 5.1 Preservation of Existence and Similar Matters. Except as otherwise
permitted under Section 7.5, each of the Borrower and its Domestic Subsidiaries
will (a) preserve and maintain its existence and remain in good standing in its
jurisdiction of incorporation or organization, (b) preserve and maintain its
rights, franchises, licenses, and privileges necessary or desirable in the
ordinary conduct of its business, except where the failure to do so could not
reasonably be expected to have a Materially Adverse Effect, and (c) qualify and
remain qualified and authorized to do business and in good standing in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except where the failure
to be so qualified or authorized or in good standing could not reasonably be
expected to have a Materially Adverse Effect.

Section 5.2 Compliance with Applicable Law. Each of the Borrower and its
Domestic Subsidiaries will comply with the requirements of all Applicable Laws,
except where the failure to so comply could not reasonably be expected to have a
Materially Adverse Effect.

Section 5.3 Maintenance of Properties. Each of the Borrower and its Domestic
Subsidiaries will maintain or cause to be maintained in the ordinary course of
business in good repair, working order, and condition, normal wear and tear and
disposal of obsolete equipment excepted, all properties used in its business
(whether owned or held under lease).

Section 5.4 Accounting Methods and Financial Records. The Borrower and its
Domestic Subsidiaries will maintain a system of accounting established and
administered in accordance with GAAP, and will keep adequate records and books
of account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles. The Borrower will
maintain a year-end for accounting purposes consisting of a fiscal year ending
on December 31st of each year.

Section 5.5 Insurance. The Borrower and each of its Domestic Subsidiaries will
maintain (either in the name of the Borrower or in such Subsidiary’s own name),
with financially sound and reputable insurance companies having a Best’s Rating
of at least “A”, insurance on all of their property in at least such amounts and
against at least such risks (including on all its property, public liability and
worker’s compensation (but solely with respect to worker’s compensation, only to
the extent not self-insured), and business interruption insurance) as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar business.

Section 5.6 Payment of Taxes and Claims. The Borrower will pay and discharge,
and shall cause its Domestic Subsidiaries to pay and discharge, all taxes,
assessments, and governmental charges or levies imposed upon it or its income or
profit or upon any properties belonging to it prior to the date on which
penalties attach thereto, and all lawful claims for labor, materials and
supplies which have become due and payable and which by law have or may become a
Lien upon any of its property, except that, no such tax, assessment, charge,
levy, or claim need be paid which is being contested in good faith by
appropriate proceedings and against which the Borrower or such Domestic
Subsidiary has established reserves in accordance with GAAP. The Borrower shall
timely file, and cause its Domestic Subsidiaries to timely file, all information
returns required by federal, state, or local tax authorities.

Section 5.7 Visits and Inspections. The Borrower will permit representatives of
each member of the Lender Group, (x) prior to the occurrence of a Default or
Event of Default, with reasonable notice and during normal business hours, and
(y) after the occurrence and during the continuance of a Default or Event of
Default, at any time and without prior notice, to (a) visit and inspect the
properties of the Borrower and its Domestic Subsidiaries, (b) inspect and make
extracts from and copies of the books and records of the Borrower and its
Domestic Subsidiaries, and (c) discuss with the respective principal officers of
the Borrower and its Domestic Subsidiaries the businesses, assets, liabilities,
financial positions, results of operations, and business prospects relating to
the Borrower and its Domestic Subsidiaries.

Section 5.8 Conduct of Business. The Borrower and its Domestic Subsidiaries
shall continue to engage in business of the same general type as now conducted
by it or reasonably complementary thereto.

Section 5.9 ERISA. The Borrower shall at all times: make, or cause to be made,
prompt payment of contributions required to meet the minimum funding standards
set forth in ERISA with respect to the Plans that are subject to such standards;
furnish to the Administrative Agent, promptly upon the Administrative Agent’s
request therefor, copies of any annual report required to be filed pursuant to
ERISA in connection with each Plan; notify the Administrative Agent as soon as
practicable of any Reportable Event and of any additional act or condition
arising in connection with any Plan which the Borrower or any of its ERISA
Affiliates believes might constitute grounds for the termination thereof by the
PBGC or for the appointment by the appropriate United States District Court of a
trustee to administer such Plan; and furnish to the Administrative Agent,
promptly upon the Administrative Agent’s request therefor, such additional
information concerning any Plan as may be reasonably requested by the
Administrative Agent.

Section 5.10 Further Assurances. The Borrower will promptly cure, or cause to be
cured, defects in the execution and delivery of the Loan Documents resulting
from any act or failure to act by the Borrower or any employee or officer
thereof.

Section 5.11 Indemnity. The Borrower will indemnify and hold harmless each
member of the Lender Group and each of its employees, representatives, officers
and directors (each such person being called an “Indemnitee”) from and against
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and each hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through SyndTrak Online or by other comparable
electronic means in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereby or thereby. This Section 5.11 shall
survive termination of this Agreement.

Section 5.12 Environmental Matters. The Borrower will not, and will cause each
of its Subsidiaries not to, and will not permit any other Person to, use,
produce, manufacture, process, treat, recycle, generate, store, dispose of,
manage at, or otherwise handle, or ship or transport to or from the Aggregate
Real Properties any Hazardous Materials except for Hazardous Materials such as
cleaning solvents, pesticides and other similar materials used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed,
managed, or otherwise handled in amounts in the ordinary course of business in
compliance with all applicable Environmental Requirements. The Borrower agrees
that upon the occurrence of an Environmental Release at or on any of the
Aggregate Real Properties it will act immediately to investigate the extent of,
and to take appropriate remedial action to eliminate, such Environmental
Release, whether or not ordered or otherwise directed to do so by any
Environmental Authority. The Borrower shall defend, indemnify, and save
harmless, the Administrative Agent and the Lenders from all loss, costs, damages
and expense (including attorneys’ fees and costs and consequential damages)
asserted or proven against any member of the Lender Group by any party, as a
result of the presence of such substances or any removal or compliance with such
Applicable Law. The foregoing indemnification shall survive the termination of
this Agreement.

Section 5.13 Formation of Subsidiaries. At the time of the formation of any
direct or indirect wholly-owned Subsidiary of the Borrower or the Acquisition of
any direct or indirect wholly-owned Subsidiary of the Borrower after the
Agreement Date, the Borrower shall confirm, or cause such new Subsidiary to
confirm, in writing such Subsidiary’s agreement with the terms of the Negative
Pledge Agreement.

ARTICLE VI

INFORMATION COVENANTS

Until the aggregate Revolving Loan Commitments have expired or been terminated
and the principal of and interest on the Loans, and all fees and expenses (other
than contingent expenses) payable under this Agreement and the other Loan
Documents, shall have been paid in full in cash and all Letters of Credit have
expired or been terminated and all amounts drawn under each Letter of Credit
shall have been reimbursed, the Borrower covenants and agrees with the Lender
Group that:

Section 6.1 Quarterly Financial Statements and Information. Within forty-five
(45) days after the last day of each of the first three (3) fiscal quarters in
each fiscal year of the Borrower, the Borrower shall deliver to the
Administrative Agent the balance sheet of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as at the end of such fiscal quarter, and
the statement of income and related statement of cash flows for such fiscal
quarter which statement of income and related statement of cash flows shall set
forth in comparative form such figures as at the end of such quarter and for
such quarter during the previous fiscal year, all of which shall be on a
consolidated basis with the Consolidated Subsidiaries and shall be certified by
an Authorized Signatory of the Borrower to be, in his or her opinion, complete
and correct in all material respects and to present fairly in accordance with
GAAP the financial position of the Borrower and its Consolidated Subsidiaries,
as at the end of such period and the results of operations for such period,
subject only to normal adjustments.

Section 6.2 Annual Financial Statements and Information; Certificate of No
Default. Within ninety (90) days after the end of each fiscal year of the
Borrower, the Borrower shall deliver to the Administrative Agent the audited
balance sheet of the Borrower and its Consolidated Subsidiaries, on a
consolidated basis, as at the end of such year and the related audited
statements of income and related audited statements of cash flows for such year,
all of which shall be on a consolidated basis with the Consolidated
Subsidiaries, which financial statements shall set forth in comparative form
such figures as at the end of and for the previous year, all certified by the
Certified Public Accountants, with such certification to be free of exceptions
or qualifications which are not acceptable to the Majority Lenders.

Section 6.3 Compliance Certificates. At the time the financial statements are
furnished pursuant to Section 6.1 and Section 6.2, the Borrower shall deliver a
Compliance Certificate to the Administrative Agent:

(a) Setting forth as at the end of such quarter or year, as the case may be,
(i) the arithmetical calculations required to establish whether or not the
Borrower was in compliance with the requirements of the Financial Covenants
being tested as at the end of such quarter or year, as applicable, and (ii) the
calculation of Consolidated Net Worth as at the end of such quarter or year, as
applicable;

(b) Stating that, to the best of his or her knowledge, no Default or Event of
Default has occurred as at the end of such quarter or year or as of such date,
as the case may be, or, if a Default or an Event of Default has occurred,
disclosing each such Default or Event of Default and its nature, when it
occurred and whether it is continuing; and

(c) With respect to each fiscal quarter end, setting forth a report of the
mark-to-market interest rate with respect to (i) derivative transactions
(including any obligations arising in respect of any interest rate or currency
hedge or similar agreements) determined in accordance with GAAP, and (ii) any of
the Investments of the Borrower described in clause (e) of the definition of
“Cash Equivalents” determined in accordance with GAAP.

Section 6.4 Access to Accountants. The Borrower authorizes the Administrative
Agent to communicate directly with its independent public accountants and
authorizes these accountants to disclose to the Administrative Agent any and all
financial statements and other supporting financial data, including matters
relating to the annual audit and copies of any arrangement letter with respect
to its business, financial condition and other affairs, provided in any such
case that the Borrower shall be given notice at least two (2) Business Days
prior to such meeting and the opportunity to be present at any meeting between
the Administrative Agent and its independent public accountants. On or before
the Agreement Date, the Borrower shall deliver to its independent public
accountants a letter authorizing them to comply with the provisions of this
Section 6.4.

Section 6.5 Additional Reports.

(a) Promptly upon receipt thereof, the Borrower shall deliver to the
Administrative Agent a copy of the final management report addressed to the
audit committee of the Borrower’s Board of Directors, if any, prepared by the
Borrower’s independent public accountants in connection with the annual audit
referred to in Section 6.2.

(b) As soon as available and in no event later than forty-five (45) days after
the end of each fiscal year, the Borrower shall deliver to the Administrative
Agent the preliminary annual budget for the Borrower and its Consolidated
Subsidiaries (including income statements, balance sheets and cash flow
statements) for the current fiscal year on a quarterly basis, and as soon as
available and in no event later than ninety (90) days after the end of each
fiscal year, the final annual budget and forecast for the Borrower and its
Consolidated Subsidiaries approved by the board of directors of the Borrower.

(c) To the extent not covered elsewhere in this Article VI, promptly after the
sending thereof, the Borrower shall deliver to the Administrative Agent and the
Lenders copies of all material reports and other information which any Domestic
T&B Company sends to any holder in respect of its Funded Debt (including in
respect of the Senior Notes) or its securities (excluding any employee benefit
plans) or which any Domestic T&B Company files with the Securities and Exchange
Commission or any national securities exchange; provided, however, that, with
respect to filings with the Securities and Exchange Commission, copies of such
filings shall be deemed to have been provided to the Lenders at such time as
copies of such filings shall become publicly available on EDGAR; provided
further, however, that in the event that any material filing is made by the
Borrower with the Securities and Exchange Commission (other than the filing of
quarterly and annual reports on Forms 10-Q and 10-K, respectively), or if the
Borrower does not file its required quarterly and annual reports with the
Securities and Exchange Commission on or before the originally scheduled
deadline therefor, the Borrower shall deliver prompt notice of such filing to
the Administrative Agent.

(d) From time to time and promptly upon each request the Borrower shall deliver
to the Administrative Agent, on behalf of the Lender Group, such additional
information regarding the financial position of the Borrower and its Domestic
Subsidiaries as the Administrative Agent, at the request of any member of the
Lender Group, may reasonably request.

Section 6.6 Notice of Litigation and Other Matters.

(a) Promptly after the Borrower obtaining knowledge of the announcement thereof,
the Borrower shall provide written notice to the Administrative Agent of any
announcement by Moody’s, Fitch or S&P of any change in a Debt Rating.

(b) Promptly (but in any event within three (3) Business Days) after the
Borrower obtaining knowledge of (i) the commencement of any litigation affecting
the Borrower or any of its Subsidiaries or any of their respective assets,
whether or not the claim is considered by the Borrower to be covered by
insurance, and (ii) the institution of any administrative proceeding, the
Borrower shall provide written notice to the Administrative Agent thereof to the
extent such litigation or proceeding, if decided adversely, could reasonably be
expected to have a Materially Adverse Effect.

(c) Promptly after the rendition of (i) any judgment in an amount exceeding
$10,000,000 or (ii) judgments in the aggregate which exceed $20,000,000, or
(iii) any judgment involving federal or state taxes, the Borrower shall notify
the Administrative Agent thereof.

(d) Promptly upon the Borrower’s receipt of notice of any material adverse
change with respect to the business, assets, liabilities, financial position,
prospects, or results of operations of the Borrower and its Subsidiaries, other
than changes in the ordinary course of business which have not had and are not
likely to have a Materially Adverse Effect, the Borrower shall notify the
Administrative Agent of the occurrence thereof.

(e) Promptly (but in any event within five (5) Business Days) following any
Default or Event of Default, the Borrower shall notify the Administrative Agent
of such occurrence giving in each case the details thereof and specifying the
action proposed to be taken with respect thereto.

(f) Promptly following the Borrower’s receipt of notice thereof, the Borrower
shall notify the Administrative Agent of any default by the Borrower or any of
its Subsidiaries under any Material Financing Agreement. Prior to the execution
of any amendment to any Material Financing Agreement, the Borrower shall send to
the Administrative Agent a copy of the proposed amendment, and promptly upon
execution thereof, the Borrower shall send to the Administrative Agent a copy of
the executed amendment.

(g) Promptly (but in any event within three (3) Business Days) following the
occurrence of any Reportable Event or a Prohibited Transaction with respect to
any Plan or the institution or threatened institution by the PBGC of proceedings
under ERISA to terminate or to partially terminate any such Plan or the
commencement of any litigation regarding any such Plan or naming it or the
trustee of any such Plan with respect to such Plan (other than claims for
benefits in the ordinary course of business and claims that would not
individually or in the aggregate have a Materially Adverse Effect), or the
failure by the Borrower or any of its ERISA Affiliates to make any required
contribution to a Plan that is subject to Section 302 of ERISA or Section 412 of
the Code, the Borrower shall notify the Administrative Agent of the occurrence
thereof.

(h) Promptly after the Borrower obtaining knowledge after the Agreement Date of
any material Environmental Liabilities, pending, threatened or anticipated
Environmental Proceedings, Environmental Notices, Environmental Judgments and
Orders, or Environmental Releases at, on, in, under or in any way affecting the
Aggregate Real Properties, or any adjacent properties, or of any facts, events,
or conditions that could lead to any of the foregoing, the Borrower shall notify
the Administrative Agent thereof.

ARTICLE VII

NEGATIVE COVENANTS

Until the aggregate Revolving Loan Commitments have expired or been terminated
and the principal of and interest on the Loans, and all fees and expenses (other
than contingent expenses) payable under this Agreement and the other Loan
Documents, shall have been paid in full in cash and all Letters of Credit have
expired or been terminated and all amounts drawn under each Letter of Credit
shall have been reimbursed, the Borrower covenants and agrees with the Lender
Group that:

Section 7.1 Indebtedness. No Domestic T&B Company will create, assume, incur, or
otherwise become or remain obligated in respect of, or permit to be outstanding,
any Indebtedness except:

(a) Indebtedness under this Agreement and the other Loan Documents;

(b) Trade or accounts payable and/or similar obligations, and accrued expenses,
incurred in the ordinary course of business, other than for borrowed money;

(c) Indebtedness existing on the Agreement Date under the Indentures in respect
of the Senior Notes;

(d) Indebtedness owing from one Domestic T&B Company to another Domestic T&B
Company;

(e) Other Indebtedness of the Domestic T&B Companies so long as, prior to and
after giving effect thereto, the Domestic T&B Companies are otherwise in
compliance with the terms of this Agreement; provided, however, notwithstanding
the foregoing, the sum of (i) the aggregate principal amount of Indebtedness of
the Borrower and its Subsidiaries that is secured by a Lien on the assets of the
Borrower and its Subsidiaries, plus (ii) the aggregate principal amount of all
unsecured Indebtedness of the Domestic Subsidiaries (other than any Indebtedness
permitted under Section 7.1(f)) shall not at any time exceed twenty percent
(20%) of Consolidated Net Worth; and

(f) Unsecured Indebtedness of any Person at the time such Person becomes a
Domestic Subsidiary of the Borrower or at the time such Person is merged or
consolidated with or into the Borrower or one of its Domestic Subsidiaries, as
applicable, and in any such case only to the extent that such Indebtedness was
not created in contemplation of such event and so long as, prior to and after
giving effect to such event, the Domestic T&B Companies are otherwise in
compliance with the terms of this Agreement.

Section 7.2 Liens. No Domestic T&B Company will, and no Domestic T&B Company
will permit any of its Subsidiaries to, create, assume, incur, or permit to
exist or to be created, assumed, or permitted to exist, directly or indirectly,
any Lien on any of its property, real or personal (including any property
constituting Equity Interests), now owned or hereafter acquired, except for
Permitted Liens.

Section 7.3 Restricted Payments.

(a) Neither the Borrower nor any Domestic T&B Company shall, directly or
indirectly, declare or pay any Dividends upon or otherwise in respect of any of
its Equity Interests, or make any cash payment on account of the purchase,
redemption, or other acquisition or retirement of any Equity Interests of the
Borrower or such Domestic T&B Company, except that (i) the Borrower and any
Domestic T&B Company may make Dividends on common stock which accrue (but are
not paid in cash) or are paid in kind or Dividends on preferred stock which
accrue (but are not paid in cash) or are paid in kind; (ii) each Subsidiary of
the Borrower may declare and make cash Dividend payments to the Borrower or to
another Subsidiary of the Borrower, in each case to the extent not prohibited
under applicable law; and (iii) so long as no Default or Event of Default then
exists or would be caused thereby, the Borrower may make cash Dividends to, or
repurchase shares of common stock from, its shareholders.

(b) Neither the Borrower nor any Domestic T&B Company shall, directly or
indirectly, make any payment, prior to the scheduled maturity thereof, on
account of any Funded Debt of any Domestic T&B Company, except that, so long as
no Default or Event of Default then exists or would be caused thereby, the
Borrower may purchase, redeem, or otherwise acquire or retire all or any portion
of the Senior Notes from the holders thereof.

Section 7.4 Affiliate Transactions. No Domestic T&B Company shall enter into or
be a party to any agreement or transaction with any Affiliate except (a) as
described on Schedule 7.4, (b) relating to compensation and benefits plans for
officers and directors of the Domestic T&B Companies, (c) pursuant to the
Borrower’s transfer pricing policy substantially as in effect as of the
Agreement Date subject to normal and customary price adjustments,
(d) Investments permitted under Section 7.5, or (e) in the ordinary course of
and pursuant to the reasonable requirements of the applicable Domestic T&B
Company’s business and upon fair and reasonable terms that are no less favorable
to such Domestic T&B Company than it would obtain in a comparable arms length
transaction with a Person not an Affiliate of such Domestic T&B Company. All
obligations (consisting of Indebtedness or otherwise) owed by any Affiliate to
any Domestic T&B Company shall be subordinated in full to the payment of the
Obligations.

Section 7.5 Fundamental Changes; Disposition or Acquisition of Assets;
Investments. No Domestic T&B Company shall at any time:

(a) Enter into any merger or consolidation, or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or otherwise wind up its business, except
that (i) any Subsidiary of the Borrower may liquidate or dissolve itself in
accordance with Applicable Law, and (ii) any Subsidiary of the Borrower may
merge into any Domestic T&B Company so long as the Domestic T&B Company is the
surviving entity after such merger, and (iii) any Subsidiary of the Borrower may
merge into any other Person in connection with the consummation of a Permitted
Disposition;

(b) Sell, lease, abandon, transfer or otherwise dispose of, in a single
transaction or a series of related transactions, to any other Person (other than
any other Domestic T&B Company) any assets, property or business, except for
Permitted Dispositions; and

(c) Make any Acquisitions or Investments or become a partner or joint venturer
with any third party, except that (i) any Domestic T&B Company may purchase or
otherwise acquire and own Cash Equivalents, (ii) any Domestic T&B Company may
hold the Investments in existence on the Agreement Date and, so long as no
Default or Event of Default shall have occurred and be continuing, may make
additional Investments after the Agreement Date, (iii) the Borrower may hold the
Equity Interests of its Subsidiaries in existence as of the Agreement Date and
its Subsidiaries created after the Agreement Date, and (iv) any Domestic T&B
Company may make Permitted Acquisitions.

Section 7.6 ERISA Liability. Neither the Borrower nor of its any ERISA
Affiliates shall fail to meet all of the applicable minimum funding requirements
of ERISA and the Code, without regard to any waivers thereof, and, to the extent
that the assets of any Plan would be less than an amount sufficient to provide
all accrued benefits payable under such Plans, the Borrower shall make (or cause
to be made) the contribution required under Section 302 of ERISA or Section 412
of the Code (based on the Borrower’s current actuarial assumptions). Except as
provided in Schedule 4.1(m), neither the Borrower nor any ERISA Affiliate shall
become a participant in any Multiemployer Plan.

Section 7.7 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. The Borrower shall not permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 3.00 to 1.00.

(b) Leverage Ratio. The Borrower shall not permit the Leverage Ratio as of the
end of any fiscal quarter set forth below to be greater than the ratio set forth
below opposite such fiscal quarter:

      Quarters Ending:   Ratio:
Agreement Date through December 31, 2008
  4.00 to 1.00
March 31, 2009 and thereafter
  3.75 to 1.00

Section 7.8 Amendment and Waiver. The Borrower shall not, and shall not permit
any of its Subsidiaries to, (a) enter into any amendment of, or agree to or
accept any waiver, which would adversely affect the rights of the Borrower or
the Lender Group, or any of them, of (i) its articles or certificate of
incorporation or formation, by-laws or other governing documents, or (ii) the
Indentures or any of the Senior Notes, except amendments, waivers and
modifications approved by the Administrative Agent, or (b) enter into any
amendment or modification to any Material Financing Agreement of a material
nature.

Section 7.9 Negative Pledge. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, enter into, assume or become
subject to any agreement with any Person that prohibits or restricts or limits
the ability of the Borrower or any of its Subsidiaries to repay the Obligations,
or to create, incur, pledge, or suffer to exist any Lien (other than any
Permitted Lien) upon any of its respective assets, or restricts the ability of
any Subsidiary of the Borrower to pay Dividends to the Borrower.

ARTICLE VIII

DEFAULT

Section 8.1 Events of Default. Each of the following events shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule, or regulation of any
governmental or non-governmental body:

(a) Any representation or warranty made under this Agreement or in any other
Loan Document shall prove incorrect or misleading in any material respect when
made or deemed to have been made;

(b) (i) Any principal of any Loan or any Reimbursement Obligation shall not be
received by the Administrative Agent on the date such payment is due, or
(ii) any payment of any interest hereunder, or any fees payable hereunder or
under the other Loan Documents, or any other Obligations, shall not be received
within five (5) Business Days after the date such payment is due;

(c) (i) The Borrower shall default in the performance or observance of any
agreement or covenant contained in Section 2.12 (Use of Proceeds), Section 5.1
(Preservation of Existence), Section 5.5 (Insurance), Section 5.7 (Visits and
Inspections), Section 7.1 (Indebtedness), Section 7.2 (Liens), Section 7.3
(Restricted Payments), Section 7.5 (Fundamental Changes; Disposition or
Acquisition of Assets; Investments), Section 7.7 (Financial Covenants), or
Section 7.9 (Negative Pledge), or (ii) the Borrower shall default in the
performance or observance of any agreement or covenant contained in Article VI
within ten (10) days of such default;

(d) The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Section 8.1, and such default, if curable, shall not be cured
within the earlier of (i) a period of thirty (30) days from the date that the
Borrower knew or reasonably should have known of the occurrence of such default,
or (ii) a period of thirty (30) days after written notice of such default is
given to the Borrower;

(e) There shall occur any default in the performance or observance of any
agreement or covenant contained in any of the other Loan Documents (other than
this Agreement or as otherwise provided in this Section 8.1), which shall not be
cured within the applicable cure period, if any, provided for therein, or, if
there is no applicable cure period set forth therein, within the earlier of
(i) a period of thirty (30) days from the date that the Borrower knew or
reasonably should have known of the occurrence of such default, or (ii) a period
of thirty (30) days after written notice of such default is given to the
Borrower;

(f) There shall occur any Change of Control;

(g) (i) There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under the Bankruptcy Code, or any other
applicable federal, state or foreign bankruptcy law or other similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator,
or similar official of the Borrower or any of its Subsidiaries or of any
substantial part of their respective properties, or ordering the winding-up or
liquidation of the affairs of the Borrower or any of its Subsidiaries, or
(ii) an involuntary petition shall be filed against the Borrower or any of its
Subsidiaries and a temporary stay entered and (A) such petition and stay shall
not be diligently contested, or (B) any such petition and stay shall continue
undismissed for a period of sixty (60) consecutive days;

(h) The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under the Bankruptcy Code, or any other applicable
federal or state bankruptcy law or other similar law, or the Borrower or any of
its Subsidiaries shall consent to the institution of proceedings thereunder or
to the filing of any such petition or to the appointment or taking of possession
of a receiver, liquidator, assignee, trustee, custodian, sequestrator, or other
similar official of the Borrower or such Subsidiary or of any substantial part
of its properties, or the Borrower or any of its Subsidiaries shall fail
generally to pay their respective debts as they become due, or the Borrower or
any of its Subsidiaries shall take any action in furtherance of any such action;

(i) A final judgment (other than a money judgment or judgments fully covered
(except for customary deductibles or co-payments not to exceed $20,000,000 in
the aggregate) by insurance as to which the insurance company has acknowledged
coverage) shall be entered by any court against the Borrower or any of its
Subsidiaries for the payment of money which exceeds $20,000,000 or a warrant of
attachment or execution or similar process shall be issued or levied against
property of the Borrower or any of its Subsidiaries pursuant to a final judgment
which, together with all other such property of the Borrower or any of its
Subsidiaries subject to other such process, exceeds in value $20,000,000 in the
aggregate, and if, within thirty (30) days after the entry, issue, or levy
thereof, such judgment, warrant, or process shall not have been paid or
discharged or stayed pending appeal, or if, after the expiration of any such
stay, such judgment, warrant, or process shall not have been paid or discharged;

(j) There shall be at any time any “accumulated funding deficiency,” as defined
in Section 302 of ERISA or in Section 412 of the Code, with respect to any Plan
subject to such Sections; or a trustee shall be appointed by a United States
District Court to administer any such Plan; or the PBGC shall institute
proceedings to terminate any such Plan; or the Borrower or any of its ERISA
Affiliates shall incur any liability to the PBGC in connection with the
termination of any such Plan; or any Plan or trust created under any Plan of the
Borrower or any of its ERISA Affiliates shall engage in a Prohibited Transaction
which would subject any such Plan, any trust created thereunder, any trustee or
administrator thereof, or any party dealing with any such Plan or trust to any
material tax or penalty on Prohibited Transactions imposed by Section 502 of
ERISA or Section 4975 of the Code; or except as provided in Schedule 4.1(m), the
Borrower or any of its ERISA Affiliates shall enter into or become obligated to
contribute to a Multiemployer Plan;

(k) There shall occur (i) any payment default (after the expiration of any
applicable cure period) under any indenture, agreement, or instrument evidencing
Funded Debt of the Borrower or any of its Subsidiaries in an aggregate principal
amount of $8,000,000 or more, or (ii) any event or condition which results in
the acceleration of the maturity of Funded Debt outstanding of the Borrower or
any of its Subsidiaries in an aggregate principal amount of $8,000,000 or more
(including any required mandatory prepayment or “put” of such Funded Debt to the
Borrower or any Subsidiary) or enables (or, with the giving of notice or lapse
of time or both, would enable) the holders of such Funded Debt or commitment or
any Person acting on such holders’ behalf to accelerate the maturity thereof or
terminate any such commitment prior to its normal expiration (including any
required mandatory prepayment or “put” of such Funded Debt to the Borrower or
any Subsidiary);

(l) All or any portion of any Loan Document shall at any time and for any reason
be declared to be null and void, or a proceeding shall be commenced by the
Borrower or any Affiliate thereof, or by any governmental authority having
jurisdiction over the Borrower or any Affiliate thereof, seeking to establish
the invalidity or unenforceability thereof (exclusive of questions of
interpretation of any provision thereof), or the Borrower or any Affiliate of
the Borrower shall deny that it has any liability or obligation for the payment
of principal or interest purported to be created under any Loan Document; or

(m) There shall have occurred an event that could reasonably be expected to have
a Materially Adverse Effect on the legality, validity or enforceability of any
of the Loan Documents.

Section 8.2 Remedies. If an Event of Default shall have occurred and shall be
continuing, in addition to the rights and remedies set forth elsewhere in this
Agreement and the other Loan Documents:

(a) With the exception of an Event of Default specified in Section 8.1(g) or
Section 8.1(h), the Administrative Agent, at the direction of the Majority
Lenders, shall (i) terminate each Revolving Loan Commitment and the Letter of
Credit Commitment, or (ii) declare the principal of and interest on the Loans
and all other Obligations to be forthwith due and payable without presentment,
demand, protest, or notice of any kind, all of which are hereby expressly
waived, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding, or both.

(b) Upon the occurrence and continuance of an Event of Default specified in
Section 8.1(g) or Section 8.1(h), such principal, interest, and other
Obligations shall thereupon and concurrently therewith become due and payable,
and each Revolving Loan Commitment and the Letter of Credit Commitment shall
forthwith terminate, all without any action by the Lender Group, or any of them,
or the Majority Lenders and without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived, anything in this
Agreement or in any other Loan Document to the contrary notwithstanding.

(c) Upon the occurrence of any Event of Default, the Administrative Agent may
proceed to protect, exercise and enforce against the Borrower the rights and
remedies of the Lender Group and such other rights and remedies as are provided
by or under Applicable Law or in equity.

(d) In regard to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of any acceleration of the Obligations
pursuant to the provisions of this Section 8.2 or, upon the request of the
Administrative Agent, after the occurrence of an Event of Default and prior to
acceleration, the Borrower shall promptly upon demand by the Administrative
Agent deposit in a Letter of Credit Reserve Account opened by the Administrative
Agent, for the benefit of the Issuing Bank, an amount equal to one hundred and
five percent (105%) of the aggregate then undrawn and unexpired amount of such
Letter of Credit Obligations, or provide one or more Backup Letters of Credit in
respect of such Letter of Credit Obligations. Amounts held in such Letter of
Credit Reserve Account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other Obligations in the manner set
forth in Section 2.11. Pending the application of such deposit to the payment of
the Reimbursement Obligations, the Administrative Agent shall, to the extent
reasonably practicable, invest such deposit in an interest bearing open account
or similar available savings deposit account and all interest accrued thereon
shall be held with such deposit as additional security for the Obligations.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied, and all other
Obligations shall have been paid in full, the balance, if any, in such Letter of
Credit Reserve Account shall be returned to the Borrower. Except as expressly
provided hereinabove, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.

(e) The rights and remedies of the Lender Group hereunder shall be cumulative,
and not exclusive.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Wachovia to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither the Borrower
nor any other Domestic T&B Company shall have rights as a third party
beneficiary of any of such provisions.

Section 9.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.12 and Section 8.2) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or the Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article III or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender, the Swing Bank or the Issuing
Bank, the Administrative Agent may presume that such condition is satisfactory
to such Lender, the Swing Bank or the Issuing Bank unless the Administrative
Agent shall have received notice to the contrary from such Lender, the Swing
Bank or the Issuing Bank prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.5 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 9.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the Swing Bank, the
Issuing Bank and the Borrower. Upon receipt of any such notice of resignation,
the Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor Administrative Agent. If no such successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent, which
shall be any Lender or a commercial bank organized under the laws of the United
States of America or any political subdivision thereof which has combined
capital and reserves in excess of $5,000,000,000, provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Bank directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 5.11
and Section 10.2 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Section 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower) pro rata in accordance with
their respective Revolving Commitment Ratios from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
investigations, costs, expenses (including fees and expenses of experts, agents,
consultants, and counsel), or disbursements of any kind or nature (whether or
not the Administrative Agent is a party to any such action, suit or
investigation) whatsoever which may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement or any action taken or omitted by the Administrative Agent under this
Agreement, any other Loan Document, or any other document contemplated by this
Agreement, except that no Lender shall be liable to the Administrative Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent as determined
by a final non-appealable order of a court of competent jurisdiction. The
provisions of this Section 9.7 shall survive the termination of this Agreement.

Section 9.8 Non-Reliance On Administrative Agent and Other Lenders. Each Lender,
the Swing Bank and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.9 No Other Duties, etc. Anything herein to the contrary
notwithstanding, the co-syndication agents, documentation agents, arrangers and
bookrunners listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their capacity, as applicable, as the Administrative Agent, the Swing Bank, a
Lender or the Issuing Bank hereunder.

Section 9.10 Issuing Lender and Swing Bank. The provisions of this Article IX
(other than Section 9.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

ARTICLE X

MISCELLANEOUS

Section 10.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:



  (i)   If to the Borrower, at:

     
 
  Thomas & Betts Corporation
8155 T&B Boulevard
Memphis, Tennessee 38125
Attn: Vice President-Treasurer
Facsimile No.: (901) 252-1325
with a copy to:
(ii)
  Thomas & Betts Corporation
8155 T&B Boulevard
Memphis, Tennessee 38125
Attn: Vice President-General Counsel
Facsimile No.: (901) 252-1372
If to the Administrative Agent, to it at:

Wachovia Bank, National Association
301 South College Street
One Wachovia Center, TW-15
Charlotte, North Carolina 28288-NC5562
Attn: David K. Hall, PvPM/Agency Management
Telephone No.: (704) 383-3727
Facsimile No.: (704) 383-1625

and, in the case of notices under Article II, with a copy to:

Wachovia Bank, National Association
Mail Code: NC0680
1525 West W.T.Harris Blvd – 3A2
Charlotte, North Carolina 28262
Attn: Richard Wright, Syndication Agency Services
Telephone No.: (704) 590-2785
Facsimile No.: (704) 590-2790



  (iii)   If to the Issuing Bank, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.



  (iv)   If to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swing Bank and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender, the Swing Bank or the
Issuing Bank pursuant to Article II if such Lender or the Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

Section 10.2 Expenses. The Borrower agrees to promptly pay or reimburse:

(a) All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the preparation, negotiation, execution, delivery
and syndication of this Agreement and the other Loan Documents, the transactions
contemplated hereunder and thereunder, and the making of the initial Advance
hereunder, including the fees and disbursements of counsel for the
Administrative Agent;

(b) All reasonable out-of-pocket expenses of the Administrative Agent and its
Affiliates in connection with the administration of the transactions
contemplated in this Agreement or any of the other Loan Documents, and the
preparation, negotiation, execution, and delivery of any waiver, amendment, or
consent by the Lenders relating to this Agreement or any of the other Loan
Documents, including: (i) all reasonable fees, expenses and disbursements of any
law firm or special counsel engaged by the Administrative Agent; (ii) costs and
expenses (including reasonable attorneys’ and paralegals’ fees and
disbursements) for any amendment, supplement, waiver, consent, or subsequent
closing in connection with the Loan Documents and the transactions contemplated
thereby; (iii) costs and expenses of lien and title searches on the property and
assets of the Borrower and its Subsidiaries; (iv) sums paid or incurred to pay
any amount or take any action required of the Borrower under the Loan Documents
that the Borrower fails to pay or take; (v) costs of appraisals, inspections,
and verifications of the properties and assets of the Borrower and its
Subsidiaries and other due diligence, including travel, lodging, and meals for
inspections of operations of the Borrower and its Subsidiaries by the
Administrative Agent; and (vi) costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment;

(c) All out-of-pocket costs and expenses of each member of the Lender Group in
connection with the enforcement or protection of its rights and any
restructuring, refinancing, or “work out” of the transactions contemplated by
this Agreement, the other Loan Documents, and all out-of-pocket costs and
expenses of collection if default is made in the payment of the Obligations,
which in each case shall include fees and out-of-pocket expenses of special
counsel for each member of the Lender Group and the fees and out-of-pocket
expenses of any experts or consultants of the Administrative Agent;

(d) any civil penalty or fine assessed by OFAC against, and all reasonable costs
and expenses (including counsel fees and disbursements) incurred in connection
with defense thereof by, any member of the Lender Group as a result of conduct
of the Borrower or any of its Subsidiaries that violates a sanction enforced by
OFAC; and

(e) All taxes, assessments, general or special, and other charges levied on, or
assessed, placed or made against any of the Loan Documents or the Obligations or
from the execution, delivery or enforcement of this Agreement or any other Loan
Document, excluding income taxes of the Administrative Agent and each Lender.

Section 10.3 Waivers. The rights and remedies of the Administrative Agent and
the Lenders under this Agreement and under the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which they would
otherwise have. No failure or delay by the Administrative Agent, the Issuing
Bank, the Majority Lenders or the Lenders in exercising any right shall operate
as a waiver of such right. The Administrative Agent and the Lenders expressly
reserve the right to require strict compliance with the terms of this Agreement
in connection with any funding of a request for an Advance. In the event the
Lenders decide to fund a request for an Advance at a time when the Borrower is
not in strict compliance with the terms of this Agreement, such decision by the
Lenders shall not be deemed to constitute an undertaking by the Lenders to fund
any further requests for Advances or preclude the Lenders from exercising any
rights available to the Lenders under the Loan Documents or at law or equity.
Any waiver or indulgence granted by the Lenders or by the Majority Lenders shall
not constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lenders at variance with the terms of the Agreement such as to require further
notice by the Lenders of the Lenders’ intent to require strict adherence to the
terms of the Agreement in the future. Any such actions shall not in any way
affect the ability of the Lenders, in their discretion, to exercise any rights
available to them under this Agreement or under any other agreement, whether or
not the Lenders are party, relating to the Borrower.

Section 10.4 Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, the Swing Bank and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank, the Swing Bank or any such
Affiliate to or for the credit or the account of the Borrower or any other
Domestic T&B Company against any and all of the obligations of the Borrower or
such Domestic T&B Company now or hereafter existing under this Agreement or any
other Loan Document to such Lender, the Swing Bank or the Issuing Bank,
irrespective of whether or not such Lender, the Swing Bank or the Issuing Bank
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Domestic T&B Company may be
contingent or unmatured or are owed to a branch or office of such Lender, the
Swing Bank or the Issuing Bank different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender, the
Issuing Bank, the Swing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of set-off)
that such Lender, the Issuing Bank, the Swing Bank or their respective
Affiliates may have. Each Lender, the Swing Bank and the Issuing Bank agree to
notify the Borrower and the Administrative Agent promptly after any such set-off
and application, provided that the failure to give such notice shall not affect
the validity of such set-off and application.

Section 10.5 Assignment.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Loan Commitment and the
Loans at the time owing to it); provided that

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Loan Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Revolving
Loan Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Revolving Loan Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the Borrower
otherwise consent (each such consent not to be unreasonably withheld or
delayed);

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Revolving Loan Commitment assigned; and

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article X and Section 2.8(b), Section 2.9 and
Section 5.11 with respect to facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, with the consent of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower (each such consent not to be unreasonably
withheld or delayed), sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries )
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Loan Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Swing Bank and the Issuing Bank shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in that affects such
Participant. Subject to paragraph (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.9 and Article X
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.10(b) as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.8(b) and Section 11.1 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
In proving this Agreement or any other Loan Document in any judicial
proceedings, it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom such enforcement is sought.
Any signatures delivered by a party by facsimile or electronic mail transmission
shall be deemed an original signature hereto.

Section 10.7 Governing Law. This Agreement and the Loan Documents (except to the
extent otherwise provided therein) shall be governed by and construed in
accordance with the laws of the State of New York.

Section 10.8 Severability. Any provision of this Agreement which is prohibited
or unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.

Section 10.9 Headings. Headings used in this Agreement are for convenience only
and shall not be used in connection with the interpretation of any provision
hereof.

Section 10.10 Source of Funds. Notwithstanding the use by the Lenders of the
Base Rate and the Eurodollar Rate as reference rates for the determination of
interest on the Loans, the Lenders shall be under no obligation to obtain funds
from any particular source in order to charge interest to the Borrower at
interest rates tied to such reference rates.

Section 10.11 Entire Agreement. Except as otherwise expressly provided herein,
this Agreement and the other Loan Documents embody the entire Agreement and
understanding among the parties hereto and thereto and supersede all prior
agreements, understandings, and conversations relating to the subject matter
hereof and thereof. The Borrower represents and warrants to the Administrative
Agent and each of the Lenders that it has read the provisions of this Section
10.11 and discussed the provisions of this Section 10.11 and the rest of this
Agreement with counsel for the Borrower, and the Borrower acknowledges and
agrees that the Administrative Agent and each of the Lenders are expressly
relying upon such representations and warranties of the Borrower (as well as the
other representations and warranties of the Borrower set forth in Section 4.1)
in entering into this Agreement.

Section 10.12 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document nor any term hereof or
thereof may be amended orally, nor may any provision hereof be waived orally but
only by an instrument in writing signed by (or in the case of Loan Documents
executed by the Administrative Agent, signed by the Administrative Agent and
approved by) the Majority Lenders and, in the case of an amendment, also by the
Borrower, except that (i) the consent of the Administrative Agent and each of
the Lenders affected thereby shall be required for (A) any release of all or
substantially all of the guarantors of the Obligations, (B) any extensions of
the Maturity Date or the scheduled date of payment of interest or principal or
fees, or any reduction of principal (without a corresponding payment with
respect thereto), or any reduction in the rate of interest or fees due to the
Lenders hereunder, (C) any amendment of this Section 10.12 or of the definition
of “Majority Lenders” or any other provision of the Loan Documents specifying
the number or percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder, and
(D) any amendment increasing the Revolving Loan Commitment of any such Lender
(it being understood and agreed that a waiver of any Default or Event of Default
or a modification of any of the defined terms contained herein (other than those
defined terms specifically addressed in this Section 10.12) shall not constitute
a change in the terms of the Revolving Loan Commitment of any Lender); (ii) the
consent of the Administrative Agent, the Majority Lenders and the Borrower shall
be required for any amendment to Article IX; (iii) the consent of the Issuing
Bank, the Majority Lenders and the Borrower shall be required for any amendment
to Section 2.14; and (iv) the consent of the Swing Bank, the Majority Lenders
and the Borrower shall be required for any amendment to Section 2.1(c) or
Section 2.2(f); provided, however, Schedule 2 hereto (Revolving Loan Commitment)
may be amended from time to time by the Administrative Agent alone to reflect
assignments of the Revolving Loan Commitment in accordance herewith.

(b) Each Lender grants to the Administrative Agent the right to purchase all
(but not less than all) of such Lender’s Revolving Loan Commitment, Loans and
Letter of Credit Obligations owing to it and any Revolving Loan Notes held by it
and all of its rights and obligations hereunder and under the other Loan
Documents at a price equal to the outstanding principal amount of the Loans
payable to such Lender plus any accrued but unpaid interest on such Loans and
accrued but unpaid facility fees and letter of credit fees owing to such Lender,
which right may be exercised by the Administrative Agent if requested by the
Borrower and if such Lender refuses to execute any amendment, waiver or consent
which requires the written consent of all of the Lenders and to which the
Majority Lenders, the Administrative Agent and the Borrower have agreed. Each
Lender agrees that if the Administrative Agent exercises its option hereunder,
it shall promptly execute and deliver an Assignment and Assumption and other
agreements and documentation necessary to effectuate such assignment; provided,
however, that any such right to purchase shall expire on the ninetieth (90th)
day following the date of the proposed waiver, amendment or consent which was
not approved by such Lender. The Administrative Agent may assign its purchase
rights hereunder to any assignee if such assignment complies with the
requirements of Section 10.5(b).

(c) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at the Administrative Agent’s
election, such fees may be paid only to those Lenders that agree to such
amendments, waivers or consents within the time specified for submission
thereof.

Section 10.13 Other Relationships. No relationship created hereunder or under
any other Loan Document shall in any way affect the ability of the
Administrative Agent, the Issuing Bank and each Lender to enter into or maintain
business relationships with the Borrower, or any of its Affiliates, beyond the
relationships specifically contemplated by this Agreement and the other Loan
Documents.

Section 10.14 Pronouns. The pronouns used herein shall include, when
appropriate, either gender and both singular and plural, and the grammatical
construction of sentences shall conform thereto.

Section 10.15 Disclosure. The Borrower agrees and consents to the Administrative
Agent’s and any of its Affiliate’s disclosure of information relating to this
transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications. The Administrative Agent shall obtain the prior written
approval of the Borrower with respect to the issuance of any press releases
regarding the making of the Loans to the Borrower pursuant to the terms of this
Agreement.

Section 10.16 Confidentiality. Each of the Administrative Agent, the Lenders,
the Swing Bank and the Issuing Bank agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 10.17 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Obligations by the Borrower, or the transfer to the Lender Group
of any property, should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Lender Group, or any
of them, is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as
to any such Voidable Transfer, or the amount thereof that the Lender Group, or
any of them, is required or elects to repay or restore, and as to all reasonable
costs, expenses and attorneys fees of the Lender Group related thereto, the
liability of the Borrower automatically shall be revived, reinstated and
restored and shall exist as though such Voidable Transfer had never been made.

Section 10.18 USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

ARTICLE XI

YIELD PROTECTION

Section 11.1 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Basis) or the
Issuing Bank; or

(ii) impose on any Lender, or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Advance made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or such Lender’s or the Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement, the Revolving Loan Commitment of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Lender or the Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section 11.1 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section 11.1 shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 11.1 for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or the Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
the Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine (9) month period referred to above shall be extended to include
the period of retroactive effect thereof).

Section 11.2 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 11.1, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 11.1 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
11.1, or if any Lender defaults in its obligation to fund any Advances
hereunder, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.5), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.5;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in the Letter of Credit
Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.9) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 11.1, such assignment will result in a reduction in such
compensation or payments thereafter; and

(iv) such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

ARTICLE XII

JURISDICTION, VENUE AND WAIVER OF JURY TRIAL

Section 12.1 Jurisdiction and Service of Process. FOR PURPOSES OF ANY LEGAL
ACTION OR PROCEEDING BROUGHT BY ANY MEMBER OF THE LENDER GROUP WITH RESPECT TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, THE BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE FEDERAL AND STATE COURTS
SITTING IN THE STATE OF NEW YORK AND HEREBY IRREVOCABLY DESIGNATES AND APPOINTS,
AS ITS AUTHORIZED AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK, CT
CORPORATION SYSTEM, WHOSE ADDRESS IS 111 EIGHTH AVENUE, NEW YORK, NEW YORK
10011, OR SUCH OTHER PERSON AS THE BORROWER SHALL DESIGNATE HEREAFTER BY WRITTEN
NOTICE GIVEN TO THE ADMINISTRATIVE AGENT. THE CONSENT TO JURISDICTION HEREIN
SHALL NOT BE EXCLUSIVE. THE LENDER GROUP SHALL FOR ALL PURPOSES AUTOMATICALLY,
AND WITHOUT ANY ACT ON THEIR PART, BE ENTITLED TO TREAT SUCH DESIGNEE OF THE
BORROWER AS THE AUTHORIZED AGENT TO RECEIVE FOR AND ON BEHALF OF THE BORROWER
SERVICE OF WRITS, OR SUMMONS OR OTHER LEGAL PROCESS IN THE STATE OF NEW YORK,
WHICH SERVICE SHALL BE DEEMED EFFECTIVE PERSONAL SERVICE ON SUCH BORROWER SERVED
WHEN DELIVERED, WHETHER OR NOT SUCH AGENT GIVES NOTICE TO THE BORROWER. THE
BORROWER FURTHER IRREVOCABLY CONSENTS TO SERVICE OF PROCESS AT THE ADDRESS AND
IN THE MANNER SET FORTH ABOVE IN Section 10.1. IN THE EVENT THAT, FOR ANY
REASON, SUCH AGENT OR HIS OR HER SUCCESSORS SHALL NO LONGER SERVE AS AGENT OF
THE BORROWER TO RECEIVE SERVICE OF PROCESS IN THE STATE OF NEW YORK, THE
BORROWER SHALL SERVE AND ADVISE THE ADMINISTRATIVE AGENT THEREOF SO THAT AT ALL
TIMES THE BORROWER WILL MAINTAIN AN AGENT TO RECEIVE SERVICE OF PROCESS IN THE
STATE OF NEW YORK ON BEHALF OF THE BORROWER WITH RESPECT TO THIS AGREEMENT AND
ALL OTHER LOAN DOCUMENTS. IN THE EVENT THAT, FOR ANY REASON, SERVICE OF LEGAL
PROCESS CANNOT BE MADE IN THE MANNER DESCRIBED ABOVE, SUCH SERVICE MAY BE MADE
IN SUCH MANNER AS PERMITTED BY LAW.

Section 12.2 Consent to Venue. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION IT WOULD MAKE NOW OR HEREAFTER FOR THE LAYING OF VENUE OF ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS BROUGHT IN THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA SITTING IN NEW YORK COUNTY, NEW YORK, AND HEREBY IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH SUIT, ACTION, OR PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

Section 12.3 Waiver of Jury Trial. THE BORROWER AND EACH MEMBER OF THE LENDER
GROUP TO THE EXTENT PERMITTED BY APPLICABLE LAW WAIVE, AND OTHERWISE AGREE NOT
TO REQUEST, A TRIAL BY JURY IN ANY COURT AND IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM OF ANY TYPE IN WHICH THE BORROWER, ANY MEMBER OF THE LENDER GROUP,
OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS
AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE PARTIES LISTED IN THIS ARTICLE
XII.

[remainder of page intentionally left blank]

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers, all as of the day and year first above
written.

BORROWER:

THOMAS & BETTS CORPORATION, a Tennessee corporation

     
By:
  /s/ Joseph F. Warren, Jr.
 
   
Name:
Title:
  Joseph F. Warren, Jr.
Treasurer





4





ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL ASSOCIATION

     
By:
  /s/ David K. Hall
 
   
Name:
Title:
  David K. Hall
Director

5



    ISSUING BANK AND SWING BANK:

WACHOVIA BANK, NATIONAL ASSOCIATION

     
By:
  /s/ David K. Hall
 
   
Name:
Title:
  David K. Hall
Director



    LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION

     
By:
  /s/ David K. Hall
 
   
Name:
Title:
  David K. Hall
Director

6



    BANK OF AMERICA, N.A.

     
By:
  /s/ W. Thomas Barnett
 
   
Name:
Title:
  W. Thomas Barnett
Senior Vice President

7



    REGIONS BANK

     
By:
  /s/ Bryan W. Ford
 
   
Name:
Title:
  Bryan W. Ford
Senior Vice President

8



    SUNTRUST BANK

     
By:
  /s/ Kap Yarbrough
 
   
Name:
Title:
  Kap Yarbrough
Vice President

9



    THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NY BRANCH

     
By:
  /s/ Kenneth K. Egusa
 
   
Name:
Title:
  Kenneth K. Egusa
Vice President

10



    JPMORGAN CHASE BANK, N.A.

     
By:
  /s/ Robert P. Carswell
 
   
Name:
Title:
  Robert P. Carswell
Vice President

11



    CREDIT SUISSE, CAYMAN ISLANDS BRANCH

     
By:
  /s/ Karl Studer
 
   
Name:
Title:
  Karl Studer
Director
By:
  /s/ Alain Schmid
 
   
Name:
Title:
  Alain Schmid
Assistant Vice President

12



    FIFTH THIRD BANK

     
By:
  /s/ John K. Pesce
 
   
Name:
Title:
  John K. Pesce
Vice President

13



    KBC BANK N.V.

     
By:
  /s/ William Cavanaugh
 
   
Name:
Title:
  William Cavanaugh
Vice President
By:
  /s/ Thomas G. Jackson
 
   
Name:
Title:
  Thomas G. Jackson
First Vice President

14



    THE NORTHERN TRUST COMPANY

     
By:
  /s/ Thomas Hasenauer
 
   
Name:
Title:
  Thomas Hasenauer
Vice President

15



    CIBC, INC.

     
By:
  /s/ Dominic J. Sorresso
 
   
Name:
Title:
  Dominic J. Sorresso
Executive Director

16



    NATIONAL CITY BANK

     
By:
  /s/ Thomas W. Powell, Jr.
 
   
Name:
Title:
  Thomas W. Powell, Jr.
Senior Vice President

17



    COMERICA BANK

     
By:
  /s/ Heather A. Whiting
 
   
Name:
Title:
  Heather A. Whiting
Vice President

18



    LASALLE BANK NATIONAL ASSOCIATION

     
By:
  /s/ Lee Lieberman
 
   
Name:
Title:
  Lee Lieberman
Assistant Vice President

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

Dated _____________, 20__

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 16, 2007 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Thomas &
Betts Corporation, a Tennessee corporation, as borrower (the “Borrower”), the
financial institutions party thereto as lenders (together with any other
financial institution which subsequently becomes a lender thereunder, the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent,
Swing Bank and Issuing Bank (the “Administrative Agent”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings set forth
in the Credit Agreement.

     (the “Assignor”) and            (the “Assignee”) agree as follows:

1. As set forth on Annex 1 attached hereto, the Assignor hereby sells and
assigns to the Assignee without recourse, and the Assignee hereby purchases and
assumes from the Assignor, (a) a      % interest in and to all of the Assignor’s
rights and obligations with respect to its Revolving Loan Commitment and
Revolving Loans under the Credit Agreement as of the Effective Date (as defined
below) (including, without limitation, a      % interest (which on the Effective
Date hereof is $[     ]) in the Assignor’s Revolving Loan Commitment) and (b) a
     % interest (which on the Effective Date hereof is $[     ]) in the
Revolving Loans (which on the Effective Date hereof are $[     ]) owing to the
Assignor and in the Revolving Notes, if any, held by the Assignor.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto, other
than (A) that it is the legal and beneficial owner of the interest being
assigned by it hereunder, (B) that such interest is free and clear of any
adverse claim and (C) that, as of the Effective Date, (I) its Revolving Loan
Commitment (without giving effect to this assignment or other assignments
thereof which have not yet become effective) is $[     ], and (II) the aggregate
outstanding principal amount owing to it of Revolving Loans is $[     ] (without
giving effect to assignments thereof which have not yet become effective);
(ii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or any other Domestic T&B
Company or the performance or observance by the Borrower or any other Domestic
T&B Company of any of its obligations under the Credit Agreement or any other
instrument or document furnished pursuant thereto; and (iii) attaches any
Revolving Loan Notes referred to in paragraph 1 above [and requests that the
Administrative Agent exchange such Revolving Loan Notes for new Revolving Loan
Notes or issue as follows, each payable to the order of the Assignee:      ].

3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.1(j) thereof (or any more recent financial statements of the Borrower
delivered pursuant to Section 6.1 or 6.2) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is a bank
or financial institution; (iv) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender; (vi) specifies as its Lending Office (and address
for notices) the office set forth beneath its name on the signature pages hereof
and (vii) represents and warrants that the execution, delivery and performance
of this Assignment and Assumption are within its corporate powers and have been
duly authorized by all necessary corporate action.

4. The Effective Date for this Assignment and Assumption shall be,      ,
20     (the “Effective Date”).

Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent [for execution and acceptance by the Administrative
Agent [and the Borrower]*.

5. Upon such delivery [and such execution and acceptance by the Administrative
Agent [and the Borrower]* [from and after the Effective Date, (i) the Assignee
shall be a party to the Credit Agreement and, to the extent rights and
obligations have been transferred to it by this Assignment and Assumption, shall
have the rights and obligations of a Lender thereunder and (ii)]** the Assignor
shall, to the extent its rights and obligations have been transferred to the
Assignee by this Assignment and Assumption, relinquish its rights (other than
under Article X and Section 2.8(b), Section 2.9 and Section 5.11 of the Credit
Agreement) and shall be released from its obligations under the Credit
Agreement.

6. Upon such execution and acceptance by the Administrative Agent [and the
Borrower,]* from and after the Effective Date, the Administrative Agent shall
make all payments in respect of the interest assigned hereby to the Assignee.
The Assignor and Assignee shall make all appropriate adjustments in payments for
periods prior to such acceptance by the Administrative Agent directly between
themselves.

7. The obligations of the Assignor and the Assignee shall be subject to
compliance with the provisions of Section 10.5 of the Credit Agreement.

8. This Assignment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all such separate counterparts shall constitute
but one and the same agreement. Delivery of a counterpart hereof by facsimile or
electronic mail transmission shall be as effective as delivery of a manually
executed counterpart hereof.

9. This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Remainder of this page intentionally left blank.]

* [Delete bracketed language for Borrower if an Event of Default is existing or
if Assignee is a Lender, Affiliate of a Lender or an Approved Fund prior to
Effective Date; if deleted, the Administrative Agent to provide copies of such
assignments to the Borrower, provided the Administrative Agent’s failure to
provide such copies shall not give rise to any liability on the part of the
Administrative Agent or otherwise affect the validity or effectiveness of this
Assignment and Assumption.]

** [Delete bracketed language if the Assignee is a Lender prior to the Effective
Date.]

19

This Assignment and Assumption is executed as of the date first set forth above.

[NAME OF ASSIGNOR], as Assignor

By:     
Name:     
Title:     


[NAME OF ASSIGNEE], as Assignee

By:     
Name:     
Title:     


WACHOVIA BANK, NATIONAL ASSOCIATION, as

Administrative Agent

By:     
Name:     
Title:     


[THOMAS & BETTS CORPORATION, as Borrower

By:     
Name:     
Title:     ]*


• [Delete bracketed signature block if a Default or Event of Default has
occurred and is continuing or if the Assignee is a Lender, Affiliate of a Lender
or an Approved Fund prior to Effective Date.]

20

Annex 1

                 
1.
  Assignor:     —  
2.
  Assignee:     —  
3.
  Borrower:   Thomas & Betts Corporation, a Tennessee corporation

4. Administrative



      Agent: Wachovia Bank, National Association, as the administrative agent
under the Credit Agreement



5.   Credit Agreement: The Second Amended and Restated Credit Agreement dated as
of October 16, 2007 among Borrower, the financial institutions party thereto as
Lenders, and Administrative Agent, as Administrative Agent, Swing Bank and
Issuing Bank.

6. Assigned Interest:



  a.   Aggregate Amount of Revolving Loan Commitment/

Revolving Loans for all Lenders $     



  b.   Amount of Revolving Loan Commitment/

Revolving Loans Assigned $     



  c.   Percentage Assigned of Revolving Loan Commitment/

                              Revolving Loans     _________ %
7.
  Trade Date:     __________, 20___          

21

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 16, 2007 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Thomas &
Betts Corporation, a Tennessee corporation, as borrower (the “Borrower”), the
financial institutions party thereto as lenders (together with any other
financial institution which subsequently becomes a lender thereunder, the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent,
Swing Bank and an Issuing Bank. Capitalized terms used herein shall have the
meanings ascribed thereto in the Credit Agreement.

Pursuant to Section 6.3 of the Credit Agreement,      , the duly authorized
     and an Authorized Signatory of the Borrower, hereby certifies to the
Administrative Agent, on behalf of the Lender Group, that (i) the information
contained in Annex A, the Worksheet for Compliance Certificate, attached hereto
and made a part hereof is true, accurate and complete in all material respects
as of      , and sets forth the arithmetical calculations required to establish
the Borrower’s compliance with the requirements of the Financial Covenants,
(ii) the information contained in Annex B attached hereto and made a part hereof
regarding the mark-to-market interest rate with respect to derivative
transactions (including without limitation, any obligations arising in respect
of any interest rate or currency hedge or similar agreements) determined in
accordance with GAAP for the fiscal quarter ended as of      is true, accurate,
and complete in all material respects, (iii) to the best of my knowledge, no
Default or Event of Default has occurred or is continuing on and as of the date
hereof and (iv) the information contained in Annex C attached hereto and made a
part hereof regarding the mark-to-market interest rate with respect to any of
the Investments of the Borrower described in clause (e) of the definition of
“Cash Equivalents,” determined in accordance with GAAP for the fiscal quarter
ended as of      is true, accurate, and complete in all material respects.

THOMAS & BETTS CORPORATION

By:
Name:
Title:


22

Annex A

Worksheet for Compliance Certificate

Section 7.7(a) — Consolidated Interest Coverage Ratio Calculation

1. EBITDA of the Borrower and its Consolidated

     
Subsidiaries (for the immediately preceding 12
month period)
 
$     

2. Interest Expense of Borrower and its Consolidated

         
 
  Subsidiaries in respect of Funded Debt (for the
immediately preceding 12 month period)  
$     
3.
  Recurring fees in respect of Funded Debt paid, accrued
or capitalized by Borrower and its Consolidated Subsidiaries
(for the immediately preceding 12 month period)  

$     
4.
  Consolidated Interest Expense of the Borrower and its
Consolidated Subsidiaries (for the immediately
preceding 12 month period) (Sum of Item 2 and Item 3)  

$     

5. Consolidated Interest Coverage Ratio

(Ratio of Item 1 and Item 4)      :1.00

Section 7.7(b) — Leverage Ratio Calculation

1. Funded Debt of the Borrower and its

Consolidated Subsidiaries as of      $     

2. EBITDA of the Borrower and its Consolidated

         
 
  Subsidiaries (for the immediately preceding 12
month period)  
$     
3.
  Leverage Ratio (Ratio of Item 1 and Item 2)        :1.00

[Calculations continue on the following page]

23

Section 6.3(a) – Consolidated Net Worth Calculation

1. Common stock of the Borrower and its

         
 
  Consolidated Subsidiaries as of         $     
2.
  Additional paid in capital of the Borrower and its
Consolidated Subsidiaries as of        
$     
3.
  Retained earnings of the Borrower and its
Consolidated Subsidiaries as of        
$     
4.
  Consolidated Net Worth (Sum of Items 1-3)   $     

24

Annex B

Derivative Transaction Interest Rates

(see attached)

25

Annex C

Investment Interest Rates

26

(see attached)
EXHIBIT C

FORM OF NOTICE OF CONVERSION/CONTINUATION

Thomas & Betts Corporation, a Tennessee corporation (the “Borrower”), does
hereby certify, pursuant to the provisions of that certain Second Amended and
Restated Credit Agreement dated as of October 16, 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the financial institutions party thereto
as lenders (together with any other financial institution which subsequently
becomes a lender thereunder, the “Lenders”), and Wachovia Bank, National
Association, as Administrative Agent, Swing Bank and Issuing Bank, that, with
respect to the existing outstanding [Base Rate / Eurodollar] Advance of the
Revolving Loans in the original principal amount of $     ,

(a) that such Advance shall be converted or continued as follows:



  (i)   $     of such amount shall be converted to a Base Rate Advance,
effective      ,       [DATE];



  (ii)   $     of such amount shall be [converted to / continued as] a
Eurodollar Advance with a Eurodollar Advance Period of [one / two / three]
months, effective      ,      [DATE]; and



      [(iii) $     of such amount shall be repaid on      ,      [DATE]; and]



  (b)   after giving effect to the foregoing, the number of Eurodollar Advances
outstanding shall not exceed seven (7).

The foregoing instructions shall be irrevocable. This Notice of Conversion/
Continuation shall be one of the Loan Documents. Capitalized terms used herein
and not otherwise defined are used as defined in the Credit Agreement.

Dated as of the      day of      , 200     .

THOMAS & BETTS CORPORATION,
a Tennessee corporation

By:
Name:
Title:


27

EXHIBIT D

FORM OF REQUEST FOR ADVANCE

_______________, 20__

Wachovia Bank, National Association,
as Administrative Agent
Mail Code: NC0680
1525 West W.T.Harris Blvd – 3A2
Charlotte, North Carolina 28262
Attn: Richard Wright, Syndication Agency Services
Telephone No.: (704) 590-2785
Facsimile No.: (704) 590-2790

Re: Second Amended and Restated Credit Agreement dated as of October 16, 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Thomas & Betts Corporation, a
Tennessee corporation, as borrower (the “Borrower”), the financial institutions
party thereto as lenders (together with any other financial institution which
subsequently becomes a lender thereunder, the “Lenders”), and Wachovia Bank,
National Association, as Administrative Agent, Swing Bank and Issuing Bank.

Ladies and Gentlemen:

Unless otherwise defined herein, capitalized terms used herein shall have the
meanings attributable thereto in the Credit Agreement.

This Request for Advance is delivered to you pursuant to Section 2.2 of the
Credit Agreement.

The undersigned Borrower hereby requests a [Eurodollar Advance] [Base Rate
Advance] under the Credit Agreement in the aggregate principal amount of
$[     ] to be made on [     ], and for interest to accrue thereon at the rate
established by the Credit Agreement for [Eurodollar Advances] [Base Rate
Advances]. [The duration of the Eurodollar Advance Period with respect thereto
shall be [1 month] [2 months] [3 months] [6 months].]

Except as disclosed in writing to the Administrative Agent, all representations
and warranties of the Borrower made in Article IV of the Credit Agreement, which
pursuant to Section 4.2 thereof, are made at and as of the time of an Advance,
are true and correct as of the date hereof, both before and after giving effect
to the Advance and to the application of the proceeds of the Advance in
connection with which this Request for Advance is given, and all applicable
conditions set forth in Section 3.2 of the Credit Agreement have been satisfied.

Except as disclosed in writing to the Administrative Agent, the incumbency of
the Authorized Signatories of the Borrower are as stated in the certificate of
incumbency contained in the certificate of the Borrower delivered pursuant to
Section 3.1(a) of the Credit Agreement.

No Default or Event of Default exists or will exist on the date of this Advance,
and after giving effect to the application of the proceeds of the Advance, in
connection with which this Request for Advance is given.

[The remainder of this page intentionally left blank.]

28

The Borrower has caused this Notice of Borrowing to be executed and delivered by
its duly authorized officer as of the date set forth above.

THOMAS & BETTS CORPORATION

By:
Name:
Title:


29

EXHIBIT E

FORM OF REQUEST FOR ISSUANCE OF LETTER OF CREDIT



    TO: Administrative Agent and Wachovia Bank, National Association, as Issuing
Bank as described in that certain Second Amended and Restated Credit Agreement
dated as of October 16, 2007 (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Thomas &
Betts Corporation, a Tennessee corporation, as borrower (the “Borrower”), the
financial institutions party thereto as lenders (together with any other
financial institution which subsequently becomes a lender thereunder, the
“Lenders”), and Wachovia Bank, National Association, as Administrative Agent,
Swing Bank and Issuing Bank.

Pursuant to Section 2.14 of the Credit Agreement, the undersigned Authorized
Signatory of the Borrower hereby requests that the Issuing Bank issue [a]
Letter[s] of Credit as follows:

                     
Face Amount
  Effective Date   Expiry Date   Standby/Commercial   Letter of Credit
Purpose  
Beneficiary
 
                   

The undersigned hereby certifies that the Available Letter of Credit Amount
prior to giving effect to any Letter of Credit requested hereby is equal to
$[     ].

Except as disclosed in writing to the Administrative Agent, all representations
and warranties of the Borrower made in Article IV of the Credit Agreement, which
pursuant to Section 4.2 thereof, are made at and as of the time of the initial
issuance of any Letter of Credit, are true and correct as of the date hereof,
both before and after giving effect to the issuance of the Letter[s] of Credit
in connection with this Request for Issuance of Letter of Credit is given. All
applicable conditions set forth in Section 3.3 of the Credit Agreement have been
satisfied.

Except as disclosed in writing to the Administrative Agent, the incumbency of
the Authorized Signatories of the Borrower are as stated in the certificate of
incumbency contained in the loan certificate of the Borrower delivered pursuant
to Section 3.1(a) of the Credit Agreement

No Default or Event of Default exists or will exist after giving effect to the
issuance of the Letter[s] of Credit in connection with which this Request for
Issuance of Letter of Credit is given.

[The remainder of this page intentionally left blank.]

30

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meaning in this request.

Date:      , 20     

THOMAS & BETTS CORPORATION

By:
Name: Treasurer
Title:


31

EXHIBIT F

FORM OF REVOLVING LOAN NOTE

US $     , 2007

FOR VALUE RECEIVED, the undersigned, THOMAS & BETTS CORPORATION, a Tennessee
corporation (the “Borrower”), hereby promises to pay to the order of
     (hereinafter, together with its successors and assigns, the “Lender”), at
the office of the Administrative Agent (as defined in the Credit Agreement
defined below), in immediately available funds, the principal sum of      and
     /100s DOLLARS ($     ) of United States funds, or, if less, so much thereof
as may from time to time be advanced as Revolving Loans by the Lender to the
Borrower hereunder, plus interest as hereinafter provided. Such Revolving Loans
may be endorsed from time to time on the grid attached hereto, but the failure
to make such notations shall not affect the validity of the Borrower’s
obligation to repay unpaid principal and interest hereunder.

This Note is one of the Revolving Loan Notes referred to in that certain Second
Amended and Restated Credit Agreement dated as of October 16, 2007 among the
Borrower, the financial institutions from time to time party thereto as Lenders,
and Wachovia Bank, National Association, as Administrative Agent, Swing Bank and
Issuing Bank (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). All capitalized terms used herein shall have
the meanings ascribed to such terms in the Credit Agreement except to the extent
such capitalized terms are otherwise defined or limited herein.

All principal amounts and other Obligations then outstanding hereunder shall be
due and payable in full on the Maturity Date, or such earlier date as the
Revolving Loans shall be due and payable in full, whether by acceleration or
otherwise, pursuant to the Credit Agreement. The Borrower also shall repay the
principal outstanding hereunder from time to time as provided in the Credit
Agreement.

The Borrower shall be entitled to borrow, repay and reborrow funds hereunder
pursuant to the terms and conditions of the Credit Agreement. Prepayment of the
principal amount of any Revolving Loan may be made only as provided in the
Credit Agreement.

The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Revolving Loan Note also shall be due and payable when this Revolving Loan Note
shall become due (whether at maturity, by reason of acceleration or otherwise).
The Obligations shall bear interest payable at the Default Rate in the manner
and at the times provided in the Credit Agreement.

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay, and the Lender not receive, directly or indirectly, in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under Applicable Law.

All parties now or hereafter liable with respect to this Revolving Loan Note,
whether the Borrower, any guarantor, endorser or any other Person, hereby waive
presentment for payment, demand, notice of non payment or dishonor, protest,
notice of protest and notice of any other kind whatsoever.

No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Revolving Loan Note, or delay or omission on
the part of the Lender, the Administrative Agent, the Lenders or the Majority
Lenders, or any of them, in exercising its or their rights under the Credit
Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Lender or any holder hereof, nor shall any waiver by the Lender, the
Administrative Agent, the Lenders or the Majority Lenders, or any of them, or
any holder hereof, of any such right or rights on any one occasion be deemed a
bar to, or waiver of, the same right or rights on any future occasion.

The Borrower hereby promises to pay all costs of collection, including, without
limitation, reasonable attorneys’ fees, should this Revolving Loan Note be
collected by or through an attorney-at-law or under advice therefrom.

Time is of the essence in this Revolving Loan Note.

This Revolving Loan Note evidences the Lender’s portion of the Revolving Loans
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Revolving Loan Note upon the happening of certain stated
events, and provisions for prepayment and repayment. This Revolving Loan Note is
secured by and is also entitled to the benefits of the Loan Documents to the
extent provided therein and any other agreement or instrument providing
collateral for the Revolving Loans, whether now or hereafter in existence, and
any filings, instruments, agreements and documents relating thereto and
providing collateral for the Revolving Loans.

This Revolving Loan Note shall be construed in accordance with and governed by
the laws of the State of New York, without regard to the conflict of laws
principles thereof.

[Remainder of this page intentionally left blank.]

32

IN WITNESS WHEREOF, the duly authorized officer of the Borrower as an authorized
signatory has executed this Revolving Loan Note under seal as of the day and
year first above written.

THOMAS & BETTS CORPORATION, a Tennessee corporation

By:
Name:
Title:


33

REVOLVING LOANS

                 
DATE
  AMOUNT OF REVOLVING
LOAN   TYPE OF REVOLVING
LOAN   AMOUNT OF PRINCIPAL
PAID OR PREPAID  
NOTATION MADE

34

EXHIBIT G

FORM OF LOAN CERTIFICATE

The undersigned,      , [Secretary/Assistant Secretary] of Thomas & Betts
Corporation, a Tennessee corporation (the “Borrower”), hereby certifies that
[s]he has been duly elected, qualified and is acting in such capacity and that,
as such, [s]he is familiar with the facts herein certified and is duly
authorized to certify the same, and further, in connection with that certain
Second Amended and Restated Credit Agreement dated as of October 16, 2007 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among the Borrower, the financial institutions
party thereto as lenders (together with any other financial institution which
subsequently becomes a lender thereunder, the “Lenders”), and Wachovia Bank,
National Association, as Administrative Agent, Swing Bank and Issuing Bank,
hereby certifies to the Administrative Agent, the Issuing Bank and the Lenders
that:

1. Attached hereto as Exhibit A is a true, complete and correct copy of the
Certificate of Incorporation of the Borrower as in full force and effect on the
date hereof as certified by the Secretary of State of the State of Tennessee,
the Borrower’s state of organization.

2. Attached hereto as Exhibit B is a true, complete and correct copy of the
By-Laws of the Borrower as in full force and effect on the date hereof.

3. Attached hereto as Exhibit C is a complete and correct copy of the
resolutions duly adopted by the board of directors or equivalent of the Borrower
on December 2, 2003, approving, and authorizing the execution and delivery of,
the Credit Agreement and the other Loan Documents to which the Borrower is a
party and authorizing the borrowings under the Credit Agreement. Such
resolutions have not been repealed or amended and are in full force and effect,
and no other resolutions or consents have been adopted by the board of directors
or equivalent of the Borrower in connection therewith.

4. Attached hereto as Exhibit D is a true, complete and correct copy of a
Certificate of Good Standing for the Borrower from the State of Tennessee and
for each other jurisdiction in which the Borrower is qualified or authorized to
do business, except to the extent failure to be qualified or authorized to do
business, or to be in good standing, could not reasonably be expected to have a
Materially Adverse Effect. The Borrower has, to its knowledge, from the date of
such certificate remained in good standing under the laws of such state(s).

5. The persons whose names appear below are authorized to execute the Loan
Documents on behalf of the Borrower, each of such persons having been duly
elected or appointed to the office set forth opposite their name, and set forth
opposite their respective names below are their respective genuine signatures.

35

          Name   Title   Signature
     
               
     
               
     
               
     
               

Capitalized terms used herein and not otherwise defined are used as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank.]

36

IN WITNESS WHEREOF, the undersigned has signed this Certificate this 16th day of
October, 2007.

By:
Name:
Title:


Exhibits

Exhibit A – Certificate of Incorporation
Exhibit B – By-Laws
Exhibit C – Authorizing Resolutions
Exhibit D – Certificates of Good Standing

NEGATIVE PLEDGE AGREEMENT

THIS NEGATIVE PLEDGE AGREEMENT (the “Agreement”) made as of the 16th day of
October, 2007, by THOMAS & BETTS CORPORATION, a Tennessee corporation (the
“Borrower”) on behalf of each of the entities listed as a “Foreign Subsidiary”
on Schedule 1 attached hereto and made a part hereof (collectively, the “Foreign
Subsidiaries” and each individually, a “Foreign Subsidiary”) and by each of the
entities listed as a “Domestic Subsidiary” on the signature pages hereto
(collectively, the “Domestic Subsidiaries” and each individually, a “Domestic
Subsidiary”) with and in favor of Wachovia Bank, National Association, as
administrative agent for the Lender Group (as defined in the Credit Agreement
described below) (the “Administrative Agent”).

W I T N E S S E T H
:

WHEREAS, the Borrower, the financial institutions party thereto as lenders
(together with any other financial institution which subsequently becomes a
lender thereunder, the “Lenders”), and Wachovia Bank, National Association, as
Administrative Agent, Swing Bank and Issuing Bank, are parties to that certain
Second Amended and Restated Credit Agreement dated as of October 16, 2007 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and

WHEREAS, each Domestic Subsidiary and each Foreign Subsidiary has and will
derive direct and indirect benefit from the financing of the Borrower pursuant
to the Credit Agreement; and

WHEREAS, it is condition precedent to the execution and delivery of the Credit
Agreement and the obligations of the Lenders to make Loans and the Issuing Bank
to issue Letters of Credit thereunder that each Domestic Subsidiary and each
Foreign Subsidiary (or the Borrower on behalf thereof) shall have executed and
delivered this Agreement;

NOW THEREFORE, IN CONSIDERATION of the sum of Ten and No/100 ($10.00) Dollars in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties signatory hereto agree
with the Administrative Agent, for itself and for the ratable benefit of the
Lender Group, that capitalized terms used herein and not otherwise defined are
used as defined in the Credit Agreement, and further agree as follows:

1. Representations.

(a) Each of the Domestic Subsidiaries hereby represents and warrants that (i) it
is a corporation or other legal entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) it has the corporate or other company power and authority to
own or lease and operate its properties and to carry on its business as now
being conducted, (iii) it is duly qualified, in good standing as a foreign
corporation or other entity, and authorized to do business in each jurisdiction
in which the character of its properties or the nature of its business requires
such qualification or authorization, except where the failure to be so
qualified, in good standing or authorized could not reasonably be expected to
have a Materially Adverse Effect, (iv) this Agreement has been duly executed and
delivered by it and is its legal, valid and binding obligation, enforceable in
accordance with its terms except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the enforcement of creditor’s rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), (v) its execution, delivery, and performance of
this Agreement in accordance with its terms do not and will not (A) violate any
Applicable Law, (B) conflict with, result in a breach of, or constitute a
default under its certificate of incorporation, by-laws or other organizational
documents, or under any indenture, agreement, or other instrument to which it is
a party or by which it or any of its properties may be bound, or (C) result in
or require the creation or imposition of any Lien upon or with it except
Permitted Liens, (vi) it has obtained all Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect, except in each case where
the failure to obtain, or to maintain in full force and effect, such Necessary
Authorization does not have, and could not reasonably be expected to have, a
Materially Adverse Effect and it is not required to obtain any additional
Necessary Authorizations in connection with the execution, delivery and
performance of this Agreement or any of the other Loan Documents in accordance
with their respective terms, and (vii) each Domestic Subsidiary is a Domestic
Subsidiary as defined in the Credit Agreement.

(b) The Borrower, on behalf of each Foreign Subsidiary, hereby represents and
warrants that (i) each such Foreign Subsidiary is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, (ii) each such Foreign
Subsidiary has the corporate or other company power and authority to own or
lease and operate its properties and to carry on its business as now being
conducted, (iii) each such Foreign Subsidiary is duly qualified, in good
standing as a foreign corporation, and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization, except where the failure
to be so qualified, in good standing or authorized could not reasonably be
expected to have a Materially Adverse Effect, (iv) this Agreement is a legal,
valid and binding obligation of such Foreign Subsidiary, enforceable in
accordance with its terms except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the enforcement of creditor’s rights generally or by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law), (v) the execution, delivery, and performance by
each Foreign Subsidiary of this Agreement is in accordance with its terms do not
and will not (A) violate any Applicable Law, (B) conflict with, result in a
breach of, or constitute a default under the certificate of incorporation or
by-laws of any Foreign Subsidiary or under any indenture, agreement, or other
instrument to which any Foreign Subsidiary is a party or by which any Foreign
Subsidiary or any of its properties may be bound, or (C) result in or require
the creation or imposition of any Lien upon or with any Foreign Subsidiary
except Permitted Liens, (vi) each such Foreign Subsidiary has obtained all
Necessary Authorizations, and all such Necessary Authorizations are in full
force and effect, except in each case where the failure to obtain, or to
maintain in full force and effect, such Necessary Authorization does not have,
and could not reasonably be expected to have, a Materially Adverse Effect and no
Foreign Subsidiary is required to obtain any additional Necessary Authorizations
in connection with the execution, delivery and performance of this Agreement or
any of the other Loan Documents in accordance with their respective terms, and
(vii) each such Foreign Subsidiary is a Foreign Subsidiary as defined in the
Credit Agreement.

2. Negative Pledge. Until the Revolving Loan Commitment has expired or been
terminated and the principal of and interest on the Loans, and all fees and
expenses (other than any contingent indemnity obligations) payable under the
Credit Agreement and the other Loan Documents, shall have been paid in full in
cash and all Letters of Credit have expired or been terminated and all amounts
drawn under each Letter of Credit shall have been reimbursed, (a) each Domestic
Subsidiary covenants and agrees as follows: (i) it shall not, directly or
indirectly, enter into any agreement (other than the Loan Documents) that
restricts its ability to pay Dividends to the Borrower; and (ii) it will not
create, assume, incur, or permit to exist or to be created, assumed, or
permitted to exist, directly or indirectly, any Lien on any of its property,
real or personal, now owned or hereafter acquired, except for Permitted Liens;
and (b) the Borrower, on behalf of each Foreign Subsidiary, hereby represents
and warrants that each of the Foreign Subsidiaries covenants and agrees as
follows: (i) such Foreign Subsidiary shall not, directly or indirectly, enter
into any agreement (other than the Loan Documents) that restricts the ability of
such Foreign Subsidiary to pay Dividends to the Borrower; and (ii) such Foreign
Subsidiary will not create, assume, incur, or permit to exist or to be created,
assumed, or permitted to exist, directly or indirectly, any Lien on any of its
property, real or personal, now owned or hereafter acquired, except for
Permitted Liens.

3. WAIVER OF JURY TRIAL. EACH DOMESTIC SUBSIDIARY, THE BORROWER ON BEHALF OF THE
FOREIGN SUBSIDIARIES AND EACH MEMBER OF THE LENDER GROUP TO THE EXTENT PERMITTED
BY APPLICABLE LAW WAIVE, AND OTHERWISE AGREE NOT TO REQUEST, A TRIAL BY JURY IN
ANY COURT AND IN ANY ACTION, PROCEEDING OR COUNTERCLAIM OF ANY TYPE IN WHICH ANY
FOREIGN SUBSIDIARY OR ANY DOMESTIC SUBSIDIARY, ANY MEMBER OF THE LENDER GROUP,
OR ANY OF THEIR RESPECTIVE SUCCESSORS OR ASSIGNS IS A PARTY, AS TO ALL MATTERS
AND THINGS ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT, THE CREDIT
AGREEMENT, OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONS AMONG THE
PARTIES LISTED IN THIS SECTION 3.

4. Notices. All notices and other communications under this Agreement shall be
in writing and shall be effective (i) if given by facsimile, when such telecopy
is transmitted and the confirmation is received, (ii) if given by mail,
seventy-two (72) hours after deposit in the mail with first class postage
prepaid, and (iii) if given by any other means, when delivered, in each case
addressed to the party to which such notice is directed at its address
determined as in this Section 4 or Section 10.1(a) of the Credit Agreement. All
notices and other communications under this Agreement shall be given to the
parties hereto at the following addresses:

(A) if to any Subsidiary, care of such Subsidiary at the address of the Borrower
set forth in Section 10.1(a) of the Credit Agreement; and

(B) if to the Administrative Agent, at its address set forth in Section 10.1(a)
of the Credit Agreement;

or to such other address or number as each party designates to the other in the
manner herein prescribed.

5. Miscellaneous. This Agreement is a “Loan Document,” as defined in the Credit
Agreement. This Agreement shall be construed and interpreted, and the rights and
obligations of the parties hereto determined, in accordance with the laws of the
State of New York, including, without limitation, Sections 5-1401 and 5-1402 of
the New York General Obligations Law and Section 327(b) of the New York Civil
Practice Laws and Rules and without reference to the conflict or choice of law
principles thereof. Together with the documents referred to herein, this
Agreement constitutes the entire agreement among the parties with respect to the
matters addressed herein, and may not be modified except in writing signed by
the parties hereto. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
separate counterparts shall together constitute but one and the same instrument.
Delivery of a counterpart hereof by facsimile or electronic transmission shall
be effective as delivery of a manually executed counterpart hereof. This
Agreement shall be binding upon each of the Borrower, the Domestic Subsidiaries,
the Foreign Subsidiaries and their successors and assigns, and will inure to the
benefit of the Administrative Agent and the Lender Group, and their successors
and assigns.

6. Nonrecourse Obligations. Except to the extent of any representation,
warranty, covenant or undertaking made specifically by the Domestic Subsidiaries
or by the Borrower on behalf of the Foreign Subsidiaries herein, the Domestic
Subsidiaries and the Foreign Subsidiaries shall have no personal liability under
this Agreement, the Credit Agreement, the Revolving Loan Notes or any other Loan
Document, anything to the contrary herein or therein notwithstanding.

[remainder of page intentionally left blank]

37

IN WITNESS WHEREOF, the undersigned have hereunto set their hands and affixed
their seals, by and through their duly authorized representatives, as of the day
and year first written above.

BORROWER:

THOMAS & BETTS CORPORATION, a Tennessee corporation, on behalf of its
subsidiaries listed on Schedule 1 attached hereto

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Assistant Secretary



    DOMESTIC SUBSIDIARIES:

TBSPV, INC., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    THOMAS & BETTS INTERNATIONAL, INC., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    JENNINGS TECHNOLOGY COMPANY, LLC, a Delaware limited liability company

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Director



    JOSLYN HI-VOLTAGE COMPANY, LLC, a Delaware limited liability company

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Director



    THOMAS & BETTS POWER SOLUTIONS, LLC, a Delaware limited liability company

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Director



    AUGAT EUROPE, INC., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    THOMAS & BETTS EUROPE, INC., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    THOMAS & BETTS CARIBE, CORP., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    THOMAS & BETTS CARIBE, INC., a Puerto Rico corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    TB ACQUISITION CORP., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    THOMAS & BETTS MEXICO, L.L.C., a Delaware limited liability company

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    DUTCH L.P., INC., a Delaware corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Secretary



    FISHER PIERCE CO., a California corporation

     
By:
  /s/ W. David Smith, Jr.
 
   
Name:
Title:
  W. David Smith, Jr.
Director



    ADMINISTRATIVE AGENT: WACHOVIA

BANK, NATIONAL ASSOCIATION

     
By:
  /s/ David K. Hall
 
   
Name:
Title:
  David K. Hall
Director

38

Schedule 1 – Foreign Subsidiaries

THOMAS & BETTS INTERNATIONAL, INC., a Delaware corporation
THOMAS & BETTS ASIA (SINGAPORE) PTE LTD. BEIJING REPRESENTATIVE
OFFICE
THOMAS & BETTS ASIA (SINGAPORE) PTE LTD. MALAYSIA BRANCH
THOMAS & BETTS ASIA (SINGAPORE) PTE LTD. — KOREA BRANCH
THOMAS & BETTS INTERNATIONAL, INC. (JAPAN BRANCH)
THOMAS & BETTS HOLDINGS (U.K.) LIMITED (DUBAI BRANCH)
THOMAS & BETTS (AUSTRALIASIA) PTY. LTD, an Australia company
THOMAS & BETTS EUROPEAN CENTRE B.V.B.A., a Belgian company
THOMAS & BETTS EURO SERVICES CENTRE B.V.B.A., a Belgian company
THOMAS & BETTS EURO DISTRIBUTION S.A., a Belgian company
THOMAS & BETTS BENELUX B.V.B.A, a Belgian company
RENZOR EUROPE N.V., a Belgian company
THOMAS & BETTS HOLDINGS (U.K.) LIMITED, a British company
THOMAS & BETTS LIMITED, a British company
W.J. FURSE & CO. LIMITED, a British company
ROYCE THOMPSON LIMITED, a British company
THOMAS & BETTS LIMITED, a Canadian company
THOMAS & BETTS INVESTMENTS, LTD., a Canadian company
THOMAS & BETTS (ONTARIO) LTD., a Canadian company
T&B MANUFACTURING, INC., a Canadian company
KAUFEL FRANCE S.A., a French company
KAUFEL S.A., a French company
GROUPE THERMALLIANCE S.A., a French company
GAZ INDUSTRIE S.A., a French company
GAZ ET INDUSTRIE SCP, a French company
ACTI – AIR CHAUD TECHNIQUE INDUSTRIELLE S.A., a French company
FINANCIERE de RHUYS, a French company
DRILLING TECHNICAL SUPPLY, S.A., a French company
SCI ICL, a French company
KAUFEL VAN LIEN BARENDRECHT VERWALTUNGSGMBH, a German company
KVBL BATEILIGUNGSVERWALTUNGS GMBH, a German company
KAUFEL GMBH & CO. KG, a German company
THOMAS & BETTS VERTRIEBS GMBH, a German company
THOMAS & BETTS SALES (HONG KONG) LIMITED, a Hong Kong company
THOMAS & BETTS GYARTO KFT., a Hungarian company
THOMAS & BETTS ITALY SALES SRL, an Italian company
THOMAS & BETTS A LTD., an Israeli company
T & B SALES (JAPAN) CO., LTD., a Japanese company
THOMAS & BETTS ASIA (MALAYSIA) SDN. BHD, a Malaysian company
THOMAS & BETTS DIVISION MEXICO S. DE R.L. DE C.V., a Mexican company
THOMAS Y BETTS DE MEXICO S. DE R.L. DE C.V., a Mexican company
THOMAS & BETTS COMMUNICACIONES S. DE R.L. DE C.V., a Mexican company
THOMAS & BETTS CORPORACION MEXICANA S.A. DE C.V., a Mexican company
THOMAS & BETTS PROCESOS DE MANFACTURA S. DE R.L. DE C.V., a Mexican company
THOMAS & BETTS MONTERREY S. DE R.L. DE C.V., a Mexican company
THOMAS & BETTS EUROPE C.V., a Dutch company
THOMAS & BETTS NETHERLANDS B.V., a Dutch company
KAUFEL EUROPE B.V., a Dutch company
THOMAS & BETTS ASIA (SINGAPORE) PTE. LTD., a Singapore company

39